Exhibit 10.1

 

Execution Version

 

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

dated as of

 

September 20, 2010

 

among

 

MAIN STREET CAPITAL CORPORATION

 

as Borrower,

 

The Initial Guarantors Listed Herein,

 

The Lenders Listed Herein

 

and

 

BRANCH BANKING AND TRUST COMPANY,

 

as Administrative Agent,

 

REGIONS CAPITAL MARKETS,

 

as Syndication Agent

 

and

 

BB&T CAPITAL MARKETS,

 

as Lead Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

 

 

DEFINITIONS

 

 

 

 

SECTION 1.01.

Definitions

1

SECTION 1.02.

Accounting Terms and Determinations

39

SECTION 1.03.

Use of Defined Terms

39

SECTION 1.04.

Terms Generally

39

 

 

 

 

ARTICLE II

 

 

THE CREDIT

 

 

 

 

SECTION 2.01.

Commitments to Make Advances

40

SECTION 2.02.

Method of Borrowing Advances

40

SECTION 2.03.

Continuation and Conversion Elections

41

SECTION 2.04.

Notes

42

SECTION 2.05.

Maturity of Advances

42

SECTION 2.06.

Interest Rates

42

SECTION 2.07.

Fees

44

SECTION 2.08.

Optional Termination or Reduction of Commitments

44

SECTION 2.09.

Termination of Commitments

44

SECTION 2.10.

Optional Prepayments

44

SECTION 2.11.

Mandatory Prepayments

45

SECTION 2.12.

General Provisions as to Payments

47

SECTION 2.13.

Computation of Interest and Fees

50

SECTION 2.14.

Increase in Commitments

51

 

 

 

 

ARTICLE III

 

 

CONDITIONS TO BORROWINGS

 

 

 

 

SECTION 3.01.

Conditions to Closing and First Borrowing

54

SECTION 3.02.

Conditions to All Borrowings

56

 

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.01.

Existence and Power

57

SECTION 4.02.

Organizational and Governmental Authorization; No Contravention

57

SECTION 4.03.

Binding Effect

57

SECTION 4.04.

Financial Information

58

SECTION 4.05.

Litigation

58

SECTION 4.06.

Compliance with ERISA

58

SECTION 4.07.

Payment of Taxes

58

SECTION 4.08.

Subsidiaries

59

SECTION 4.09.

Investment Company Act, Etc.

59

SECTION 4.10.

All Consents Required

59

SECTION 4.11.

Ownership of Property; Liens

59

SECTION 4.12.

No Default

59

 

i

--------------------------------------------------------------------------------


 

SECTION 4.13.

Full Disclosure

60

SECTION 4.14.

Environmental Matters

60

SECTION 4.15.

Compliance with Laws

60

SECTION 4.16.

Capital Securities

60

SECTION 4.17.

Margin Stock

61

SECTION 4.18.

Insolvency

61

SECTION 4.19.

Collateral Documents

61

SECTION 4.20.

Labor Matters

61

SECTION 4.21.

Patents, Trademarks, Etc.

62

SECTION 4.22.

Insurance

62

SECTION 4.23.

Anti-Terrorism Laws

62

SECTION 4.24.

Ownership Structure

62

SECTION 4.25.

Reports Accurate; Disclosure

62

SECTION 4.26.

Location of Offices

63

SECTION 4.27.

Affiliate Transactions

63

SECTION 4.28.

Broker’s Fees

63

SECTION 4.29.

Survival of Representations and Warranties, Etc.

63

SECTION 4.30.

Loans and Investments

63

SECTION 4.31.

No Default or Event of Default

64

SECTION 4.32.

USA Patriot Act; OFAC

64

SECTION 4.33.

Material Contracts

64

SECTION 4.34.

Collateral-Mortgage Property

64

SECTION 4.35.

Mortgaged Properties

65

SECTION 4.36.

Common Enterprise

65

SECTION 4.37.

Investment Policies

65

SECTION 4.38.

Eligibility of Portfolio Investments

65

SECTION 4.39.

Portfolio Investments

65

SECTION 4.40.

Selection Procedures

66

SECTION 4.41.

Coverage Requirement

66

 

 

 

 

ARTICLE V

 

 

COVENANTS

 

 

 

 

SECTION 5.01.

Information

66

SECTION 5.02.

Inspection of Property, Books and Records

68

SECTION 5.03.

Maintenance of RIC Status and Business Development Company

69

SECTION 5.04.

Minimum Liquidity

69

SECTION 5.05.

Capital Expenditures

69

SECTION 5.06.

Sale/Leasebacks

69

SECTION 5.07.

Minimum Consolidated Tangible Net Worth

69

SECTION 5.08.

Acquisitions

69

SECTION 5.09.

Interest Coverage Ratio

69

SECTION 5.10.

Asset Coverage Ratio

70

SECTION 5.11.

Loans or Advances

70

SECTION 5.12.

Restricted Payments

70

SECTION 5.13.

Investments

71

SECTION 5.14.

Negative Pledge

71

SECTION 5.15.

Maintenance of Existence, etc.

72

SECTION 5.16.

Dissolution

72

SECTION 5.17.

Consolidations, Mergers and Sales of Assets

73

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.18.

Use of Proceeds

73

SECTION 5.19.

Compliance with Laws; Payment of Taxes

73

SECTION 5.20.

Insurance

74

SECTION 5.21.

Change in Fiscal Year

74

SECTION 5.22.

Maintenance of Property

74

SECTION 5.23.

Environmental Notices

74

SECTION 5.24.

Environmental Matters

74

SECTION 5.25.

Environmental Release

75

SECTION 5.26.

[Intentionally omitted.]

75

SECTION 5.27.

Transactions with Affiliates

75

SECTION 5.28.

Joinder of Subsidiaries

75

SECTION 5.29.

No Restrictive Agreement

76

SECTION 5.30.

Partnerships and Joint Ventures

77

SECTION 5.31.

Additional Debt

77

SECTION 5.32.

[Intentionally omitted]

77

SECTION 5.33.

Modifications of Organizational Documents

77

SECTION 5.34.

ERISA Exemptions

77

SECTION 5.35.

Hedge Transactions

77

SECTION 5.36.

Performance of Loan Documents

78

SECTION 5.37.

Operating Leases

78

SECTION 5.38.

[Intentionally omitted]

78

SECTION 5.39.

Compliance with Investment Policies and Investment Documents

78

SECTION 5.40.

Delivery of Collateral to Collateral Custodian

78

SECTION 5.41.

Custody Agreements

79

 

 

 

 

ARTICLE VI

 

 

DEFAULTS

 

 

 

 

SECTION 6.01.

Events of Default

79

SECTION 6.02.

Notice of Default

83

SECTION 6.03.

[Intentionally omitted.]

83

SECTION 6.04.

Allocation of Proceeds

83

 

 

 

 

ARTICLE VII

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

SECTION 7.01.

Appointment and Authority

84

SECTION 7.02.

Rights as a Lender

84

SECTION 7.03.

Exculpatory Provisions

84

SECTION 7.04.

Reliance by Administrative Agent

85

SECTION 7.05.

Delegation of Duties

85

SECTION 7.06.

Resignation of Administrative Agent

86

SECTION 7.07.

Non-Reliance on Administrative Agent and Other Lenders

86

SECTION 7.08.

No Other Duties, etc.

87

SECTION 7.09.

Other Agents

87

SECTION 7.10.

Hedging Agreements, Cash Management Services and Bank Products

87

 

iii

--------------------------------------------------------------------------------


 

 

ARTICLE VIII

 

 

CHANGE IN CIRCUMSTANCES; COMPENSATION

 

 

 

 

SECTION 8.01.

Basis for Determining Interest Rate Inadequate or Unfair

87

SECTION 8.02.

Illegality

88

SECTION 8.03.

Increased Cost and Reduced Return

88

SECTION 8.04.

Base Rate Advances Substituted for Affected Euro-Dollar Advances

89

SECTION 8.05.

Compensation

90

 

 

 

 

ARTICLE IX

 

 

MISCELLANEOUS

 

 

 

 

SECTION 9.01.

Notices Generally

91

SECTION 9.02.

No Waivers

92

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

92

SECTION 9.04.

Setoffs; Sharing of Set-Offs; Application of Payments

94

SECTION 9.05.

Amendments and Waivers

95

SECTION 9.06.

Margin Stock Collateral

97

SECTION 9.07.

Successors and Assigns

97

SECTION 9.08.

Defaulting Lenders

100

SECTION 9.09.

Confidentiality

101

SECTION 9.10.

Representation by Lenders

101

SECTION 9.11.

Obligations Several

102

SECTION 9.12.

Survival of Certain Obligations

102

SECTION 9.13.

North Carolina Law

102

SECTION 9.14.

Severability

102

SECTION 9.15.

Interest

102

SECTION 9.16.

Interpretation

102

SECTION 9.17.

Counterparts; Integration; Effectiveness; Electronic Execution

102

SECTION 9.18.

Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury Trial

103

SECTION 9.19.

Independence of Covenants

104

SECTION 9.20.

Concerning Certificates

104

SECTION 9.21.

Amendment and Restatement

104

 

 

 

 

ARTICLE X

 

 

GUARANTY

 

 

 

 

SECTION 10.01.

Unconditional Guaranty

105

SECTION 10.02.

Obligations Absolute

105

SECTION 10.03.

Continuing Obligations; Reinstatement

107

SECTION 10.04.

Additional Security, Etc.

108

SECTION 10.05.

Information Concerning the Borrower

108

SECTION 10.06.

Guarantors’ Subordination

108

SECTION 10.07.

Waiver of Subrogation

108

SECTION 10.08.

Enforcement

109

SECTION 10.09.

Miscellaneous

109

 

iv

--------------------------------------------------------------------------------


 

Exhibits:

 

Schedule A — Designation Notice

Exhibit A — Form of Notice of Borrowing

Exhibit B-1 — Form of Revolver Note

Exhibit B-2 — Form of Amended and Restated Revolver Note

Exhibit C — Form of Notice of Continuation or Conversion

Exhibit D — Reserved

Exhibit E — Form of Borrowing Base Certification Report

Exhibit F — Form of Opinion of Borrower’s and Guarantors’ Counsel

Exhibit G — Form of Closing Certificate

Exhibit H — Form of Officer’s Certificate

Exhibit I-1 — Existing Control Agreements

Exhibit I-2 — Form of Control Agreement Notice re Amendment and Restatement of
Credit Agreement

Exhibit J — Form of Compliance Certificate

Exhibit K — Reserved

Exhibit L — Form of Joinder and Reaffirmation Agreement

Exhibit M — Form of Amended and Restated General Security Agreement

Exhibit N — Form of Amended and Restated Equity Pledge Agreement

Exhibit O — Form of Assignment and Assumption

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of September 20, 2010
among MAIN STREET CAPITAL CORPORATION, a Maryland corporation, as borrower, the
INITIAL GUARANTORS listed on the signature pages hereof, as guarantors, the
LENDERS listed on the signature pages hereof and BRANCH BANKING AND TRUST
COMPANY, as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.                 Definitions.  The terms as defined in this
Section 1.01 shall, for all purposes of this Agreement and any amendment hereto
(except as otherwise expressly provided or unless the context otherwise
requires), have the meanings set forth herein:

 

“Acquisition” means any transaction or series of related transactions (other
than a Portfolio Investment) for the purpose of, or resulting in, directly or
indirectly, (a) the acquisition by the Borrower or any Subsidiary of all or
substantially all of the assets of a Person (other than a Subsidiary) or of any
business or division of a Person (other than a Subsidiary), (b) the acquisition
by the Borrower or any Subsidiary of more than 50% of any class of Voting Stock
(or similar ownership interests) of any Person (provided that formation or
organization of any Wholly Owned Subsidiary shall not constitute an
“Acquisition” to the extent that the amount of the Investment in such entity is
permitted under Sections 5.08 and 5.12), or (c) a merger, consolidation,
amalgamation or other combination by the Borrower or any Subsidiary with another
Person (other than a Subsidiary) if the Borrower or such Subsidiary is the
surviving entity; provided that in any merger involving the Borrower, the
Borrower must be the surviving entity.

 

“Adjusted London InterBank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable London
InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

 

“Administrative Agent” means BB&T, in its capacity as administrative agent for
the Lenders, and its successors and permitted assigns in such capacity.

 

“Administrative Agent’s Letter Agreement” means that certain letter agreement,
dated as of August 12, 2010, between Borrower and the Administrative Agent
relating to the terms of this Agreement, and certain fees from time to time
payable by the Borrower to the Administrative Agent, together with all
amendments and modifications thereto.  If there is any

 

1

--------------------------------------------------------------------------------


 

conflict between the provisions of this Agreement and the provisions of the
Administrative Agent’s Letter Agreement, the provisions of this Agreement will
control.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” means, as to any Eligible Investment and subject to adjustment as
provided in the definition of Borrowing Base, the following percentages with
respect to such Eligible Investment:

 

Portfolio Investment

 

Advance
Rate

 

Cash and Cash Equivalents

 

100

%

Eligible Quoted Senior Bank Loan Investments

 

80

%

Eligible Investment Grade Debt Securities

 

80

%

Eligible Core Portfolio Investments

 

70

%

Eligible Unquoted Senior Bank Loan Investments and Eligible Non-Investment Grade
Debt Securities

 

65

%

 

“Advances” means collectively the Revolver Advances.  “Advance” means any one of
such Advances, as the context may require.

 

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests.  As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.  Notwithstanding the
foregoing, the term “Affiliate” shall not include any Person that is an
“Affiliate” solely by reason of the Borrower or any Subsidiary’s investment
therein in connection with a Core Portfolio Investment in the ordinary course of
business and consistent with the Investment Policies.

 

“Agreement” means this Amended and Restated Credit Agreement, together with all
amendments and supplements hereto.

 

“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and

 

2

--------------------------------------------------------------------------------


 

administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” has the meaning set forth in Section 2.06(a).

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Revolver Commitments represented by such Lender’s Revolver Commitment.  If
the Revolver Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolver Commitments most recently in effect,
giving effect to any assignments.

 

“Approved Dealer” means a broker-dealer acceptable to the Administrative Agent
in its sole discretion.  The Administrative Agent acknowledges and agrees that
the following broker-dealers are acceptable as Approved Dealers:  Credit Suisse
Group AG, Bank of America, Wells Fargo & Company, Citigroup, Inc., Goldman
Sachs & Co., Deutsche Bank AG, UBS AG, Toronto Dominion Bank, Jefferies
Group, Inc., Macquarie Group, Ltd., Barclays PLC, Royal Bank of Scotland, Bank
of New York, Royal Bank of Canada, JP Morgan Chase & Co. and Morgan Stanley.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Pricing Service” means a pricing or quotation service acceptable to
the Administrative Agent in its sole discretion.  The Administrative Agent
acknowledges and agrees that the following pricing and quotation services are
acceptable as an Approved Pricing Service: (i) Markit; (ii) Loan Pricing
Corporation (LPC); (iii) LoanX, Inc.; and (iv) IDC.

 

“Asset Coverage Ratio” means the ratio of Consolidated Tangible Net Worth plus
aggregate Revolver Advances to outstanding Revolver Advances.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit O or any other form approved by the
Administrative Agent.

 

“Assignment of Mortgage” means, as to each Portfolio Investment secured by an
interest in real property, one or more assignments, notices of transfer or
equivalent instruments, each in recordable form and sufficient under the laws of
the relevant jurisdiction to reflect the transfer of the related mortgage, deed
of trust, security deed or similar security instrument and all other documents
related to such Portfolio Investment and, to the extent requested by the
Administrative Agent, to grant a perfected lien thereon by the Borrower in favor
of the Administrative Agent on behalf of the Secured Parties, each such
Assignment of Mortgage to be in form and substance acceptable to the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Authority” has the meaning set forth in Section 8.02.

 

“Bailee Agreement” means an agreement in form and substance reasonably
acceptable to the Administrative Agent and executed by a Person (other than an
Obligor, a Loan Party or any of their respective Affiliates) that is in
possession of any Collateral pursuant to which such Person acknowledges the Lien
of the Administrative Agent for the benefit of the Secured Parties.

 

“Bank Products” means any:  (1) Hedging Agreements; and (2) other services or
facilities provided to any Loan Party by BB&T or any Lender that provides the
initial funding of any Revolver Commitment on the Closing Date or any Additional
Lender that provides the funding of a Revolver Commitment on any Commitment
Increase Date (but not any assignee of any of the foregoing Lenders) or any of
their respective Affiliates, in each case solely until such Person has assigned
all of its interests under this Agreement (each, in such capacity, a “Bank
Product Bank”) (but excluding Cash Management Services) with respect to
(a) credit cards, (b) purchase cards, (c) merchant services constituting a line
of credit, and (d) leasing.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.), as amended from time to time.

 

“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate, and (ii)  one-half of
one percent (0.5%) above the Federal Funds Rate.  For purposes of determining
the Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate
shall be effective on the date of each such change.

 

“Base Rate Advance” means, with respect to any Advance, such Advance when such
Advance bears or is to bear interest at a rate based upon the Base Rate.

 

“BB&T” means Branch Banking and Trust Company, and its successors.

 

“Borrower” means Main Street Capital Corporation, a Maryland corporation, and
its successors and its permitted assigns.

 

“Borrowing” means a borrowing hereunder consisting of Revolver Advances made to
the Borrower at the same time by all of the Lenders pursuant to Article II.  A
Borrowing is a “Base Rate Borrowing” if such Advances are Base Rate Advances.  A
Borrowing is a “Euro-Dollar Borrowing” if such Advances are Euro-Dollar
Advances.  A Borrowing is a “Tranche Euro-Dollar Borrowing” if such Advances are
Tranche Euro-Dollar Advances.  A Borrowing is an “Index Euro-Dollar Borrowing”
if such Advances are Index Euro-Dollar Advances.

 

“Borrowing Base” means, based on the most recent Borrowing Base Certification
Report which as of the date of a determination of the Borrowing Base has been
received by the Administrative Agent, the sum of the applicable Advance Rates of
the Value of each Eligible Investment identified in the definition of “Advance
Rate” in this Section 1.01 (including Pre-Positioned Investments); provided,
however, that:

 

4

--------------------------------------------------------------------------------


 

(a)           in no event shall more than 20% of the aggregate value of the
Borrowing Base consist of Eligible Non-Investment Grade Debt Securities and
Eligible Unquoted Senior Bank Loan Investments (in each case after giving effect
to Advance Rates);

 

(b)           in no event shall more than 15% of the aggregate value of the
Borrowing Base consist of debtor-in-possession Investments (in each case after
giving effect to Advance Rates);

 

(c)           for purposes of calculating the Borrowing Base, no single
Portfolio Investment shall be deemed to have a Value in excess of
$10,000,000.00;

 

(d)           in no event shall there be fewer than twelve (12) Core Portfolio
Investments in the Borrowing Base; and

 

(e)           all filings and other actions required to perfect the
first-priority security interest of the Administrative Agent on behalf of the
Secured Parties in the Portfolio Investments comprising the Borrowing Base have
been made or taken.

 

“Borrowing Base Certification Report” means a report in the form attached hereto
as Exhibit E, and otherwise satisfactory to the Administrative Agent, certified
by the chief financial officer or other authorized officer of the Borrower
regarding the Eligible Investments, and including or attaching a list of all
Portfolio Investments included in the Borrowing Base and the most recent Value
(and the source of determination of the Value) for each.  Upon receipt by the
Administrative Agent, a Borrowing Base Certification Report shall be subject to
the Administrative Agent’s satisfactory review, acceptance or correction, in the
exercise of its reasonable discretion.

 

“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP; provided that in no event shall a
Portfolio Investment be considered a Capital Expenditure.

 

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account with a United States federal or state chartered commercial bank of
recognized standing having capital and surplus in excess of $500 million, so
long as such bank has not been a Defaulting Lender for more than three
(3) business days after notice to Borrower (which notice may be given by
telephone or e-mail), which bank or its holding company has a short-term
commercial paper rating of: (a) at least A-1 or the equivalent by Standard &
Poor’s Rating Services or at least P-1 or the equivalent by Moody’s Investors
Service, Inc., or (b) at least A-2 or the equivalent by Standard & Poor’s Rating
Services or at least P-2 or the equivalent by Moody’s Investors Service, Inc.
(or, in the case of a current Lender only, if not rated by Standard & Poor’s

 

5

--------------------------------------------------------------------------------


 

Rating Services or Moody’s Investor’s Service, Inc., such Lender is rated by
another rating agency acceptable to the Administrative Agent and such Lender’s
rating by such rating agency is not lower than its rating by such rating agency
on the Closing Date) and (i) all amounts and assets credited to such account are
directly and fully guaranteed or insured by the United States of America or any
agency thereof (provided that the full faith and credit of the United States is
pledged in support thereof) or (ii) such bank is otherwise acceptable at all
times and from time to time to the Administrative Agent in its sole discretion. 
The Administrative Agent acknowledges that, on the Closing Date, Amegy Bank,
National Association, and each current Lender hereunder are acceptable banks
within the meaning of clause (b)(ii) of this definition.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
with maturities of not more than one year from the date acquired; (b) time
deposits and certificates of deposit with maturities of not more than one
(1) year from the date acquired issued by a United States federal or state
chartered commercial bank of recognized standing having capital and surplus in
excess of $500 million, and which bank or its holding company has a short-term
commercial paper rating of at least A-1 or the equivalent by Standard & Poor’s
Rating Services or at least P-1 or the equivalent by Moody’s Investors
Service, Inc.; and (c) investments in money market funds (i) which mature not
more than ninety (90) days from the date acquired and are payable on demand,
(ii) with respect to which there has been no failure to honor a request for
withdrawal, (iii) which are registered under the Investment Company Act of 1940,
as amended, (iv) which have net assets of at least $500,000,000 and (v) which
maintain a stable share price of not less than One Dollar ($1.00) per share and
are either (A) directly and fully guaranteed or insured by the United States of
America or any agency thereof (provided that the full faith and credit of the
United States is pledged in support thereof) or (B) maintain a rating of at
least A-2 or better by Standard & Poor’s Rating Services and are maintained with
an investment fund manager that is otherwise acceptable at all times and from
time to time to the Administrative Agent in its sole discretion; provided that,
notwithstanding the foregoing, no asset, agreement, or investment maintained or
entered into with, or issued, guaranteed by, or administered by a Lender that
has been a Defaulting Lender for more than three (3) business days after notice
to Borrower (which notice may be given by telephone or e-mail) shall be a “Cash
Equivalent” hereunder.  The Administrative Agent acknowledges that, on the
Closing Date, Fidelity Investments is an acceptable investment fund manager
within the meaning of the foregoing clause (B).

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by BB&T or any Lender that
provides the initial funding of any Revolver Commitment on the Closing Date or
any Additional Lender that provides the funding of a Revolver Commitment on any
Commitment Increase Date (but not any assignee of any of the foregoing Lenders)
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement (each, in such capacity, a
“Cash Management Bank”): (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, and (e) merchant services not
constituting a Bank Product.

 

6

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.

 

“Change in Control” means the occurrence after the Closing Date of any of the
following: (i) any Person or two or more Persons acting in concert (excluding
the Persons that are officers and directors of the Borrower on the Closing Date)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 35% or more of the outstanding shares of the voting stock of the
Borrower; or (ii) as of any date a majority of the board of directors of the
Borrower consists of individuals who were not either (A) directors of the
Borrower as of the corresponding date of the previous year, (B) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A) and individuals
described in clause (B).

 

“Change in Law” has the meaning set forth in Section 8.02.

 

“Closing Certificate” has the meaning set forth in Section 3.01(d).

 

“Closing Date” means September 20, 2010.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.  Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

 

“Collateral” means collectively:  (1) (i) 100% of the Capital Securities of the
Guarantors and of the current and future Domestic Subsidiaries of the Borrower
and Guarantors; (ii) 65% of the voting and non-voting Capital Securities of any
current or future Foreign Subsidiaries and (iii) all of the other present and
future property and assets of the Borrower and each Guarantor including, but not
limited to, machinery and equipment, inventory and other goods, accounts,
accounts receivable, bank accounts, brokerage accounts, general intangibles,
financial assets, investment property, license rights, patents, trademarks,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, tax refunds, and
cash; and (2) any other property which secures the Obligations pursuant to the
Collateral Documents; provided that, notwithstanding the foregoing, “Collateral”
shall not include (i) equity interests in any SBIC Entity until such time as a
pledge thereof is required pursuant to Section 5.28(d) and (ii) property rights
in Capital Securities issued by a Person other than a Subsidiary, or in any
Operating Documents of any such issuer, to the extent the security interest of
the Administrative Agent does not attach thereto pursuant to the terms of the
Collateral Documents.

 

“Collateral Custodian” means any and each of (i) BB&T, in its capacity as
Collateral Custodian under the Custodial Agreement to which it is a party,
together with its successors and permitted assigns and (ii) any other Person
acting as a collateral custodian with

 

7

--------------------------------------------------------------------------------


 

respect to any Collateral under any Custodial Agreement entered into in
accordance with the terms of this Agreement.  Notwithstanding the foregoing, the
Collateral Custodian shall at all times be satisfactory to the Administrative
Agent, in its reasonable discretion.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which the Borrower or any Subsidiary shall grant or convey (or shall have
granted or conveyed) to the Secured Parties a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, as any of them may be amended, modified or supplemented from time
to time.

 

“Compliance Certificate” has the meaning set forth in Section 5.01(c).

 

“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to the sum of
(a) Consolidated Net Investment Income for such period; plus, (b) to the extent
such amounts were deducted in computing Consolidated Net Investment Income for
such period: (i) Consolidated Interest Expense for such period; (ii) income tax
expense for such period, determined on a consolidated basis in accordance with
GAAP; and (iii) Depreciation and Amortization for such period, determined on a
consolidated basis in accordance with GAAP.  Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Consolidated EBITDA.

 

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries that are Guarantors outstanding during such period on a
consolidated basis in accordance with GAAP.  Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Consolidated Interest Expense.

 

“Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries for such period prepared in accordance with GAAP. 
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Net
Investment Income.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.

 

“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value, (to the extent reflected in determining Net Assets) as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis prepared in accordance with
GAAP (but without giving effect to the operation of Accounting Standards
Codification No. 825-10), of

 

8

--------------------------------------------------------------------------------


 

(A)          All assets which would be treated as intangible assets for balance
sheet presentation purposes under GAAP, including without limitation goodwill
(whether representing the excess of cost over book value of assets acquired, or
otherwise), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;

 

(B)           To the extent not included in (A) of this definition, any amount
at which the Capital Securities of the Borrower appear as an asset on the
balance sheet of the Borrower and its Consolidated Subsidiaries;

 

(C)           To the extent not included in (A) of this definition, any amount
at which the investment in Main Street Capital Partners, LLC appears as an asset
on the balance sheet of the Borrower and its Consolidated Subsidiaries; and

 

(D)          Loans or advances to owners of Borrower’s Capital Securities, or to
directors, officers, managers or employees of Borrower and its Consolidated
Subsidiaries.

 

Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Tangible Net
Worth.

 

In addition, notwithstanding the foregoing, solely for purposes of determining
the Asset Coverage Ratio, “Consolidated Tangible Net Worth” shall be determined
solely with respect to the assets and liabilities of the Borrower on a
standalone basis.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Core Portfolio Investment” means a Portfolio Investment originated by the
Borrower (or co-originated by the Borrower so long as such Portfolio Investment
complies with all Borrower’s Investment Policies and is subject to the same due
diligence by Borrower as Portfolio Investments originated solely by the
Borrower).  For avoidance of doubt, Core Portfolio Investments shall not include
Cash, Cash Equivalents, any Senior Bank Loan Investment or any Debt Security.

 

“Credit Exposure” means, as to any Lender at any time, the outstanding principal
amount of the Revolver Advances by such Lender.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of
(A) counsel for the Administrative Agent, (B) outside consultants for the
Administrative Agent, (C) appraisers, (D) commercial finance examinations, and
(E) all such out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations; and (ii) in connection with
(A) the syndication of the credit facilities provided for herein, (B) the
administration, management, execution and delivery of this Agreement and the
other Loan Documents, and the preparation, negotiation, administration and
management of any amendments, modifications or waivers of the provisions of this
Agreement and the other Loan

 

9

--------------------------------------------------------------------------------


 

Documents (whether or not the transactions contemplated thereby shall be
consummated), or (C) the enforcement or protection of its rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral; and (b) all reasonable out-of-pocket
expenses incurred by the Secured Parties who are not the Administrative Agent or
any Affiliate of any of them, after the occurrence and during the continuance of
an Event of Default.

 

“Custodial Agreement” means, collectively, the Amended and Restated Custodial
Agreement of even date herewith among Borrower, Administrative Agent and Branch
Banking and Trust Company, Mortgage Custody Department of Corporate Trust
Services and any and each other custodial agreement entered into among a Person
acting as Collateral Custodian, the Borrower and the Administrative Agent, in
each case as the same may from time to time be amended, restated, supplemented
or otherwise modified.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money; (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business;
(iv) all obligations of such Person as lessee under capital leases; (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance; (vi) all Redeemable Preferred
Securities of such Person; (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument; (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person; (ix) all Debt of
others Guaranteed by such Person; (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued at the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); (xi) all obligations of such Person under any synthetic lease, tax
retention operating lease, sale and leaseback transaction, asset securitization,
off-balance sheet loan or other off-balance sheet financing product; (xii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property; and (xiii) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person.  The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

 

“Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including debt instruments
of public and private issuers and tax-exempt securities, but specifically
excluding (i) Equity Securities or (ii) any security which by its terms permits
the payment obligation of the Obligor thereunder to be converted into or
exchanged for equity capital of such Obligor.

 

10

--------------------------------------------------------------------------------


 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate Credit
Exposure of all Lenders (calculated as if all Defaulting Lenders had funded all
of their respective Defaulted Advances) over the aggregate outstanding principal
amount of all Revolver Advances of such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, (i) in the case
of any Defaulted Advance, the period commencing on the date the applicable
Defaulted Advance was required to be extended to the Borrower under this
Agreement, in the case of a Revolver Advance (after giving effect to any
applicable grace period) and ending on the earlier of the following: (x) the
date on which (A) the Default Excess with respect to such Defaulting Lender has
been reduced to zero (whether by the funding of any Defaulted Advance by such
Defaulting Lender or by the non-pro-rata application of any prepayment pursuant
to Section 9.08(c)) and (B) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder; and (y) the date on which the Borrower, the
Administrative Agent and the Required Lenders (and not including such Defaulting
Lender in any such determination, in accordance with Section 9.08(a)) waive the
application of Section 9.08 with respect to such Defaulted Advances of such
Defaulting Lender in writing; (ii) in the case of any Defaulted Payment, the
period commencing on the date the applicable Defaulted Payment was required to
have been paid to the Administrative Agent or other Lender under this Agreement
(after giving effect to any applicable grace period) and ending on the earlier
of the following: (x) the date on which (A) such Defaulted Payment has been paid
to the Administrative Agent or other Lender, as applicable, together with (to
the extent that such Person has not otherwise been compensated by the Borrower
for such Defaulted Payment) interest thereon for each day from and including the
date such amount is paid but excluding the date of payment, at the greater of
the Federal Funds Rate plus two percent (2.0%) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (whether by the funding of any Defaulted Payment by such Defaulting
Lender or by the application of any amount pursuant to Section 9.08(c)) and
(B) such Defaulting Lender shall have delivered to the Administrative Agent or
other Lender, as applicable, a written reaffirmation of its intention to honor
its obligations hereunder with respect to such payments; and (y) the date on
which the Administrative Agent or any such other Lender, as applicable waives
the application of Section 9.08 with respect to such Defaulted Payments of such
Defaulting Lender in writing; and (iii) in the case of any Distress Event
determined by the Administrative Agent (in its good faith judgment) or the
Required Lenders (in their respective good faith judgment) to exist, the period
commencing on the date that the applicable Distress Event was so determined to
exist and ending on the earlier of the following: (x) the date on which (A) such
Distress Event is determined by the Administrative Agent (in its good faith
judgment) or the Required Lenders (in their respective good faith judgment) to
no longer exist and (B) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder; and (y) such date as the Borrower and the
Administrative Agent mutually agree, in their sole discretion, to waive

 

11

--------------------------------------------------------------------------------


 

the application of Section 9.08 with respect to such Distress Event of such
Defaulting Lender.

 

“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin) which may
be applicable to any Advance (irrespective of whether any such type of Advance
is actually outstanding hereunder).

 

“Defaulted Advance” has the meaning specified in the definition of “Defaulting
Lender”.

 

“Defaulted Investment” means any Investment (a) that is 45 days or more past due
with respect to any interest or principal payments or (b) that is or otherwise
should be considered a non-accrual investment by the Borrower in connection with
its Investment Policies and GAAP.

 

“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.

 

“Defaulting Lender” means any Lender (i) that has failed to fund any portion of
any Revolver Advance required to be funded by it under this Agreement (each such
Revolver Advance, a “Defaulted Advance”) within three Domestic Business Days of
the date required to be funded by it hereunder, (ii) that has otherwise failed
to pay over to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder (each such payment, a “Defaulted Payment”)
within three Domestic Business Days of the date when due, unless the subject of
a good faith dispute, or (iii) as to which a Distress Event has occurred, in
each case for so long as the applicable Default Period is in effect.

 

“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP. Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Depreciation and Amortization.

 

“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) a voluntary or involuntary case (or comparable proceeding) has
been commenced with respect to such Person under the United States Bankruptcy
Code or any other applicable debtor relief law, (ii) a custodian, conservator,
receiver or similar official has been appointed for such Person or for any
substantial part of such Person’s assets, (iii) after the date hereof, such
Person has consummated or entered into a commitment to consummate a forced (in
the good faith judgment of the Administrative Agent) liquidation, merger, sale
of assets or other transaction resulting, in the good faith judgment of the
Administrative Agent, in a change of ownership or operating control of such
Person supported in whole or in part by guaranties, assumption of liabilities or
other comparable credit support of (including without limitation the
nationalization or assumption of ownership or operating control by) any
Governmental Authority and the Administrative Agent (in its good faith judgment)
or the Required Lenders believe (in their respective good faith judgment) that
such event increases the risk that such Person could default in performing its
obligations hereunder for so long as the Administrative Agent (in its good faith

 

12

--------------------------------------------------------------------------------


 

judgment) or the Required Lenders (in their respective good faith judgment) so
believe, or (iv) such Person has made a general assignment for the benefit of
creditors or has otherwise been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, bankrupt or deficient in meeting any capital adequacy
or liquidity requirement of any Governmental Authority applicable to such
Person.

 

“Distressed Person” has the meaning specified in the definition of “Distress
Event”.

 

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
close.

 

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, and (c) an
Approved Fund; provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Eligible Core Portfolio Investment” means, on any date of determination, any
Core Portfolio Investment that satisfies each of the following requirements:

 

(i)            the Core Portfolio Investment is evidenced by Investment
Documents (including, in the case of any Loan other than a Noteless Loan, an
original promissory note) that have been duly authorized and that are in full
force and effect and constitute the legal, valid and binding obligation of the
Obligor of such Core Portfolio Investment to pay the stated amount of the Loan
and interest thereon, and the related Investment Documents are enforceable
against such Obligor in accordance with their respective terms;

 

(ii)           the Core Portfolio Investment was made in accordance with the
terms of the Investment Policies and arose in the ordinary course of the
Borrower’s business;

 

(iii)          such Core Portfolio Investment is a First Lien Investment,
secured by a first priority, perfected security interest on all or substantially
all of the assets of the Obligor;

 

(iv)          in the case of any Core Portfolio Investment that is not solely
held by the Borrower, the terms and conditions of such Core Portfolio Investment
provide the Borrower with the right to vote to approve or deny any amendments,
supplements, waivers or other modifications of such terms and conditions (other
than such routine amendments, supplements, waivers or other modifications as are
permitted to be approved by the administrative agent only without the vote of
the syndicate members);

 

(v)           the Core Portfolio Investment has an Eligible Investment Rating;

 

13

--------------------------------------------------------------------------------


 

(vi)          the Core Portfolio Investment is not a Defaulted Investment and no
other Loan of the Obligor with respect to such Core Portfolio Investment is more
than 45 days past due;

 

(vii)         the Obligor of such Core Portfolio Investment has executed all
appropriate documentation required by the Borrower in accordance with the
Investment Policies;

 

(viii)        the Core Portfolio Investment, together with the Investment
Documents related thereto, is a “general intangible”, an “instrument”, an
“account”, or “chattel paper” within the meaning of the UCC of all jurisdictions
that govern the perfection of the security interest granted therein;

 

(ix)           all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Core Portfolio
Investment have been duly obtained, effected or given and are in full force and
effect;

 

(x)            the Core Portfolio Investment is denominated and payable only in
Dollars in the United States;

 

(xi)           the Core Portfolio Investment bears some current interest, which
is due and payable no less frequently than quarterly;

 

(xii)          the Core Portfolio Investment, together with the Investment
Documents related thereto, does not contravene in any material respect any
Applicable Laws (including, without limitation, laws, rules and regulations
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy) and with
respect to which no Obligor party thereto is in violation of any Applicable Laws
or the terms and conditions of such Investment Documents, to the extent any such
violation results in or would be reasonably likely to result in (a) an adverse
effect upon the value or collectability of such Core Portfolio Investment, (b) a
material adverse change in, or a material adverse effect upon, any of (1) the
financial condition, operations, business or properties of the Obligor or any of
its respective Subsidiaries, taken as a whole, (2) the rights and remedies of
the Borrower under the Investment Documents, or the ability of the Obligor or
any other loan party thereunder to perform its obligations under the Investment
Documents to which it is a party, as applicable, taken as a whole, or (3) the
collateral securing the Core Portfolio Investment, or the Borrower’s Liens
thereon or the priority of such Liens;

 

(xiii)         the Core Portfolio Investment, together with the related
Investment Documents, is fully assignable (and if such Investment is secured by
a mortgage, deed of trust or similar lien on real property, and if requested by
the Administrative Agent, an Assignment of Mortgage executed in blank has been
delivered to the Collateral Custodian);

 

(xiv)        the Core Portfolio Investment was documented and closed in
accordance with the Investment Policies, and each original promissory note, if
any, representing the

 

14

--------------------------------------------------------------------------------


 

portion of such Core Portfolio Investment payable to the Borrower, has been
delivered to the Collateral Custodian, duly endorsed as collateral or, in the
case of a Pre-Positioned Investment, held by a bailee on behalf of the
Administrative Agent, in accordance with the provisions of Section 5.40;

 

(xv)         the Core Portfolio Investment is free of any Liens and the
Borrower’s interest in all Related Property is free of any Liens other than
Liens permitted under the applicable Investment Documents and all filings and
other actions required to perfect the security interest of the Administrative
Agent on behalf of the Secured Parties in the Core Portfolio Investment have
been made or taken;

 

(xvi)        no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Core Portfolio
Investment;

 

(xvii)       any Related Property with respect to such Core Portfolio Investment
is insured in accordance with the Investment Policies;

 

(xviii)      the primary business of the Obligor with respect to such Core
Portfolio Investment is not in the gaming, nuclear waste, bio-tech, or oil or
gas exploration industries;

 

(xix)         the Core Portfolio Investment is not a loan or extension of credit
made by the Borrower or one of its subsidiaries to an Obligor solely for the
purpose of making any principal, interest or other payment on such Core
Portfolio Investment necessary in order to keep such Core Portfolio Investment
from becoming delinquent;

 

(xx)          such Core Portfolio Investment will not cause the Borrower to be
deemed to own 5.0% or more of the voting securities of any publicly registered
issuer or any securities that are immediately convertible into or immediately
exercisable or exchangeable for 5.0% or more of the voting securities of any
publicly registered issuer;

 

(xxi)         the financing of such Core Portfolio Investment by the Lenders
does not contravene in any material respect Regulation U of the Federal Reserve
Board, nor require the Lenders to undertake reporting thereunder which it would
not otherwise have cause to make;

 

(xxii)        such Core Portfolio Investment does not represent payment
obligations relating to “put” rights relating to Margin Stock;

 

(xxiii)       any taxes due and payable in connection with the making of such
Core Portfolio Investment have been paid and the Obligor has been given any
assurances (including with respect to the payment of transfer taxes and
compliance with securities laws) required by the Investment Documents in
connection with the making of the Investment;

 

(xxiv)       the terms of the Core Portfolio Investment have not been amended or
subject to a deferral or waiver the effect of which is to (A) reduce the amount
(other than

 

15

--------------------------------------------------------------------------------


 

by reason of the repayment thereof) or extend the time for payment of principal
or (B) reduce the rate or extend the time of payment of interest (or any
component thereof), in each case without the consent of the Administrative
Agent, not to be unreasonably withheld or delayed;

 

(xxv)        such Core Portfolio Investment does not contain a confidentiality
provision that restricts the ability of the Administrative Agent, on behalf of
the Secured Parties, to exercise its rights under the Loan Documents, including,
without limitation, its rights to review the Core Portfolio Investment, the
related Investment File or the Borrower’s credit approval file in respect of
such Core Portfolio Investment;

 

(xxvi)       the Obligor with respect to such Core Portfolio Investment is not
(A) an Affiliate of the Borrower or any other Person whose investments are
primarily managed by the Borrower or an Affiliate of the Borrower, unless
(1) such Obligor is an Affiliate solely by reason of the Borrower’s Portfolio
Investment therein or Borrower’s other Portfolio Investments or (2) such Core
Portfolio Investment is expressly approved by the Administrative Agent (in its
sole discretion) or (B) a Governmental Authority;

 

(xxvii)      all information delivered by any Loan Party to the Administrative
Agent with respect to such Core Portfolio Investment is true and correct to the
knowledge of such Loan Party;

 

(xxviii) such Core Portfolio Investment is not an Equity Security and does not
by its terms permit the payment obligation of the Obligor thereunder to be
converted into or exchanged for equity capital of such Obligor;

 

(xxix)  the proceeds of such Core Portfolio Investment are not used to finance
construction projects or activities in the form of a traditional construction
loan where the only collateral for the loan is the project under construction
and draws are made on the loan specifically to fund construction in progress;
and

 

(xxx)  there is full recourse to the Obligor for principal and interest payments
with respect to such Core Portfolio Investment.

 

“Eligible Debt Security” means, on any date of determination, any Debt Security
held by Borrower as a Portfolio Investment that meets the following conditions:

 

(i)            the investment in the Debt Security was made in accordance with
the terms of the Investment Policies applicable to “private placements”,
“marketable securities” or “idle funds investments”;

 

(ii)                                  the Debt Security has an Eligible
Investment Rating;

 

(iii)          the Debt Security is rated by a debt rating agency or other
Person engaged in the business of rating the creditworthiness of debt
obligations and is generally trading in the secondary market at no less than 90%
of par value;

 

16

--------------------------------------------------------------------------------


 

(iv)          the Debt Security is not a Defaulted Investment and is not owed by
an Obligor that is subject to an Insolvency Event or as to which the Borrower
has received notice of an imminent Insolvency Event proceeding;

 

(v)           the Obligor of such Debt Security has executed all appropriate
documentation, if any, required in accordance with applicable Investment
Policies;

 

(vi)          the Debt Security, together with the Investment Documents related
thereto (if any), is a “general intangible”, an “instrument”, an “account”, or
“chattel paper”, within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;

 

(vii)         all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the purchase of such Debt
Security have been duly obtained, effected or given and are in full force and
effect;

 

(viii)        the Debt Security is denominated and payable only in Dollars in
the United States and the Obligor is organized under the laws of, and maintains
its chief executive office and principal residence in, the United States or any
state thereof;

 

(ix)           the Debt Security bears current all cash interest, which is due
and payable no less frequently than semi-annually;

 

(x)            the Obligor with respect to the Debt Security is not (A) an
Affiliate of the Borrower or any other Person whose investments are primarily
managed by the Borrower or any Affiliate of the Borrower, unless such Debt
Security is expressly approved by the Administrative Agent (in its sole
discretion), (B) a Governmental Authority or (C) primarily in the business of
gaming, nuclear waste, bio-tech or oil or gas exploration;

 

(xi)           all information delivered by any Loan Party to the Administrative
Agent with respect to such Debt Security is true and correct to the knowledge of
such Loan Party;

 

(xii)          the proceeds of such Debt Security are not used to finance
construction projects or activities in the form of a traditional construction
loan where the only collateral for the loan is the project under construction
and draws are made on the loan specifically to fund construction in progress;

 

(xiii)         the Debt Security is a Quoted Investment; and

 

(xiv)        the Debt Security can be converted to Cash in 30 Business Days or
fewer without a greater than ten percent (10%) reduction in the value of such
Debt Security.

 

17

--------------------------------------------------------------------------------


 

“Eligible Investment Grade Debt Security” means an Eligible Debt Security that
has, as of the applicable date of determination of Value for such Eligible Debt
Security, an Investment Grade Rating.

 

“Eligible Investment Rating” means, as of any date of determination with respect
to a Portfolio Investment, an investment rating of “Grade 3” or better as
determined in accordance with the Investment Policies.

 

“Eligible Investments” means, collectively, Cash and Cash Equivalents, the
Eligible Quoted Senior Bank Loan Investments, the Eligible Investment Grade Debt
Securities, the Eligible Core Portfolio Investments, the Eligible Unquoted
Senior Bank Loan Investments and the Eligible Non-Investment Grade Debt
Securities.

 

“Eligible Non-Investment Grade Debt Security” means an Eligible Debt Security
that does not have, as of the applicable date of determination of Value for such
Eligible Debt Security, an Investment Grade Rating.

 

“Eligible Quoted Senior Bank Loan Investment” means an Eligible Senior Bank Loan
Investment that is a Quoted Investment.

 

“Eligible Senior Bank Loan Investment” means, on any date of determination, any
Senior Bank Loan Investment of Borrower that meets the following conditions:

 

(i)            the Senior Bank Loan Investment is evidenced by Investment
Documents that are in full force and effect and constitute the legal, valid and
binding obligation of the Obligor of such Senior Bank Loan Investment to pay the
stated amount of the Loan and interest thereon without right of rescission, set
off, counterclaim or defense, and the related Investment Documents are
enforceable against such Obligor in accordance with their respective terms and,
to the knowledge of the Borrower, are not the subject of any material dispute;

 

(ii)           the Senior Bank Loan Investment was made in accordance with the
terms of the Investment Policies applicable to “private placements”, “marketable
securities” or “idle funds investments”;

 

(iii)          such Senior Bank Loan Investment is secured by a first priority,
perfected security interest on a substantial portion of the assets of the
respective Obligor(s);

 

(iv)          the terms and conditions of such Senior Bank Loan Investment
provide the Borrower with the power to approve or deny any amendments,
supplements, waivers or other modifications of such terms and conditions that
would (i) increase the commitment or other obligations of the Borrower
thereunder, (ii) reduce the amount of, or defer the date fixed for any payment
of, principal, interest or fees due or owing to Borrower, or change the manner
of application of any payments owing to Borrower, under the Investment
Documents, (iii) change the percentage of lenders under such Senior Bank Loan

 

18

--------------------------------------------------------------------------------


 

Investment required to take any action under the applicable Investment
Documents, (iv) release or substitute all or substantially all of the collateral
held as security for, or release any guaranty given to support payment of the
obligations of, the Obligor under the applicable Investment Documents;

 

(v)           the Senior Bank Loan Investment has an Eligible Investment Rating;

 

(vi)          the terms of the Senior Bank Loan Investment have not been amended
or subject to a deferral or waiver the effect of which is to (A) reduce the
amount (other than by reason of the repayment thereof) or, after giving effect
to any applicable grace or cure period, extend the time for payment of principal
or (B) reduce the rate or, after giving effect to any applicable grace or cure
period, extend the time of payment of interest (or any component thereof), in
each case without the consent of the Administrative Agent, not to be
unreasonably withheld or delayed;

 

(vii)         the Senior Bank Loan Investment has a Value of no less than 90% of
par value;

 

(viii)        the Senior Bank Loan Investment is not a Defaulted Investment and
is not owed by an Obligor that is subject to an Insolvency Event or as to which
the Borrower has received notice of an imminent Insolvency Event proceeding;

 

(ix)           the Obligor of such Senior Bank Loan Investment has executed all
appropriate documentation required in accordance with applicable Investment
Policies;

 

(x)            the Senior Bank Loan Investment, together with the Investment
Documents related thereto, is a “general intangible”, an “instrument”, an
“account”, or “chattel paper”, within the meaning of the UCC of all
jurisdictions that govern the perfection of the security interest granted
therein;

 

(xi)           all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Senior Bank
Loan Investment have been duly obtained, effected or given and are in full force
and effect;

 

(xii)          the Senior Bank Loan Investment is denominated and payable only
in Dollars in the United States and the Obligor is organized under the laws of,
and maintains its chief executive office and principal residence in, the United
States or any state thereof;

 

(xiii)         the Senior Bank Loan Investment bears current interest, which is
due and payable no less frequently than semi-annually;

 

19

--------------------------------------------------------------------------------


 

(xiv)        the Senior Bank Loan Investment, together with the Investment
Documents related thereto, does not contravene in any material respect any
Applicable Laws and with respect to which no Obligor is in violation of any
Applicable Laws or the terms and conditions of such Investment Documents, to the
extent any such violation results in or would be reasonably likely to result in
(a) an adverse effect upon the value or collectability of such Senior Bank Loan
Investment, (b) a material adverse change in, or a material adverse effect upon,
any of (1) the financial condition, operations, business or properties of the
Obligor or any of its respective Subsidiaries, taken as a whole, (2) the rights
and remedies of the Borrower under the Investment Documents, or the ability of
the Obligor or any other loan party thereunder to perform its obligations under
the Investment Documents to which it is a party, as applicable, taken as a
whole, or (3) the collateral securing the Senior Bank Loan Investment, or the
Liens thereon or the priority of such Liens;

 

(xv)         the Senior Bank Loan Investment, together with the related
Investment Documents, is fully assignable subject to the customary right of the
obligor in a syndicated loan or credit facility to consent to an assignment
(which consent shall not be unreasonably withheld) prior to an event of default
under such Senior Bank Loan Investment and the customary right in a syndicated
loan or credit facility of the administrative agent under such syndicated loan
or credit facility to consent to the assignment (which consent shall not be
unreasonably withheld);

 

(xvi)        the Senior Bank Loan Investment was documented and closed in
accordance with applicable Investment Policies, and each original promissory
note, if any, representing the portion of such Senior Bank Loan Investment
payable to the Borrower has been delivered to the Collateral Custodian, duly
endorsed as collateral;

 

(xvii)       the Senior Bank Loan Investment is free of any Liens and the
Borrower’s interest in all Related Property is free of any Liens other than
Liens permitted under the applicable Investment Documents and all filings and
other actions required to perfect the security interest of the Administrative
Agent on behalf of the Secured Parties in the Senior Bank Loan Investment have
been made or taken;

 

(xviii)      any Related Property with respect to such Senior Bank Loan
Investment is insured in accordance with the applicable Investment Documents;

 

(xix)         such Senior Bank Loan Investment will not cause the Borrower to be
deemed to own 5.0% or more of the voting securities of any publicly registered
issuer or any securities that are immediately convertible into or immediately
exercisable or exchangeable for 5.0% or more of the voting securities of any
publicly registered issuer;

 

20

--------------------------------------------------------------------------------


 

(xx)          the financing of such Senior Bank Loan Investment by the Lenders
does not contravene in any material respect Regulation U of the Federal Reserve
Board, nor require the Lenders to undertake reporting thereunder which it would
not otherwise have cause to make and such Senior Bank Loan Investment does not
represent payment obligations relating to “put” rights relating to Margin Stock;

 

(xxi)         any taxes due and payable in connection with the making of such
Senior Bank Loan Investment have been paid and the Obligor has been given any
assurances (including with respect to the payment of transfer taxes and
compliance with securities laws) required by the Investment Documents in
connection with the making of the Investment;

 

(xxii)        such Senior Bank Loan Investment does not contain a
confidentiality provision that restricts the ability of the Administrative Agent
(assuming the Administrative Agent agrees to be bound by the terms of the
applicable confidentiality provision), on behalf of the Secured Parties, to
exercise its rights under the Loan Documents, including, without limitation, its
rights to review the Senior Bank Loan Investment, the related Investment File or
the Borrower’s credit approval file in respect of such Senior Bank Loan
Investment;

 

(xxiii)       the Obligor with respect to such Senior Bank Loan Investment is
not (A) an Affiliate of the Borrower or any other Person whose investments are
primarily managed by the Borrower or any Affiliate of the Borrower, unless such
Senior Bank Loan Investment is expressly approved by the Administrative Agent
(in its sole discretion), (B) a Governmental Authority or (C) primarily in the
business of gaming, nuclear waste, bio-tech or oil or gas exploration;

 

(xxiv)       all information delivered by any Loan Party to the Administrative
Agent with respect to such Senior Bank Loan Investment is true and correct to
the knowledge of such Loan Party;

 

(xxv)        such Senior Bank Loan Investment is not (A) any type of bond,
whether high yield or otherwise, or any similar financial interest, (B) an
Equity Security and does not by its terms permit the payment obligation of the
Obligor thereunder to be converted into or exchanged for equity capital of such
Obligor or (C) a participation interest;

 

(xxvi)       the proceeds of such Senior Bank Loan Investment are not used to
finance construction projects or activities in the form of a traditional
construction loan where the only collateral for the loan is the project under
construction and draws are made on the loan specifically to fund construction in
progress; and

 

(xxvii)      there is full recourse to the Obligor for principal and interest
payments with respect to such Senior Bank Loan Investment.

 

“Eligible Unquoted Senior Bank Loan Investment” means an Eligible Senior Bank
Loan Investment that is an Unquoted Investment.

 

21

--------------------------------------------------------------------------------


 

“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

 

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.

 

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

 

“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

 

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

 

“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event and without limitation, any release of petroleum or
petroleum related products.

 

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

 

22

--------------------------------------------------------------------------------


 

“Equity Security” means any equity security or other obligation or security that
does not entitle the holder thereof to receive periodic payments of interest and
one or more installments of principal.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law and all rules and regulations from time
to time promulgated thereunder.  Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

 

“Euro-Dollar Advance” means, with respect to any Advance, such Advance during
Interest Periods when such Advance bears or is to bear interest at a rate based
upon the London InterBank Offered Rate.  A Euro-Dollar Advance is a Tranche
Euro-Dollar Advance if such Euro-Dollar Advance has an Interest Period described
in subsection (1) of the definition of Interest Period.  A Euro-Dollar Advance
is an Index Euro-Dollar Advance if such Euro-Dollar Advance has an Interest
Period described in subsection (2) of the definition of Interest Period.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06(c).

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.12(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.12(e).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (ii) if
such rate is not so published

 

23

--------------------------------------------------------------------------------


 

for any day, the Federal Funds Rate for such day shall be the average rate
charged to BB&T on such day on such transactions as determined by the
Administrative Agent.

 

“First Lien Investment” means a Portfolio Investment constituting a Debt
obligation (other than a Senior Bank Loan Investment) that is secured by the
pledge of collateral and which has the most senior pre-petition priority in any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower.

 

“Fiscal Year” means any fiscal year of the Borrower.

 

“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Securities of such Person,
through a bankruptcy, foreclosure or similar proceedings, with the intent to
sell or transfer all of the Capital Securities of such Person; provided, that,
in the event that the Borrower or such Subsidiary of the Borrower is unable to
sell all of the Capital Securities of such Person within 180 days after the
Borrower or such Subsidiary of the Borrower acquires the Capital Securities of
such Person, such Person shall no longer be considered a “Foreclosed Subsidiary”
for purposes of this Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the

 

24

--------------------------------------------------------------------------------


 

purchase or payment of) such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to provide collateral security, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.  The term “Guarantee” used as a verb has a corresponding meaning.

 

“Guaranteed Obligations” means the Obligations, including without limitation,
any and all liabilities, indebtedness and obligations of any and every kind and
nature, heretofore, now or hereafter owing, arising, due or payable from the
Borrower to one or more of the Lenders, the Hedge Counterparties, any Secured
Party, the Administrative Agent, or any of them, arising under or evidenced by
this Agreement, the Notes, the Collateral Documents or any other Loan Document.

 

“Guarantors” means collectively:  (a) the Initial Guarantors; and (b) all direct
and indirect Subsidiaries of the Borrower or Guarantors acquired, formed or
otherwise in existence after the Closing Date and required to become a Guarantor
pursuant to Section 5.28; provided, however, no SBIC Entity shall be a Guarantor
until required pursuant to Section 5.28(d).

 

“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.

 

“Hedge Counterparty” means BB&T or any Lender that provides the initial funding
of any Revolver Commitment on the Closing Date or any Additional Lender that
provides the funding of a Revolver Commitment on any Commitment Increase Date
(but not any assignee of any of the foregoing Lenders) which Lender or
Additional Lender has provided the Administrative Agent with a fully executed
designation notice substantially in the form of Schedule A — Designation Notice,
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement, that enters into a Hedging
Agreement with the Borrower that is permitted by Section 5.35.

 

“Hedge Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or

 

25

--------------------------------------------------------------------------------


 

any other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Hedging Agreement” means each agreement or amended and restated agreement
between the Borrower and a Hedge Counterparty that governs one or more Hedge
Transactions entered into pursuant to Section 5.35, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” thereto in the
form the Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedge Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedge Transactions and (iii) any and all renewals, extensions
and modifications of any Hedge Transactions and any and all substitutions for
any Hedge Transactions.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Guarantors” means Main Street Capital Partners, LLC, a Delaware limited
liability company, and Main Street Equity Interests, Inc., a Delaware
corporation.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.

 

26

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any Base Rate Borrowing or
Index Euro-Dollar Borrowing, the first day of each month and (b) with respect to
any Tranche Euro-Dollar Borrowing, the last day of the Interest Period
applicable to such Borrowing and, in the case of any Tranche Euro-Dollar
Borrowing with an Interest Period that exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period.

 

“Interest Period” means:  (i) with respect to each Tranche Euro-Dollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the first, third or, if available to Lenders,
sixth month thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:

 

(a)                                 any Interest Period (subject to clause
(c) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day
unless such Euro-Dollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Euro-Dollar Business
Day;

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
the appropriate subsequent calendar month; and

 

(c)                                  no Interest Period may be selected that
begins before the Termination Date and would otherwise end after the Termination
Date.

 

(ii)                                  with respect to each Base Rate Borrowing
and each Index Euro-Dollar Borrowing, a calendar month (commencing on the first
day of each calendar month and ending on the last day of each calendar month
regardless of whether a Base Rate Borrowing or Index Euro-Dollar Borrowing is
outstanding on either date); provided that:

 

(a)                                 the initial Interest Period applicable to
Base Rate Borrowings and Index Euro-Dollar Borrowings shall mean the period
commencing on the Closing Date and ending September 30, 2010; and

 

(b)                                 the last Interest Period applicable to Base
Rate Borrowings and Index Euro-Dollar Borrowings under this Agreement shall end
on the Termination Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management of the Borrower, which fraud has a material effect on the Borrower’s
internal controls over public reporting.

 

“Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person,

 

27

--------------------------------------------------------------------------------


 

(v) making of a time deposit with such Person, (vi) Guarantee or assumption of
any obligation of such Person or (vii) by any other means.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Documents” means, with respect to any Core Portfolio Investment or
any Senior Bank Loan Investment, any related loan agreement, security agreement,
mortgage, assignment, all guarantees, note purchase agreement, intercreditor
and/or subordination agreements, and UCC financing statements and continuation
statements (including amendments or modifications thereof) executed by the
Obligor thereof or by another Person on the Obligor’s behalf in respect of such
Core Portfolio Investment or Senior Bank Loan Investment and any related
promissory note, including, without limitation, general or limited guaranties
and, if requested by the Administrative Agent, for each Core Portfolio
Investment secured by real property by a mortgage document, an Assignment of
Mortgage, and for all Core Portfolio Investments or Senior Bank Loan Investments
with a promissory note, an assignment thereof (which may be by allonge), in
blank, signed by an officer of the Borrower.

 

“Investment File” means, as to any Core Portfolio Investments, those documents
that are delivered to or held by the Collateral Custodian pursuant to the
Custodial Agreement.

 

“Investment Grade Rating” means, as of any date of determination with respect to
an Investment, such Investment has a rating of at least Baa3 from Moody’s
Investors Service, BBB- from Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or BBB- from Fitch Ratings Ltd.

 

“Investment Policies” means those investment objectives, policies and
restrictions of the Borrower as in effect on the Closing Date as described in
Borrower’s annual report on Form 10-K for the year ended December 31, 2009 and
quarterly reports on Form 10-Q for the quarters ended March 31 and June 30,
2010, each as filed with the Securities and Exchange Commission, and any
modifications or supplements as may be adopted by the Borrower from time to time
in accordance with this Agreement.

 

“Joinder Agreement” means a Joinder and Reaffirmation Agreement substantially in
the form of Exhibit L.

 

“Lender” means each lender listed on the signature pages hereof as having a
Revolver Commitment and their respective successors and assigns.

 

“Lenders’ Letter Agreement” means that certain Fee Letter, dated as of
September 20, 2010, among Borrower and the Lenders (other than BB&T) signatory
hereto relating to the upfront fee payable by the Borrower to or for the account
of such Lenders.  If there is any conflict between the provisions of this
Agreement and the provisions of the Lenders’ Letter Agreement, the provisions of
this Agreement will control.

 

28

--------------------------------------------------------------------------------


 

“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.

 

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing.  For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

“Liquidity” means at any time the aggregate Cash and Cash Equivalents of the
Borrower and the Guarantors, but excluding Cash and Cash Equivalents included in
the Borrowing Base.

 

“Loan” means any loan arising from the extension of credit to an Obligor by the
Borrower in the ordinary course of business of the Borrower.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, any other document evidencing or securing the Advances, the
Custodial Agreement, and any other document or instrument delivered from time to
time in connection with this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, the Advances, as such documents and instruments may be
amended or supplemented from time to time.

 

“Loan Parties” means collectively the Borrower and each Guarantor that is now or
hereafter a party to any of the Loan Documents.

 

“London InterBank Offered Rate” has the meaning set forth in Section 2.06(c).

 

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and any of
their respective Subsidiaries, taken as a whole, (b) the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents, or the ability
of the Borrower or any other Loan Party to perform its obligations under the
Loan Documents to which it is a party, as applicable, or (c) the

 

29

--------------------------------------------------------------------------------


 

legality, validity or enforceability of any Loan Document or (d) the Collateral,
or the Administrative Agent’s Liens for the benefit of the Secured Parties on
the Collateral or the priority of such Liens.

 

“Material Contract” has the meaning given such term in Section 4.33.

 

“Minimum Liquidity Requirement” has the meaning given such term in Section 5.04.

 

“Mortgage” means, collectively the fee simple and leasehold mortgages, deeds of
trust and deeds to secure debt by the Borrower, in form and content satisfactory
to the Administrative Agent and in each case granting a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in Collateral constituting real property
(including certain real property leases) and related personalty, as such
documents may be amended, modified or supplemented from time to time.

 

“Mortgaged Property” means, collectively, the Mortgaged Property (as defined in
the Mortgages) covering the Properties described on Schedule 1.01 — Mortgaged
Property.

 

“Mortgaged Property Owner” means the owner of a fee simple title (or leasehold
interest to the extent permitted under this Agreement) to a Mortgaged Property.

 

“Mortgaged Property Security Documents” means collectively, the Mortgages and
all other agreements, instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or any Subsidiary grants or
conveys to the Administrative Agent and the Secured Parties a Lien in, or any
other Person acknowledges any such Lien in, real property as security for all or
any portion of the Obligations, as any of them may be amended, modified or
supplemented from time to time.

 

“Mortgaged Property Support Documents” means, for each Mortgaged Property,
(i) the Title Policy pertaining thereto, (ii) surveys (unless the title
insurance company will insure over the absence of survey), flood hazard
certifications and environmental assessments thereof in form and substance
satisfactory to Administrative Agent, prepared by recognized experts in their
respective fields acceptable to the Administrative Agent, (iii) as to Mortgaged
Properties located in a flood hazard area, flood hazard insurance, (iv) lessees’
estoppel, waiver and consent certificates and subordination, nondisturbance and
attornment agreements, in form and substance satisfactory to the Administrative
Agent, (v) opinions of local counsel with respect to the Mortgages or leasehold
mortgages, as applicable, in form and substance satisfactory to the
Administrative Agent, and (vi) such other documentation as the Administrative
Agent may reasonably require, in each case as shall be in form and substance
reasonably acceptable to the Administrative Agent.

 

“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.

 

“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries that are Guarantors, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in

 

30

--------------------------------------------------------------------------------


 

accordance with GAAP.  Notwithstanding the fact that the SBIC Entities are not
Loan Parties, the SBIC Entities shall be included for purposes of calculating
Net Assets.

 

“Net Offering Proceeds” means the proceeds received from (a) the issuance of any
Capital Securities (or capital contribution with respect to Capital Securities)
or (b) the incurrence of any Debt, in each case net of any reasonable and
customary costs and expenses incurred directly in connection with such issuance
or incurrence.

 

“Net Proceeds of Capital Securities/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Borrower or any Subsidiary of the Borrower in respect of the issuance of Capital
Securities (including, without limitation, the aggregate amount of any and all
Debt converted into Capital Securities), after deducting therefrom all
reasonable and customary costs and expenses incurred by the Borrower or any
Subsidiary directly in connection with the issuance of such Capital Securities.

 

“Noteless Loan” means a Core Portfolio Investment or a Senior Bank Loan
Investment with respect to which (i) the underlying Investment Documents do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Core Portfolio Investment or Senior Bank Loan
Investment; and (ii) no Loan Party nor any Subsidiary of a Loan Party has
requested or received a promissory note from the related Obligor.  Except as
approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.

 

“Notes” means collectively the Revolver Notes and any and all amendments,
consolidations, modifications, renewals, substitutions and supplements thereto
or replacements thereof.  “Note” means any one of such Notes.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Continuation or Conversion” has the meaning set forth in
Section 2.03.

 

“Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities:  (a) the due and punctual payment by
the Borrower of:  (i) the principal of and interest on the Notes (including
without limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under this Agreement
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; (c) the due and punctual payment (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including any
and

 

31

--------------------------------------------------------------------------------


 

all Hedging Obligations arising under the Hedging Agreements and obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities of the Borrower, now existing or
hereafter incurred under, arising out of or in connection with any and all
Hedging Agreements and any renewals, modifications or extensions thereof
(including, all obligations, if any, of the Borrower as guarantor under the
Credit Agreement in respect of Hedging Agreements), and the due and punctual
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in any Hedging Agreement and any renewals, modifications or
extensions thereof; (d) the due and punctual payment and performance of all
indebtedness, liabilities and obligations of any one or more of the Borrower and
Guarantors arising out of or relating to any Bank Products; (e) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of the Borrower and Guarantors arising out of or
relating to any Cash Management Services; and (f) the due and punctual payment
and performance of all obligations of each of the Guarantors under the Credit
Agreement and the other Loan Documents to which they are or are to be a party
and any and all renewals, modifications or extensions thereof, in whole or in
part.

 

“Obligor” means, with respect to any Portfolio Investment, the Person or Persons
obligated to make payments pursuant to such Portfolio Investment, including any
guarantor thereof.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Officer’s Certificate” has the meaning set forth in Section 3.01(e).

 

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

 

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.

 

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

32

--------------------------------------------------------------------------------


 

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.07.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Encumbrances” means Liens described in Section 5.14.

 

“Person” means a natural person, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.

 

“Pledge Agreement” means the Amended and Restated Equity Pledge Agreement, dated
as of the Closing Date, substantially in the form of Exhibit N, pursuant to
which Borrower and, if applicable, Guarantors pledge to the Administrative Agent
for the benefit of the Secured Parties, among other things, (i) all of the
capital stock and equity interests of the Guarantors and of each other current
or future Subsidiary of the Borrower and Guarantors except Foreign Subsidiaries
and SBIC Entities (except as required pursuant to Section 5.28(d)); and
(ii) sixty-five percent (65%) of the capital stock and equity interests of each
current or future Foreign  Subsidiary.

 

“Portfolio Investment” means an investment made by the Borrower in the ordinary
course of business and consistent with the Investment Policies in a Person that
is accounted for under GAAP as a portfolio investment of the Borrower. 
Portfolio Investments shall include Cash, Cash Equivalents, Core Portfolio
Investments, Senior Bank Loan Investments and Debt Securities.

 

“Prepayment Event” means the issuance by the Borrower or any of its Subsidiaries
of any Capital Securities (other than to an SBIC Entity or a Loan Party), or the
receipt by the Borrower or any of its Subsidiaries (other than an SBIC Entity or
a Loan Party) of any capital contribution or the issuance of any Debt by the
Borrower or any of its Subsidiaries (other than an SBIC Entity).

 

“Pre-Positioned Investment” means any Investment that will be funded with the
proceeds of an Advance hereunder and which is designated by the Borrower in
writing to the Administrative Agent as a “Pre-Positioned Investment”.

 

33

--------------------------------------------------------------------------------


 

“Prime Rate” refers to that interest rate so denominated and set by BB&T from
time to time as an interest rate basis for borrowings.  The Prime Rate is but
one of several interest rate bases used by BB&T.  BB&T lends at interest rates
above and below the Prime Rate.  The Prime Rate is not necessarily the lowest or
best rate charged by BB&T to its customers or other banks.

 

“Proceeds” shall have the meaning given to it under the UCC and shall include
without limitation the collections and distributions of Collateral, cash or
non-cash.

 

“Properties” means all real property owned, leased or otherwise used or occupied
by a Loan Party or any Subsidiary of a Loan Party, wherever located.  “Property”
means any one of such Properties.

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.

 

“Quoted Investment” means a Portfolio Investment for which market quotations are
readily available from an Approved Pricing Service, or, in the case of Eligible
Quoted Senior Bank Loan Investments, from an Approved Pricing Service or an
Approved Dealer.  All Eligible Quoted Senior Bank Loan Investments and Eligible
Debt Securities must be Quoted Investments.

 

“Receivables” shall have the meaning assigned to the term “Accounts” in the
Security Agreement.

 

“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including, without limitation, limited liability
company membership interests and limited partnership interests) issued by such
Person which is at any time prior to the Termination Date either (i) mandatorily
redeemable (by sinking fund or similar payments or otherwise) or (ii) redeemable
at the option of the holder thereof.

 

“Register” has the meaning set forth in Section 9.07(c).

 

“Related Fund” means, with respect to any Lender that is a fund that invests in
lender loans, any other fund that invests in lender loans and is advised or
managed by the same investment advisor as such Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Related Property” means, with respect to any Portfolio Investment, any property
or other assets of the Obligor thereunder pledged or purported to be pledged as
collateral to secure the repayment of such Portfolio Investment.

 

“Required Lenders” means at any time Lenders having at least 66-2/3% of the
aggregate amount of the Revolver Commitments or, if the Revolver Commitments are
no longer

 

34

--------------------------------------------------------------------------------


 

in effect, Lenders holding at least 66-2/3% of the aggregate outstanding
principal amount of the Revolver Notes; provided, however, that the Revolver
Commitments and any outstanding Revolver Advances of any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means, as to any Person, the president, chief executive
officer, chief financial officer, senior vice president, vice president, senior
managing director or treasurer of such Person.

 

“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Borrower’s Capital Securities (except dividends payable solely in shares
of its Capital Securities); (ii) any payment of management, consulting, advisory
or similar fees; or (iii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Borrower’s Capital Securities
(except shares acquired upon the conversion thereof into other shares of its
Capital Securities) or (b) any option, warrant or other right to acquire shares
of the Borrower’s Capital Securities.

 

“Restrictive Provisions” has the meaning set forth in Section 5.28(d).

 

“Revolver Advance” means an advance made to the Borrower under this Agreement
pursuant to Section 2.01.  A Revolver Advance is a Tranche Euro-Dollar Advance
if such Revolver Advance has an Interest Period described in subsection (1) of
the definition of Interest Period.  A Revolver Advance is an Index Euro-Dollar
Advance if such Revolver Advance is a Euro-Dollar Advance and has an Interest
Period described in subsection (2) of the definition of Interest Period.

 

“Revolver Commitment” means, with respect to each Lender, (i) the amount set
forth opposite the name of such Lender on the signature pages hereof, or (ii) as
to any Lender which enters into an Assignment and Assumption (whether as
transferor Lender or as assignee thereunder), the amount of such Lender’s
Revolver Commitment after giving effect to such Assignment and Assumption, in
each case as such amount may be reduced from time to time pursuant to Sections
2.08 and 2.09.

 

“Revolver Notes” means (i) the promissory notes of the Borrower, substantially
in the form of Exhibit B-1 hereto, and (ii) the amended and restated promissory
notes of the Borrower, substantially in the form of Exhibit B-2 hereto, in each
case evidencing the obligation of the Borrower to repay the Revolver Advances,
together with all amendments, consolidations, modifications, renewals,
substitutions and supplements thereto or replacements thereof and “Revolver
Note” means any one of such Revolver Notes.

 

“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.

 

“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by any Loan Party or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such

 

35

--------------------------------------------------------------------------------


 

Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of any Loan Party or such Subsidiary.

 

“Sanctioned Entity” shall mean (i) a country or a government of a country,
(ii) an agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

 

“SBIC Entities” means each of (1) Main Street Mezzanine Fund, LP, (2) Main
Street Mezzanine Management, LLC, (3) Main Street Capital II, LP, (4) Main
Street Capital II GP, LLC, (5) MSCII Equity Interests, LLC and (6) any other
future “small business investment company” owned, directly or indirectly, by
Borrower that is governed by the Restrictive Provisions.

 

“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Lenders, (3) the Hedge Counterparties in their capacity
as such under the Hedging Agreements; (4) any Bank Product Bank or Cash
Management Bank; and (5) except as otherwise provided in the definitions of
“Bank Products”, “Cash Management Services” and “Hedging Counterparties,” the
successors and assigns of the foregoing.

 

“Security Agreement” means the Amended and Restated General Security Agreement,
substantially in the form of Exhibit M, by and between the Borrower, the
Guarantors and the Administrative Agent for the benefit of the Secured Parties
to be executed and delivered in connection herewith.

 

“Senior Bank Loan Investment” means a Portfolio Investment constituting a Debt
obligation (including without limitation term loans, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans) which is made by Borrower as a lender
under a syndicated loan or credit facility.

 

“Special Purpose Subsidiary” shall mean any single purpose Subsidiary created
for the purpose of holding specific assets.

 

“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person;
provided however, the term “Subsidiary” shall not include any Person that
constitutes an investment made by the Borrower or a Subsidiary in the ordinary
course of business and consistently with the Investment Policies in a Person
that is accounted for under GAAP as a portfolio investment of the Borrower.
 Unless otherwise qualified, all references to a

 

36

--------------------------------------------------------------------------------


 

“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earlier to occur of (i) September 20, 2013,
(ii) the date the Revolver Commitments are terminated pursuant to Section 6.01
following the occurrence of an Event of Default, or (iii) the date the Borrower
terminates the Revolver Commitments entirely pursuant to Section 2.09.

 

“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.

 

“Title Policy” means with respect to each Mortgaged Property, the mortgagee
title insurance policy (together with such endorsements as the Administrative
Agent may reasonably require) issued to the Administrative Agent in respect of
such Mortgaged Property by an insurer selected by the Administrative Agent,
insuring (in an amount satisfactory to the Administrative Agent) the Lien of the
Administrative Agent for the benefit of the Secured Parties on such Mortgaged
Property to be duly perfected and first priority, subject only to such
exceptions as shall be acceptable to the Administrative Agent.

 

“Total Unused Revolver Commitments” means at any date, an amount equal to:
(A) the aggregate amount of the Revolver Commitments of all of the Lenders at
such time, less (B) the sum of the aggregate outstanding principal amount of the
Revolver Advances of all of the Lenders at such time.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unquoted Investment” means a Portfolio Investment for which market quotations
from an Approved Pricing Service, or, in the case of Eligible Senior Bank Loan
Investments, an Approved Pricing Service or Approved Dealer, are not readily
available.  Only Cash, Cash Equivalents, Eligible Core Portfolio Investments and
Eligible Unquoted Senior Bank Loan Investments may be Unquoted Investments.

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the Cash and Cash Equivalents of Borrower to the extent that such Cash and Cash
Equivalents (a) are free and clear of all Liens (other than Liens permitted
under Sections 5.14(j) and 5.14(l)), any legal or equitable claim or other
interest held by any other Person, and any option or right held by any other
Person to acquire any such claim or other interest, (b) are not subject to any
restriction pursuant to any provision of any outstanding Capital Securities
issued by any Person or of any Material Contract to which it is a party or by
which it or any of its property  is bound (other than the Loan Documents) and
(c) are the subject of a control agreement that creates a

 

37

--------------------------------------------------------------------------------


 

valid and perfected first-priority security interest in and lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Unused Commitment” means at any date, with respect to any Lender, an amount
equal to its Revolver Commitment less the sum of the aggregate outstanding
principal amount of the sum of its Revolver Advances.

 

“Value” means, as of any date of determination, the value assigned by the
Borrower to each of its Portfolio Investments as provided below:

 

(a)                                 Quoted Investments.  With respect to Quoted
Investments, the Borrower shall, not less frequently than once per week, or upon
request of the Administrative Agent, determine the market value of such
Portfolio Investments in accordance with the following methodologies, as
applicable:

 

(i)                                            in the case of any Portfolio
Investment traded on an exchange, the closing price for such Portfolio
Investment most recently posted on such exchange;

 

(ii)                                         in the case of any Portfolio
Investment not traded on an exchange, the fair market value thereof as
determined by an Approved Pricing Service or other quotation acceptable to the
Administrative Agent in its sole discretion; and

 

(iii)                                      in the case of any Eligible Quoted
Senior Bank Loan Investment not traded on an exchange or priced by an Approved
Pricing Service, the average ask and bid prices as determined by two Approved
Dealers selected by the Borrower; provided, however, that to the extent a single
agent or counterparty makes the market in the Eligible Quoted Senior Bank Loan
Investment, the average ask and bid prices as determined by the single Approved
Dealer shall be used.

 

(b)                                 Unquoted Investments.   With respect to
Unquoted Investments, the fair value of such Investment shall be determined, not
less frequently than once per Fiscal Quarter, in accordance with, the Investment
Company Act and any orders of the Securities and Exchange Commission by the
Board of Directors of the Borrower in its good faith judgment and consistent
with past practices as described in the Borrower’s 2009 annual report on
Form 10-K filed with the Securities and Exchange Commission as such practices
may be amended from time to time in accordance with the last sentence in this
definition of “Value”, including consideration of valuation procedures of a
third-party valuation firm selected by the Borrower and reasonably acceptable to
the Administrative Agent, and as approved by the Administrative Agent in its
reasonable credit judgment.  The valuation practices described in the Borrower’s
2009 Annual Report on Form 10-K filed with the Securities and Exchange
Commission may be amended from time to time provided that the Borrower shall
furnish to the Administrative Agent, prior to the effective date of any such
amendment or modification, prompt notice of any changes in such practices and
shall not agree or otherwise permit to occur any modification of such practices
in any manner that would or would reasonably be expected to adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any Loan Document or impair the collectability of any
Investment without the prior written consent of the Administrative Agent (in its
sole discretion).

 

38

--------------------------------------------------------------------------------

 


 

“Voting Stock” means securities (as such term is defined in Section 2(1) of the
Securities Act of 1933, as amended) of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to cast votes in
any election of any corporate directors (or Persons performing similar
functions).

 

“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.

 

SECTION 1.02.                                             Accounting Terms and
Determinations.  Unless otherwise specified herein, all terms of an accounting
character used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants or otherwise required by a change in GAAP) with the most recent
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Administrative Agent for distribution to the
Lenders, unless with respect to any such change concurred in by the Borrower’s
independent public accountants or required or permitted by GAAP, in determining
compliance with any of the provisions of this Agreement or any of the other Loan
Documents:  (i) the Borrower shall have objected to determining such compliance
on such basis at the time of delivery of such financial statements, or  (ii) the
Required Lenders shall so object in writing within 30 days after the delivery of
such financial statements, in either of which events such calculations shall be
made on a basis consistent with those used in the preparation of the latest
financial statements as to which such objection shall not have been made (which,
if objection is made in respect of the first financial statements delivered
under Section 5.01 hereof, shall mean the financial statements referred to in
Section 4.04).

 

SECTION 1.03.                                             Use of Defined Terms. 
All terms defined in this Agreement shall have the same meanings when used in
any of the other Loan Documents, unless otherwise defined therein or unless the
context shall otherwise require.

 

SECTION 1.04.                                             Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to

 

39

--------------------------------------------------------------------------------


 

time; (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights; and
(g) titles of Articles and Sections in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.

 

ARTICLE II
THE CREDIT

 

SECTION 2.01.                                             Commitments to Make
Advances.  Each Lender severally agrees, on the terms and conditions set forth
herein, to make Revolver Advances to the Borrower from time to time before the
Termination Date; provided that, immediately after each such Revolver Advance is
made, the aggregate outstanding principal amount of Revolver Advances by such
Lender shall not exceed the amount of the Revolver Commitment of such Lender at
such time, provided further that the aggregate principal amount of all Revolver
Advances shall not exceed the: lesser of: (1) the Borrowing Base; and (2) the
aggregate amount of the Revolver Commitments of all of the Lenders at such
time.  Each Borrowing under this Section 2.01 shall be in an aggregate principal
amount of $1,000,000 or any larger multiple of $100,000 (except that any such
Borrowing may be in the aggregate amount of the Total Unused Revolver
Commitments) and shall be made from the several Lenders ratably in proportion to
their respective Revolver Commitments.  Within the foregoing limits, the
Borrower may borrow under this Section, repay or, to the extent permitted by
Section 2.10, prepay Revolver Advances and reborrow under this Section 2.01 at
any time before the Termination Date.

 

SECTION 2.02.                                             Method of Borrowing
Advances.

 

(a)                                 The Borrower shall give the Administrative
Agent notice in the form attached hereto as Exhibit A (a “Notice of Borrowing”)
prior to (i) 12:00 P.M. (Eastern time) at least one Domestic Business Day before
each Base Rate Borrowing, and each Index Euro-Dollar Borrowing, and
(ii) 11:00 A.M. (Eastern time) at least three (3) Euro-Dollar Business Days
before each Tranche Euro-Dollar Borrowing, specifying:

 

(i)                                     the date of such Borrowing, which shall
be a Domestic Business Day in the case of a Base Rate Borrowing or Index
Euro-Dollar Borrowing and a Euro-Dollar Business Day in the case of a Tranche
Euro-Dollar Borrowing,

 

(ii)                                  the aggregate amount of such Borrowing,

 

(iii)                               whether the Revolver Advances comprising
such Borrowing are to be Base Rate Advances, Tranche Euro-Dollar Advances or
Index Euro-Dollar Advances and

 

(iv)                              in the case of a Tranche Euro-Dollar
Borrowing, the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period.

 

(b)                                 Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of

 

40

--------------------------------------------------------------------------------


 

such Borrowing and such Notice of Borrowing, once received by the Administrative
Agent, shall not thereafter be revocable by the Borrower.

 

(c)                                  Not later than 11:00 A.M. (Eastern time) on
the date of each Borrowing, each Lender shall make available its ratable share
of such Borrowing, in Federal or other funds immediately available in
Winston-Salem, North Carolina, to the Administrative Agent at its address
referred to in or specified pursuant to Section 9.01.  Unless the Administrative
Agent determines that any applicable condition specified in Article III has not
been satisfied, the Administrative Agent will disburse the funds so received
from the Lenders to the Borrower.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, no Euro-Dollar Borrowing may be made if there shall
have occurred a Default, which Default shall not have been cured or waived.

 

(e)                                  In the event that a Notice of Borrowing
fails to specify whether the Revolver Advances comprising such Borrowing are to
be Base Rate Advances, Tranche Euro-Dollar Advances or Index Euro-Dollar
Advances, such Revolver Advances shall be made as Base Rate Advances.  If the
Borrower is otherwise entitled under this Agreement to repay any Revolver
Advances maturing at the end of an Interest Period applicable thereto with the
proceeds of a new Borrowing, and the Borrower fails to repay such Revolver
Advances using its own moneys and fails to give a Notice of Borrowing in
connection with such new Borrowing, a new Borrowing shall be deemed to be made
on the date such Revolver Advances mature in an amount equal to the principal
amount of the Revolver Advances so maturing, and the Revolver Advances
comprising such new Borrowing shall be Base Rate Advances.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, there shall not be more than five (5) Interest Periods
outstanding at any given time; provided that for purposes of this
Section 2.02(f), neither Base Rate Advances nor Index Euro-Dollar Advances shall
be deemed to have an outstanding Interest Period.

 

SECTION 2.03.                                             Continuation and
Conversion Elections.  By delivering a notice (a “Notice of Continuation or
Conversion”), which shall be substantially in the form of Exhibit C, to the
Administrative Agent on or before 12:00 P.M., Eastern time, on a Domestic
Business Day (or Euro-Dollar Business Day, in the case of Tranche Euro-Dollar
Advances outstanding), the Borrower may from time to time irrevocably elect, by
notice one Domestic Business Day prior in the case of a continuation of or
conversion to Base Rate Advances or Index Euro-Dollar Advances or three
(3) Euro-Dollar Business Days prior in the case of a continuation of or
conversion to Tranche Euro-Dollar Advances, that all, or any portion in an
aggregate principal amount of $1,000,000 or any larger integral multiple of
$100,000 be, (i) in the case of Base Rate Advances, converted into Euro-Dollar
Advances or (ii) in the case of Euro-Dollar Advances, converted into Base Rate
Advances or continued as Euro-Dollar Advances; provided, however, that (x) each
such conversion or continuation shall be pro rated among the applicable
outstanding Revolver Advances of all Lenders that have made such Revolver
Advances, and (y) no portion of the outstanding principal amount of any Revolver
Advances may be continued

 

41

--------------------------------------------------------------------------------


 

as, or be converted into, any Tranche Euro-Dollar Advance when any Default has
occurred and is continuing.  In the absence of delivery of a Notice of
Continuation or Conversion with respect to any Tranche Euro-Dollar Advance at
least three (3) Euro-Dollar Business Days before the last day of the then
current Interest Period with respect thereto, such Tranche Euro-Dollar Advance
shall, on such last day, automatically convert to a Base Rate Advance.

 

SECTION 2.04.                                             Notes.  The Revolver
Advances of each Lender shall be evidenced by a single Revolver Note payable to
the order of such Lender for the account of its Lending Office in an amount
equal to the original principal amount of such Lender’s Revolver Commitment. 
Upon receipt of each Lender’s Note pursuant to Section 3.01, the Administrative
Agent shall deliver such Note to such Lender.  Each Lender shall record, and
prior to any transfer of its Note shall endorse on the schedule forming a part
thereof appropriate notations to evidence, the date, amount and maturity of, and
effective interest rate for, each Advance made by it, the date and amount of
each payment of principal made by the Borrower with respect thereto and such
schedule shall constitute rebuttable presumptive evidence of the principal
amount owing and unpaid on such Lender’s Note; provided that the failure of any
Lender to make, or any error in making, any such recordation or endorsement
shall not affect the obligation of the Borrower hereunder or under the Note or
the ability of any Lender to assign its Notes.  Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Notes and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.

 

SECTION 2.05.                                             Maturity of Advances. 
Each Revolver Advance included in any Borrowing shall mature, and the principal
amount thereof, together with all accrued unpaid interest thereon, shall be due
and payable on the Termination Date.

 

SECTION 2.06.                                             Interest Rates.

 

(a)                                 “Applicable Margin” means (a) with respect
to any Base Rate Advance, 1.50% and (b) with respect to any Euro-Dollar Advance,
2.50%.

 

(b)                                 Each Base Rate Advance shall bear interest
on the outstanding principal amount thereof, for each day from the date such
Advance is made until it becomes due, at a rate per annum equal to the Base Rate
for such day plus the Applicable Margin.  Such interest shall be payable on each
Interest Payment Date while such Base Rate Advance is outstanding and on the
date such Base Rate Advance is converted to a Tranche Euro-Dollar Advance or
repaid.  Any overdue principal of and, to the extent permitted by applicable
law, overdue interest on any Base Rate Advance shall bear interest, payable on
demand, for each day until paid in full at a rate per annum equal to the Default
Rate.

 

(c)                                  Each Euro-Dollar Advance shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of: (1) the Applicable
Margin, plus (2) the applicable Adjusted London InterBank Offered Rate for such
Interest Period.  Such interest shall be payable on each applicable Interest
Payment Date.  Any overdue principal of and, to the extent permitted by
applicable law, overdue interest on any Euro-Dollar Advance shall bear interest,
payable on demand, for each day until paid in full at a rate per annum equal to
the Default Rate.

 

42

--------------------------------------------------------------------------------


 

The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance means
for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Advance offered for a
term comparable to such Interest Period, which rate appears on the display
designated as Reuters Screen LIBOR01 Page (or such other successor page as may
replace Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London InterBank Offered Rates for U.S. dollar deposits) determined as of
11:00 a.m. London, England time, two (2) Euro-Dollar Business Days prior to the
first day of such Interest Period, provided that if no such offered rates appear
on such page, the “London InterBank Offered Rate” for such Interest Period will
be the arithmetic average (rounded upward, if necessary, to the next higher
1/100th of 1%) of rates quoted by not less than two (2) major lenders in New
York City, selected by the Administrative Agent, at approximately 10:00 A.M.,
New York City time, two (2) Euro-Dollar Business Days prior to the first day of
such Interest Period, for deposits in Dollars offered by leading European banks
for a period comparable to such Interest Period in an amount comparable to the
principal amount of such Euro-Dollar Advance.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of any Lender
to United States residents).  The Adjusted London InterBank Offered Rate shall
be adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.

 

(d)                                 The Administrative Agent shall determine
each interest rate applicable to the Advances hereunder in accordance with the
terms of this Agreement.  The Administrative Agent shall give prompt notice to
the Borrower and the Lenders by telecopy of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

 

(e)                                  After the occurrence and during the
continuance of an Event of Default (other than an Event of Default under
Sections 6.01(g) or (h)), the principal amount of the Advances (and, to the
extent permitted by applicable law, all accrued interest thereon) may, at the
election of the Required Lenders, bear interest at the Default Rate; provided,
however, that automatically whether or not the Required Lenders elect to do so,
(i) any overdue principal of and, to the extent permitted by law, overdue
interest on the Advances shall bear interest payable on demand, for each day
until paid at a rate per annum equal to the Default Rate, and (ii) after the
occurrence and during the continuance of an Event of Default described in
Section 6.01(g) or 6.01(h), the principal amount of the Advances (and, to the
extent permitted by applicable law, all accrued interest thereon)

 

43

--------------------------------------------------------------------------------


 

shall bear interest payable on demand for each day until paid at a rate per
annum equal to the Default Rate.

 

SECTION 2.07.                                             Fees.

 

(a)                                 The Borrower shall pay to the Administrative
Agent for the ratable account of each Lender an unused commitment fee equal to
the product of:  (i) the aggregate of the daily average amounts of such Lender’s
Unused Commitment, times (ii) a per annum percentage equal to 0.375%.  Such
unused commitment fee shall accrue from but not including the Closing Date to
and including the Termination Date.  Unused commitment fees shall be determined
quarterly in arrears and shall be payable on each Quarterly Payment Date and on
the Termination Date; provided that should the Revolver Commitments be
terminated at any time prior to the Termination Date for any reason, the entire
accrued and unpaid fee shall be paid on the date of such termination.

 

(b)                                 The Borrower shall pay (i) to the
Administrative Agent, for the account and sole benefit of the Administrative
Agent, such fees and other amounts at such times as set forth in the
Administrative Agent’s Letter Agreement, and (ii) such fees and other amounts at
such times as set forth in the Lenders’ Letter Agreement.

 

SECTION 2.08.                                             Optional Termination
or Reduction of Commitments.  The Borrower may, subject to any applicable
prepayments pursuant to Section 2.11, upon at least 3 Domestic Business Day’s
irrevocable notice to the Administrative Agent, terminate at any time, or
proportionately reduce from time to time by an aggregate amount of at least
$10,000,000 or any larger multiple of $1,000,000, the Revolver Commitments;
provided, however:  (1) each termination or reduction, as the case may be, shall
be permanent and irrevocable; (2) no such termination or reduction shall be in
an amount greater than the Total Unused Revolver Commitments on the date of such
termination or reduction; and (3) no such reduction pursuant to this
Section 2.08 shall result in the aggregate Revolver Commitments of all of the
Lenders being reduced to an amount less than $30,000,000, unless the Revolver
Commitments are terminated in their entirety, in which case all accrued fees (as
provided under Section 2.07) shall be payable on the effective date of such
termination.  Each reduction shall be made ratably among the Lenders in
accordance with their respective Revolver Commitments.

 

SECTION 2.09.                                             Termination of
Commitments.  The Revolver Commitments shall terminate on the Termination Date
and any Revolver Advances then outstanding (together with accrued interest
thereon) shall be due and payable on such date.

 

SECTION 2.10.                                             Optional Prepayments.

 

(a)                                 The Borrower may, upon at least one
(1) Domestic Business Day’s notice to the Administrative Agent, prepay any Base
Rate Borrowing or Index Euro-Dollar Borrowing in whole at any time, or from time
to time in part in amounts aggregating at least $1,000,000 or any larger
integral multiple of $100,000 (or any lesser amount equal to the outstanding
balance of such Advance), by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment.  Each such optional
prepayment shall be applied to prepay ratably the Base Rate Advances and Index

 

44

--------------------------------------------------------------------------------


 

Euro-Dollar Advances of the several Lenders included in such Base Rate Borrowing
or Index Euro-Dollar Borrowing, as the case may be.

 

(b)                                 Subject to any payments required pursuant to
the terms of Article VIII for such Tranche Euro-Dollar Borrowing, the Borrower
may, upon at least three (3) Domestic Business Day’s prior written notice,
prepay in minimum amounts of $1,000,000 with additional increments of $100,000
(or any lesser amount equal to the outstanding balance of such Advances) all or
any portion of the principal amount of any Tranche Euro-Dollar Borrowing prior
to the maturity thereof, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment and such payments
required pursuant to the terms of Article VIII.  Each such optional prepayment
shall be applied to prepay ratably the Tranche Euro-Dollar Advances of the
several Lenders included in such Tranche Euro-Dollar Borrowing.

 

(c)                                  Upon receipt of a notice of prepayment
pursuant to this Section 2.10, the Administrative Agent shall promptly notify
each Lender of the contents thereof and of such Lender’s ratable share of such
prepayment and such notice, once received by the Administrative Agent, shall not
thereafter be revocable by the Borrower.

 

SECTION 2.11.                                             Mandatory Prepayments.

 

(a)                                 On each date on which the Revolver
Commitments are reduced or terminated pursuant to Section 2.08 or Section 2.09,
the Borrower shall repay or prepay such principal amount of the outstanding
Revolver Advances, if any (together with interest accrued thereon and any amount
due under Section 8.05), as may be necessary so that after such payment the
aggregate unpaid principal amount of the Revolver Advances does not exceed the
aggregate amount of the Revolver Commitments as then reduced.  Each such payment
or prepayment shall be applied ratably to the Revolver Advances of the several
Lenders outstanding on the date of payment or prepayment in the following order
or priority:  (i) first, to Base Rate Advances; (ii) second, to Index
Euro-Dollar Advances; and (iii) lastly, to Tranche Euro-Dollar Advances.

 

(b)                                 In the event that the aggregate principal
amount of all Revolver Advances at any one time outstanding shall at any time
exceed the aggregate amount of the Revolver Commitments of all of the Lenders at
such time, the Borrower shall immediately repay so much of the Revolver Advances
as is necessary in order that the aggregate principal amount of the Revolver
Advances thereafter outstanding, shall not exceed the aggregate amount of the
Revolver Commitments of all of the Lenders at such time.  Each such payment or
prepayment shall be applied ratably to the Revolver Advances of the several
Lenders outstanding on the date of payment or prepayment in the following order
or priority:  (i) first, to Base Rate Advances; (ii) second, to Index
Euro-Dollar Advances; and (iii) lastly, to Tranche Euro-Dollar Advances.

 

(c)                                  In the event that the aggregate principal
amount of all Advances at any one time outstanding shall at any time exceed the
Borrowing Base, the Borrower shall immediately repay so much of the Advances as
is necessary in order that the aggregate

 

45

--------------------------------------------------------------------------------


 

principal amount of the Advances thereafter outstanding shall not exceed the
Borrowing Base.

 

(d)                                 If at any time the Borrower is not in
compliance with the Minimum Liquidity Requirement, the Borrower shall
immediately repay so much of the Revolver Advances as is necessary in order
that, after giving effect to such repayment, the Minimum Liquidity Requirement
is satisfied.  Each such payment or prepayment shall be applied ratably to the
Revolver Advances of the several Lenders outstanding on the date of payment or
prepayment in the following order or priority:  (i) first, to Base Rate
Advances, and (ii) lastly to Euro-Dollar Advances.

 

(e)                                  If at any time (i) the Administrative Agent
on behalf of the Secured Parties does not own or have a valid and perfected
first priority security interest in any Eligible Investment or (ii) any
representation or warranty with respect to any Eligible Investment included in
the Borrowing Base is not true and correct, then upon the earlier of the
Borrower’s receipt of notice from the Administrative Agent or the Borrower
becoming aware thereof, the Borrower shall either (x) repay the Advances
outstanding (together with any amounts owing under Article VIII relating to such
repayment) to the extent required by Section 2.11(c) after giving effect to the
exclusion of such ineligible Portfolio Investment from the Borrowing Base, or
(y) substitute an Eligible Investment for such ineligible Portfolio Investment;
provided that no such substitution shall be permitted unless (1) such substitute
Portfolio Investment is an Eligible Investment on the date of substitution,
(2) after giving effect to the inclusion of the substitute Eligible Investment,
no repayment of any Advances outstanding shall be required under
Section 2.11(c) (after giving effect to the exclusion of such ineligible
Portfolio Investment from the Borrowing Base), (3) all representations and
warranties of the Borrower contained in Article IV shall be true and correct as
of the date of substitution, (4) all actions or additional actions (if any)
necessary to perfect the security interest of the Administrative Agent in such
substitute Portfolio Investment and related Collateral shall have been taken as
of or prior to the date of substitution and (4) the Borrower shall deliver to
the Administrative Agent on the date of such substitution (A) a certificate of a
Responsible Officer certifying that each of the foregoing is true and correct as
of such date and (B) a Borrowing Base Certification Report (including a
calculation of Borrowing Base after giving effect to such substitution).

 

46

--------------------------------------------------------------------------------


 

(f)                                   Upon the occurrence of any Prepayment
Event, the Borrower shall immediately repay the Obligations in an amount equal
to 75% of the Net Offering Proceeds in respect of such Prepayment Event, on the
Domestic Business Day of receipt thereof.  Any such payment or prepayment shall
be applied ratably to the Revolver Advances of the several Lenders outstanding
on the date of payment or prepayment in the following order or priority: 
(i) first, to Base Rate Advances; (ii) second, to Index Euro-Dollar Advances;
and (iii) lastly, to Tranche Euro-Dollar Advances.  Notwithstanding the
foregoing, to the extent that the amount to be repaid under this
Section 2.11(f) is less than the undrawn amount of the Borrowing Base, no such
repayment shall be required.

 

(g)                                  Any repayment or prepayment made pursuant
to this Section shall not affect the Borrowers’ obligation to continue to make
payments under any Hedging Agreement, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Hedging Agreement.

 

(h)                                 Any repayment or prepayment made pursuant to
this Section shall be in cash without any prepayment premium or penalty (but
including all breakage or similar costs) on the customary terms of the
Administrative Agent.

 

SECTION 2.12.                                             General Provisions as
to Payments.

 

(a)                                 The Borrower shall make each payment of
principal of, and interest on, the Revolver Advances and of fees hereunder
without any set off, counterclaim or any deduction whatsoever, not later than
12:00 P.M. (Eastern time) on the date when due, in Federal or other funds
immediately available in Winston-Salem, North Carolina, to the Administrative
Agent at its address referred to in Section 9.01.  The Administrative Agent will
promptly distribute to each Lender its ratable share of each such payment
received by the Administrative Agent for the account of the Lenders.

 

(b)                                 Whenever any payment of principal of, or
interest on, the Base Rate Advances or of fees shall be due on a day which is
not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day.  Whenever any payment of principal of
or interest on, the Euro-Dollar Advances shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(c)                                  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding

 

47

--------------------------------------------------------------------------------


 

amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Advances.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Advance included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent

 

(d)                                 Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation

 

(e)                                  Taxes.

 

(i)                                     Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (A) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (B) the
Borrower shall make such deductions and (C) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

48

--------------------------------------------------------------------------------

 


 

(ii)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (i) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(iii)          Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent and each Lender, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(iv)          Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(v)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative

 

49

--------------------------------------------------------------------------------


 

Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

 

(A)          duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(B)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(C)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(D)          any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(vi)          Treatment of Certain Refunds.  If the Administrative Agent or a
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.13.                    Computation of Interest and Fees.  Interest on
the Advances shall be computed on the basis of a year of 360 days and paid for
the actual number of

 

50

--------------------------------------------------------------------------------


 

days elapsed (including the first day but excluding the last day).  Utilization
fees, unused commitment fees and any other fees payable hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

 

SECTION 2.14.                    Increase in Commitments.

 

(a)           The Borrower shall have the right, at any time prior to the date
that is one hundred eighty (180) days prior to the Termination Date by written
notice to and in consultation with the Administrative Agent, to request an
increase in the aggregate Revolver Commitments (each such requested increase, a
“Commitment Increase”), by having one or more existing Lenders increase their
respective Revolver Commitments then in effect (each, an “Increasing Lender”),
by adding as a Lender with a new Revolver Commitment hereunder one or more
Persons that are not already Lenders (each, an “Additional Lender”), or a
combination thereof, provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $10,000,000, (ii) immediately after
giving effect to any Commitment Increase, (y) the aggregate Revolver Commitments
shall not exceed $150,000,000 and (z) the aggregate of all Commitment Increases
effected shall not exceed $65,000,000, (iii) no Default or Event of Default
shall have occurred and be continuing on the applicable Commitment Increase Date
(as hereinafter defined) or shall result from any Commitment Increase,
(iv) immediately after giving effect to any Commitment Increase (including any
Borrowings in connection therewith and the application of the proceeds thereof),
the Borrower shall be in compliance with the covenants contained in Article V,
(v) no consent of any Lender to such Commitment Increase shall be required and
no Lender shall be obligated to participate as a Lender in such Commitment
Increase, and (vi) the Borrower shall give the existing Lenders the right of
first refusal for participating in any such Commitment Increase by providing
such notice to the Administrative Agent ten (10) Domestic Business Days before
executing a commitment with any Person that is not already a Lender.  An
existing Lender shall have priority over Additional Lenders to participate in
such requested Commitment Increase if such existing Lender provides written
notice of its election to participate within ten (10) Domestic Business Days of
such existing Lender’s receipt of such notice.  Such notice from the Borrower
shall specify the requested amount of the Commitment Increase.  No Lender shall
have any obligation to become an Increasing Lender and any decision by a Lender
to increase its Commitment shall be made in its sole discretion independently
from any other Lender.  Other than fees payable under the Administrative Agent’s
Letter Agreement, which shall be paid in accordance with its terms, any fees
paid by the Borrower for a Commitment Increase to an Increasing Lender, an
Additional Lender, the Administrative Agent or BB&T, as arranger, shall be for
their own account and shall be in an amount, if any, mutually agreed upon by
each such party and the Borrower, in each party’s sole discretion.

 

(b)           Each Additional Lender must qualify as an Eligible Assignee (the
selection of which shall include the prior approval of the Administrative
Agent).  The Borrower and each Additional Lender shall execute a joinder
agreement, and the Borrower and each Lender shall execute all such other
documentation as the Administrative Agent and the

 

51

--------------------------------------------------------------------------------


 

Borrowers may reasonably require, all in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, to evidence the
Revolver Commitment adjustments referred to in Section 2.14(e); provided that
the failure of any Lender that is not an Additional Lender or an Increasing
Lender to execute any such documentation shall not impair the ability of the
Additional Lenders, the Increasing Lenders and the Borrower to effect a
Commitment Increase pursuant to this Section 2.14.

 

(c)           If the aggregate Revolver Commitments are increased in accordance
with this Section 2.14, the Borrower (in consultation with the Administrative
Agent), Increasing Lender(s) (if any) and Additional Lender(s) (if any) shall
agree upon the effective date (the “Commitment Increase Date,” which shall be a
Domestic Business Day not less than thirty (30) days prior to the Termination
Date).  The Administrative Agent shall promptly notify the Lenders of such
increase and the Commitment Increase Date.

 

(d)           Notwithstanding anything set forth in this Section 2.14 to the
contrary, the Borrower shall not incur any Revolver Advances pursuant to any
Commitment Increase (and no Commitment Increase shall be effective) unless the
conditions set forth in Section 2.14(a) as well as the following conditions
precedent are satisfied on the applicable Commitment Increase Date:

 

(i)            The Administrative Agent shall have received the following, each
dated the Commitment Increase Date and in form and substance reasonably
satisfactory to the Administrative Agent:

 

(A)          a supplement to this Agreement signed by the Required Lenders and
each other Lender committing to the Commitment Increase, setting forth the
reallocation of Commitments referred to in Section 2.14(e), all other
documentation required by the Administrative Agent pursuant to
Section 2.14(b) and such other modifications, documents or items as the
Administrative Agent, the Lenders or their counsel may reasonably request;

 

(B)           an instrument, duly executed by the Borrower and each Guarantor
acknowledging and reaffirming its obligations under this Agreement, the
Collateral Documents, and the other Loan Documents to which it is a party;

 

(C)           a certificate of the secretary or an assistant secretary of the
Borrower and each Guarantor, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of such party approving or
consenting to such Commitment Increase;

 

(D)          a certificate of the Chief Financial Officer or another Responsible
Officer of the Borrower, certifying that (x) as of the Commitment Increase Date,
all representations and warranties of the Borrower and the Guarantors contained
in this Agreement and the other Loan Documents are true and correct (except to
the extent any such

 

52

--------------------------------------------------------------------------------


 

representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
as of such date), (y) immediately after giving effect to such Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof), the Borrower is in compliance with the covenants
contained in Article V, and (z) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to such
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof);

 

(E)           an opinion or opinions of counsel for the Borrower and the
Guarantors, in a form satisfactory to Administrative Agent and covering such
matters as Administrative Agent may reasonably request, addressed to the
Administrative Agent and the Lenders, together with such other documents,
instruments and certificates as the Administrative Agent shall have reasonably
requested; and

 

(F)           such other documents or items that the Administrative Agent, the
Lenders or their counsel may reasonably request.

 

(ii)           In the case of any Borrowing of Revolver Advances in connection
with such Commitment Increase for the purpose of funding an Acquisition, the
applicable conditions set forth in this Agreement with respect to Acquisitions
shall have been satisfied.

 

(e)           On the Commitment Increase Date, (i) the aggregate principal
outstanding amount of the Revolver Advances (the “Initial Advances”) immediately
prior to giving effect to the Commitment Increase shall be deemed to be repaid,
(ii) immediately after the effectiveness of the Commitment Increase, the
Borrower shall be deemed to have made new Borrowings of Revolver Advances (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Advances and of the types and for the Interest
Periods specified in a Notice of Borrowing delivered to the Administrative Agent
in accordance with Section 2.01, (iii) each Lender shall pay to the
Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s pro rata percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (z) such Lender’s pro rata percentage (calculated without giving
effect to the Commitment Increase) of the Initial Advances, (iv) after the
Administrative Agent receives the funds specified in clause (iii) above, the
Administrative Agent shall pay to each Lender the portion of such funds equal to
the difference, if positive, between (y) such Lender’s pro rata percentage
(calculated without giving effect to the Commitment Increase) of the Initial
Advances and (z) such Lender’s pro rata percentage (calculated after giving
effect to the Commitment Increase) of the amount of the Subsequent Borrowings,
(v) the Lenders shall be deemed to hold the Subsequent Borrowings ratably in
accordance with their respective Revolver Commitments (calculated after giving
effect to the Commitment Increase), (vi) the Borrower shall pay all accrued but
unpaid interest on the Initial Advances to the Lenders

 

53

--------------------------------------------------------------------------------


 

entitled thereto, and (vii) the signature pages hereto shall be deemed amended
to reflect the Revolver Commitments of all Lenders after giving effect to the
Commitment Increase.  The deemed payments made pursuant to clause (i) above in
respect of each Tranche Euro-Dollar Advance shall be subject to indemnification
by the Borrower pursuant to the provisions of Section 8.05 if the Commitment
Increase Date occurs other than on the last day of the Interest Period relating
thereto.

 

ARTICLE III
CONDITIONS TO BORROWINGS

 

SECTION 3.01.                    Conditions to Closing and First Borrowing.  The
obligation of each Lender to make an Advance on the Closing Date is subject to
the satisfaction of the conditions set forth in Section 3.02 and the following
additional conditions:

 

(a)           receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Agreement signed by such party;

 

(b)           receipt by the Administrative Agent of a duly executed Revolver
Note for the account of each Lender, complying with the provisions of
Section 2.04;

 

(c)           receipt by the Administrative Agent of an opinion of counsel to
the Loan Parties, dated as of the Closing Date (or in the case of an opinion
delivered pursuant to Section 5.28 hereof such later date as specified by the
Administrative Agent) in a form satisfactory to Administrative Agent and
covering such matters set forth in Exhibit F hereto and such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;

 

(d)           receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the date of the first Borrowing, substantially in the form
of Exhibit G hereto, signed by a chief financial officer or other authorized
officer of each Loan Party, to the effect that, to his knowledge, (i) no Default
has occurred and is continuing on the date of the first Borrowing and (ii) the
representations and warranties of the Loan Parties contained in Article IV are
true on and as of the date of the first Borrowing hereunder;

 

(e)           receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including without limitation a certificate of incumbency of each Loan
Party (the “Officer’s Certificate”), signed by the Secretary, an Assistant
Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, substantially in the form of
Exhibit H hereto, certifying as to the names, true signatures and incumbency of
the officer or officers of the respective Loan Party, authorized to execute and
deliver the Loan Documents, and certified copies of the following items: 
(i) the Loan Party’s Organizational Documents; (ii) the Loan Party’s Operating
Documents; (iii) if applicable, a certificate of the Secretary

 

54

--------------------------------------------------------------------------------


 

of State of such Loan Party’s state of organization as to the good standing or
existence of such Loan Party, and (iv) the Organizational Action, if any, taken
by the board of directors of the Loan Party or the members, managers, trustees,
partners or other applicable Persons authorizing the Loan Party’s execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Loan Party is a party;

 

(f)            completion of due diligence to the satisfaction of the
Administrative Agent with respect to the Borrower and its Subsidiaries,
including but not limited to review of the Investment Policies, risk management
procedures, accounting policies, systems integrity, compliance, management and
organizational structure and the loan and investment portfolio of the Borrower
and its Subsidiaries;

 

(g)           the Security Agreement and the other Collateral Documents, each in
form and content satisfactory to the Administrative Agent shall have been duly
executed by the applicable Loan Parties and such documents shall have been
delivered to the Administrative Agent and shall be in full force and effect and
each document (including each UCC financing statement) required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the benefit
of the Secured Parties, upon filing, recording or possession by the
Administrative Agent, as the case may be, a valid, legal and perfected
first-priority security interest in and lien on the Collateral described in the
Collateral Documents shall have been delivered to the Administrative Agent;
Borrower shall also deliver or cause to be delivered the certificates (with
undated stock powers executed in blank) for all shares of stock or other equity
interests pledged to the Administrative Agent for the benefit of Lenders
pursuant to the Pledge Agreement;

 

(h)           the Administrative Agent shall have received the results of a
search of the UCC filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) in which the Loan Parties are
organized, the chief executive office of each such Person is located, any
offices of such persons in which records have been kept relating to Collateral
described in the Collateral Documents and the other jurisdictions in which UCC
filings (or equivalent filings) are to be made pursuant to the preceding
paragraph, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Administrative Agent that the Liens other than Permitted Encumbrances
indicated in any such financing statement (or similar document) have been
released or subordinated to the satisfaction of Administrative Agent;

 

(i)            receipt by the Administrative Agent of a Borrowing Base
Certification Report, dated as of the date of the initial Notice of Borrowing
and satisfactory in all respects to the Administrative Agent;

 

(j)            [Intentionally omitted];

 

55

--------------------------------------------------------------------------------


 

(k)           the Borrower shall have paid all fees required to be paid by it on
the Closing Date, including all fees required hereunder and under the
Administrative Agent’s Letter Agreement to be paid as of such date, and shall
have reimbursed the Administrative Agent for all fees, costs and expenses of
closing the transactions contemplated hereunder and under the other Loan
Documents, including the reasonable legal, audit and other document preparation
costs incurred by the Administrative Agent; and

 

(l)            such other documents or items as the Administrative Agent, the
Lenders or their counsel may reasonably request.

 

For purposes of determining compliance with the conditions specified in this
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

SECTION 3.02.                    Conditions to All Borrowings.  The obligation
of each Lender to make an Advance on the occasion of each Borrowing is subject
to the satisfaction of the following conditions:

 

(a)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02, together with a Borrowing Base Certification Report
dated as of the date of delivery and satisfactory in all respects to the
Administrative Agent;

 

(b)           receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require confirming that the Borrower shall
be in compliance with the Minimum Liquidity Requirement;

 

(c)           the fact that, immediately before and after such Borrowing, no
Default shall have occurred and be continuing;

 

(d)           the fact that the representations and warranties of the Loan
Parties contained in Article IV of this Agreement and the other representations
and warranties contained in the Loan Documents shall be true, on and as of the
date of such Borrowing (except to the extent that any such representations and
warranties speak as to a specific date, in which case such representations and
warranties shall be true as of such date);

 

(e)           the fact that, immediately after such Borrowing:  (A) the
aggregate outstanding principal amount of the Revolver Advances of each Lender
will not exceed the amount of its Revolver Commitment and (B) the aggregate
outstanding principal amount of the Revolver Advances will not exceed the
aggregate amount of the Revolver Commitments of all of the Lenders as of such
date;

 

56

--------------------------------------------------------------------------------


 

(f)            with respect to each Pre-Positioned Investment that is funded
with the proceeds of such Advance, the Administrative Agent and the Collateral
Custodian shall have received a faxed copy of the executed note, if any,
evidencing such Pre-Positioned Investment, and, if requested in writing by the
Administrative Agent, the Administrative Agent shall have received a copy of the
credit analysis, underwriting materials and any similar document previously
prepared by the Borrower in connection with its investment decision in such
Pre-Positioned Investment; and

 

(g)           the fact that, immediately after such Borrowing the aggregate
outstanding principal amount of the Revolver Advances will not exceed the lesser
of:  (A) the aggregate amount of the Revolver Commitments of all of the Lenders
as of such date; and (B) the Borrowing Base.

 

Each Borrowing and each Notice of Continuation or Conversion hereunder shall be
deemed to be a representation and warranty by the Loan Parties on the date of
such Borrowing as to the truth and accuracy of the facts specified in clauses
(c), (d) and (e) of this Section.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

The Borrower and Guarantors represent and warrant that:

 

SECTION 4.01.                 Existence and Power.  The Borrower is a
corporation, and each Guarantor is a corporation, limited liability company or
other legal entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, as the case
may be, is duly qualified to transact business in every jurisdiction where, by
the nature of its business, such qualification is necessary, and has all
organizational powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted.

 

SECTION 4.02.                    Organizational and Governmental Authorization;
No Contravention.  The execution, delivery and performance by each Loan Party of
this Agreement, the Notes, the Collateral Documents and the other Loan Documents
to which such Loan Party is a party (i) are within such Loan Party’s
organizational powers, (ii) have been duly authorized by all necessary
Organizational Action, (iii) require no action by or in respect of, or filing
with, any Governmental Authority that has not been obtained or made when
required, (iv) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Organizational Documents and Operating
Documents of such Loan Party or of any agreement, judgment, injunction, order,
decree or other instrument binding upon such Loan Party or any of its
Subsidiaries, and (v) do not result in the creation or imposition of any Lien on
any asset of such Loan Party or any of its Subsidiaries (other than Liens in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Obligations).

 

SECTION 4.03.                    Binding Effect.  This Agreement constitutes a
valid and binding agreement of the Loan Parties enforceable in accordance with
its terms, and the Notes, the Collateral Documents and the other Loan Documents,
when executed and delivered in accordance with this Agreement, will constitute
valid and binding obligations of the Loan Parties

 

57

--------------------------------------------------------------------------------


 

party to such Loan Document enforceable in accordance with their respective
terms, provided that the enforceability hereof and thereof is subject in each
case to general principles of equity and to bankruptcy, insolvency and similar
laws affecting the enforcement of creditors’ rights generally.

 

SECTION 4.04.                    Financial Information.

 

(a)           The audited consolidated balance sheet of the Borrower as of
December 31, 2009 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, reported on
by Grant Thornton LLP, copies of which have been delivered to the Administrative
Agent for delivery to each of the Lenders, and the unaudited consolidated
financial statements of the Borrower for the interim period ended June 30, 2010,
copies of which have been delivered to each of the Lenders, fairly present, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such dates and their consolidated results of
operations and cash flows for such periods stated.

 

(b)           Since December 31, 2009 there has been no event, act, condition or
occurrence having a Material Adverse Effect.

 

SECTION 4.05.                    Litigation.  There is no action, suit or
proceeding pending, or to the knowledge of the Loan Parties threatened, against
or affecting the Loan Parties or any of their respective Subsidiaries before any
court or arbitrator or any Governmental Authority which in any manner draws into
question the validity or enforceability of, or could impair the ability of the
Loan Parties to perform their respective obligations under, this Agreement, the
Notes, the Collateral Documents or any of the other Loan Documents.

 

SECTION 4.06.                    Compliance with ERISA.

 

(a)           The Loan Parties and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance with the applicable
provisions of ERISA and the Code, and have not incurred any liability to the
PBGC or a Plan under Title IV of ERISA.

 

(b)           Neither the Loan Parties nor any member of the Controlled Group is
or ever has been obligated to contribute to any Multiemployer Plan.

 

(c)           The assets of the Loan Parties or any Subsidiary of any Loan Party
do not and will not constitute “plan assets,” within the meaning of ERISA, the
Code and the respective regulations promulgated thereunder.  The execution,
delivery and performance of this Agreement, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Code.

 

SECTION 4.07.                    Payment of Taxes.  There have been filed on
behalf of the Loan Parties and their respective Subsidiaries all Federal, state
and local income, excise, property and other tax returns which are required to
be filed by them and all taxes due pursuant to such

 

58

--------------------------------------------------------------------------------


 

returns or pursuant to any assessment received by or on behalf of the Loan
Parties or any Subsidiary have been paid other than those being contested in
good faith and by appropriate proceedings diligently conducted and with respect
to which such Person has established adequate reserves in accordance with GAAP. 
The charges, accruals and reserves on the books of the Loan Parties and their
respective Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of the Loan Parties, adequate.  No Loan Party has been given or
been requested to give a waiver of the statute of limitation relating to the
payment of Federal, state, local or foreign taxes.

 

SECTION 4.08.                    Subsidiaries.  Each of the Subsidiaries (other
than any Foreclosed Subsidiary) of each Loan Party is a corporation, a limited
liability company or other legal entity, duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted.  No Loan Party has any Subsidiaries
except those Subsidiaries listed on Schedule 4.08 and as set forth in any
Compliance Certificate provided to the Administrative Agent and Lenders pursuant
to Section 5.01(c) after the Closing Date, which accurately sets forth each such
Subsidiary’s complete name and jurisdiction of organization.

 

SECTION 4.09.                    Investment Company Act, Etc.  Neither the
Borrower nor any of its Affiliates is a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935, as
amended.  The Borrower qualifies as an RIC and is an “investment company” that
has elected to be a “business development company” as defined in
Section 2(a)(48) of the Investment Company Act and is subject to regulation as
such under the Investment Company Act including Section 18, as modified by
Section 61, of the Investment Company Act.  The business and other activities of
the Borrower, including but not limited to, the making of the Advances by the
Lenders, the application of the proceeds and repayment thereof by the Borrower
and the consummation of the transactions contemplated by the Loan Documents to
which the Borrower is a party do not result in any violations, with respect to
the Borrower, of the provisions of the Investment Company Act or any rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder.

 

SECTION 4.10.                    All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or of any
Governmental Authority (if any) required in connection with the due execution,
delivery and performance by the Loan Parties of this Agreement and any Loan
Document to which any Loan Party is a party, have been obtained.

 

SECTION 4.11.                    Ownership of Property; Liens.  Each of the Loan
Parties and their respective Subsidiaries has title or the contractual right to
possess its properties sufficient for the conduct of its business and none of
such properties is subject to any Lien except as permitted in Section 5.14.

 

SECTION 4.12.                    No Default.  No Loan Party nor any of their
respective Subsidiaries is in default under or with respect to any agreement,
instrument or undertaking to

 

59

--------------------------------------------------------------------------------


 

which it is a party or by which it or any of its property is bound.  No Default
or Event of Default has occurred and is continuing.

 

SECTION 4.13.                    Full Disclosure.  The Loan Parties have
disclosed to the Lenders in writing any and all facts which, alone or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or to
materially affect or alter the business of the Loan Parties as presently
conducted.

 

SECTION 4.14.                    Environmental Matters.

 

(a)           No Loan Party nor any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA.  None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.

 

(b)           No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Loan Parties, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, and managed or otherwise handled in minimal
amounts in the ordinary course of business of such Loan Party or Subsidiary of a
Loan Party in compliance with all applicable Environmental Requirements.

 

(c)           The Loan Parties, and each of their respective Subsidiaries, has
procured all Environmental Authorizations necessary for the conduct of the
business contemplated on such Property, and is in compliance in all material
respects with all Environmental Requirements in connection with the operation of
the Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.

 

SECTION 4.15.                    Compliance with Laws.  Each Loan Party and each
Subsidiary of a Loan Party is in compliance with all applicable laws, including,
without limitation, all Environmental Laws and all regulations and requirements
of the Securities and Exchange Commission and the National Association of
Securities Dealers, Inc. (including with respect to timely filing of reports).

 

SECTION 4.16.                    Capital Securities.  All Capital Securities,
debentures, bonds, notes and all other securities of each Loan Party and their
respective Subsidiaries presently issued and outstanding are validly and
properly issued in accordance with all applicable laws, including, but not
limited to, the “Blue Sky” laws of all applicable states and the federal
securities laws.  The issued shares of Capital Securities of each of the Loan
Party’s respective Subsidiaries are owned by the Loan Parties free and clear of
any Lien or adverse claim.

 

60

--------------------------------------------------------------------------------


 

SECTION 4.17.                    Margin Stock.  No Loan Party nor any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of purchasing or carrying any Margin Stock, and no
part of the proceeds of any Advance will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, or be used for any purpose which violates, or which is
inconsistent with, the provisions of Regulation X of the Board of Governors of
the Federal Reserve System.  Following the application of the proceeds from each
Advance, not more than 25% of the value of the assets, either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis, will be
“Margin Stock.”

 

SECTION 4.18.                    Insolvency.  After giving effect to the
execution and delivery of the Loan Documents and the making of the Advances
under this Agreement, no Loan Party will be “insolvent,” within the meaning of
such term as defined in § 101 of Title 11 of the United States Code or Section 2
of either the Uniform Fraudulent Transfer Act or the Uniform Fraudulent
Conveyance Act, or any other applicable state law pertaining to fraudulent
transfers, as each may be amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.

 

SECTION 4.19.                    Collateral Documents.  Upon execution by the
applicable Loan Parties, the Collateral Documents shall be effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral,
securing the Obligations, and, upon (i) the filing of one or more UCC financing
statements in the appropriate jurisdictions, (ii) delivery of the certificates
evidencing shares of stock, membership interests and other equity interests and
delivery of the original notes and other instruments representing debt or other
obligations owing to the Loan Parties to the Collateral Custodian as bailee for
the Administrative Agent and (iii) execution and delivery of notices to the
depositary banks in the form attached hereto as Exhibit I-2 with respect to the
amendment and restatement of the Credit Agreement provided in this Agreement,
the Administrative Agent shall have or continue to have a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
applicable Loan Parties, in such Collateral and the proceeds thereof that can be
perfected upon filing of one or more UCC financing statements and execution and
delivery of such equity interests, notes and other instruments and such control
agreements, in each case prior and superior in any right to any other Person. 
The representations and warranties of the Loan Parties contained in the
Collateral Documents are true and correct.

 

SECTION 4.20.                    Labor Matters.  There are no strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Subsidiary of
any Loan Party pending or, to the knowledge of any Loan Party, threatened.  The
hours worked by and payment made to employees of the Loan Parties and each
Subsidiary of any Loan Party have been in compliance with the Fair Labor
Standards Act and any other applicable federal, state or foreign law dealing
with such matters.  All payments due from the Loan Parties or any of their
respective Subsidiaries, or for which any claim may be made against the Loan
Parties or any of their respective Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such

 

61

--------------------------------------------------------------------------------


 

Subsidiary, as appropriate.  No Loan Party nor any Subsidiary of a Loan Party is
party to a collective bargaining agreement.

 

SECTION 4.21.                    Patents, Trademarks, Etc.  The Loan Parties and
their respective Subsidiaries own, or are licensed to use, all patents,
trademarks, trade names, copyrights, technology, know-how and processes, service
marks and rights with respect to the foregoing that are material to the
businesses, assets, operations, properties or condition (financial or otherwise)
of the Loan Parties and their respective Subsidiaries taken as a whole. The use
of such patents, trademarks, trade names, copyrights, technology, know-how,
processes and rights with respect to the foregoing by the Loan Parties and their
respective Subsidiaries, does not infringe on the rights of any Person.

 

SECTION 4.22.                    Insurance.  The Loan Parties and each of their
Subsidiaries has (either in the name of such Loan Party or in such Subsidiary’s
name), with financially sound and reputable insurance companies, insurance in at
least such amounts and against at least such risks (including on all its
property, and public liability and worker’s compensation) as are usually insured
against in the same general area by companies of established repute engaged in
the same or similar business.

 

SECTION 4.23.                    Anti-Terrorism Laws.  None of the Loan Parties,
nor any of their respective Subsidiaries, is in violation of any laws relating
to terrorism or money laundering, including, without limitation, the Patriot
Act.

 

SECTION 4.24.                    Ownership Structure.  As of the Closing Date,
Schedule 4.24 is a complete and correct list of all Subsidiaries and Affiliates
of the Borrower and of each Loan Party setting forth for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding any Capital Securities in such Subsidiary, (iii) the nature of the
Capital Securities held by each such Person, and (iv) the percentage of
ownership of such Subsidiary represented by such Capital Securities.  Except as
disclosed in such Schedule, as of the Closing Date (i) the Borrower and its
Subsidiaries owns, free and clear of all Liens and has the unencumbered right to
vote, all outstanding Capital Securities in each Person shown to be held by it
on such Schedule, (ii) all of the issued and outstanding Capital Securities of
each Person is validly issued, fully paid and nonassessable and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional Capital Securities of
any type in, any such Person.

 

SECTION 4.25.                    Reports Accurate; Disclosure.  All information,
exhibits, financial statements, documents, books, records or reports furnished
or to be furnished by the Loan Parties to the Administrative Agent or any Lender
in connection with this Agreement or any Loan Document, including without
limitation all reports furnished pursuant to Section 4.04, are true, complete
and accurate in all material respects; it being recognized by the Administrative
Agent and the Lenders that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected

 

62

--------------------------------------------------------------------------------


 

or forecasted results.  Neither this Agreement, nor any Loan Document, nor any
agreement, document, certificate or statement furnished to the Administrative
Agent or the Lenders in connection with the transactions contemplated hereby
contains any untrue statement of material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.  There is
no fact known to any Loan Party which materially and adversely affects the
Borrower and its Subsidiaries, or in the future is reasonably likely to have a
Material Adverse Effect.

 

SECTION 4.26.                    Location of Offices.  The Borrower’s name is
Main Street Capital Corporation.  The Initial Guarantors’ names are Main Street
Capital Partners, LLC and Main Street Equity Interests, Inc.  The location of
Borrower (within the meaning of Article 9 of the UCC) is Maryland.  The Location
of the Initial Guarantors (within the meaning of Article 9 of the UCC) is
Delaware.  Neither the Borrower nor any Initial Guarantor has changed its name,
identity, structure, existence or state of formation, whether by amendment of
its Organizational Documents, by reorganization or otherwise, or has changed its
location (within the meaning of Article 9 of the UCC) within the four (4) months
preceding the Closing Date or any subsequent date on which this representation
is made.

 

SECTION 4.27.                    Affiliate Transactions.  Except as permitted by
Section 5.27, neither the Borrower nor any Subsidiary nor any other Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Borrower, any Subsidiary or any other Loan Party
is a party.

 

SECTION 4.28.                    Broker’s Fees.  Except as set forth in the
Administrative Agent’s Letter Agreement, no broker’s or finder’s fee, commission
or similar compensation will be payable with respect to the transactions
contemplated hereby.  Except as set forth in the Administrative Agent’s Letter
Agreement, no other similar fees or commissions will be payable by any Loan
Party for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

 

SECTION 4.29.                    Survival of Representations and
Warranties, Etc.  All statements contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower, any
Subsidiary or any other Loan Party to the Administrative Agent or any Lender
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Closing Date and delivered to the Administrative
Agent or any Lender in connection with the underwriting or closing of the
transactions contemplated hereby) shall constitute representations and
warranties made by the Loan Parties in favor of the Administrative Agent and
each of the Lenders under this Agreement.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Advances.

 

SECTION 4.30.                    Loans and Investments.  No Loan Party nor any
of their respective Subsidiaries has made a loan, advance or Investment which is
outstanding or existing on the Closing Date except (i) Portfolio Investments in
the ordinary course of business and

 

63

--------------------------------------------------------------------------------


 

consistently with the Investment Policies, (ii) Investments in Subsidiaries and
Affiliates as set forth on Schedule 4.24, (iii) Investments in Cash and Cash
Equivalents, and (iv) other Investments in existence on the Closing Date and
described on Schedule 4.30.

 

SECTION 4.31.                    No Default or Event of Default.  No event has
occurred and is continuing and no condition exists, or would result from any
Advance or from the application of the proceeds therefrom, which constitutes or
would reasonably be expected to constitute a Default or Event of Default.

 

SECTION 4.32.                    USA Patriot Act; OFAC.

 

(a)           No Loan Party nor any Affiliate of a Loan Party is (1) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a Non-Cooperative Jurisdiction by the Financial
Action Task Force on Money Laundering (“FATF”), or whose subscription funds are
transferred from or through such a jurisdiction; (2) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign lender that does not
have a physical presence in any country and that is not affiliated with a Lender
that has a physical presence and an acceptable level of regulation and
supervision; or (3) a person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Section 311 or 312 of the USA Patriot Act as warranting special measures
due to money laundering concerns.

 

(b)           No Loan Party or any Affiliate of a Loan Party (i) is a Sanctioned
Entity, (ii) has a more than 10% of its assets located in Sanctioned Entities,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Entities.  The proceeds of any Advance will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Entity.  No Loan Party or
any Affiliate of a Loan Party are in violation of and shall not violate any of
the country or list based economic and trade sanctions administered and enforced
by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

SECTION 4.33.                    Material Contracts.  Schedule 4.33 is, as of
the Closing Date, a true, correct and complete listing of all contracts to which
any Loan Party is a party, the breach of or failure to perform which, either by
a Loan Party or other party to such contract, could reasonably be expected to
have a Material Adverse Effect (“Material Contract”).  The Borrower, its
Subsidiaries and the other Loan Parties that is a party to any Material Contract
has performed and is in compliance with all of the material terms of such
Material Contract, and no Loan Party has knowledge of any default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, that exists
with respect to any such Material Contract.

 

SECTION 4.34.                    Collateral-Mortgage Property.  With respect to
each Mortgaged Property within the Collateral the Administrative Agent has: 
(i) a first priority lien

 

64

--------------------------------------------------------------------------------


 

upon the fee simple title to the Mortgaged Property; (ii) a first priority lien
upon the leases and rents applicable to the Mortgaged Property; (iii) a first
priority lien upon all equipment and fixtures applicable to the Mortgaged
Property; and (iv) all Mortgaged Property Security Documents reasonably
requested by the Administrative Agent.

 

SECTION 4.35.                    Mortgaged Properties.  As of the Closing Date,
Schedule 1.01 is a correct and complete list of all Mortgaged Properties
included in the Collateral.

 

SECTION 4.36.                    Common Enterprise.  The successful operation
and condition of the Loan Parties is dependent on the continued successful
performance of the functions of the group of Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrower hereunder, both in their
separate capacities and as members of the group of companies.  Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

 

SECTION 4.37.                    Investment Policies.  Since the Closing Date,
(i) there have been no changes in the Investment Policies other than in
accordance with this Agreement and (ii)  the Borrower has at all times complied
in all material respects with the Investment Policies with respect to each
Portfolio Investment.  The Investment Policies are fully and accurately
described in all material respects in the Borrower’s annual report on Form 10-K
most recently filed with the Securities and Exchange Commission, and any
subsequent quarterly reports on Form 10-Q filed with the Securities and Exchange
Commission.

 

SECTION 4.38.                    Eligibility of Portfolio Investments.  On the
date of each Borrowing, (i) the information contained in the Borrowing Base
Certification Report delivered pursuant to Section 3 is an accurate and complete
listing in all material respects of all the Eligible Investments that are part
of the Collateral as of such date, and the information contained therein with
respect to the identity of such Portfolio Investment and the amounts owing
thereunder is true and correct in all material respects as of such date and
(ii) each such Portfolio Investment is an Eligible Investment.

 

SECTION 4.39.                    Portfolio Investments.  The Borrower has not
authorized the filing of and is not aware of any financing statements against
the Borrower that include a description of collateral covering the Portfolio
Investments other than any financing statement that has been terminated and
financing statements naming the Administrative Agent for the benefit of the
Secured Parties as secured party.  The Borrower is not aware of the filing of
any judgment or tax Lien filings against the Borrower. Each Portfolio Investment
was originated without any fraud or material misrepresentation by the Borrower
or, to the best of the Borrower’s knowledge, on the part of the Obligor.

 

65

--------------------------------------------------------------------------------


 

SECTION 4.40.               Selection Procedures.  No procedures believed by the
Borrower to be adverse to the interests of the Administrative Agent and the
Lenders were utilized by the Borrower in identifying and/or selecting the
Portfolio Investments that are part of the Eligible Investments and are included
in the Borrowing Base.

 

SECTION 4.41.               Coverage Requirement.  The Advances outstanding do
not exceed the lesser of (i) the aggregate amount of the Revolver Commitments of
all the Lenders and (ii) the Borrowing Base.

 

ARTICLE V
COVENANTS

 

The Borrower and Guarantors agree, jointly and severally, that, so long as any
Lender has any Revolver Commitment hereunder or any Obligation remains unpaid:

 

SECTION 5.01.               Information.  The Borrower will deliver to the
Administrative Agent, who will then promptly deliver to each of the Lenders:

 

(a)           as soon as available and in any event within 90 days after the end
of each Fiscal Year, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by Grant Thornton LLP or other independent
public accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders; provided, that to the extent that any Special Purpose
Subsidiary or Foreclosed Subsidiary that is treated as a consolidated entity and
reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries, concurrently with the delivery of the financial statements
referred to in this paragraph (a), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Special Purpose Subsidiary
and such Foreclosed Subsidiary as of the end of such Fiscal Year and the related
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of such Special Purpose Subsidiary and such Foreclosed
Subsidiary for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year;

 

(b)           as soon as available and in any event within 45 days after the end
of each of the four Fiscal Quarters of each Fiscal Year, consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
Fiscal Quarter and the related statement of income and statement of cash flows
for such Fiscal Quarter and for the portion of the Fiscal Year ended at the end
of such Fiscal Quarter, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
the previous Fiscal Year, all certified (subject to normal year-end adjustments)
as to fairness of presentation, GAAP and consistency by the chief financial
officer of the Borrower; provided, that to the extent that any Special Purpose
Subsidiary or any Foreclosed Subsidiary that is treated as a consolidated entity
and

 

66

--------------------------------------------------------------------------------


 

reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries, concurrently with the delivery of the financial statements
referred to in this paragraph (b), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Special Purpose Subsidiary
and such Foreclosed Subsidiary as of the end of such Fiscal Quarter and the
related statements of income, stockholders’ equity and cash flows (together with
all footnotes thereto) of such Special Purpose Subsidiary and such Foreclosed
Subsidiary for such Fiscal Quarter, setting forth in each case in comparative
form the figures for the previous Fiscal Quarter;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate,
substantially in the form of Exhibit  J and with compliance calculations in form
and content satisfactory to the Administrative Agent (a “Compliance
Certificate”), of the chief financial officer or other authorized officers of
the Borrower (i) setting forth in reasonable detail the calculations required to
establish whether the Loan Parties were in compliance with the requirements of
Sections 5.04, 5.05, 5.07, 5.09, 5.10, 5.11, 5.12 and 5.37 on the date of such
financial statements, (ii) setting forth the identities of the respective
Subsidiaries on the date of such financial statements, and (iii) stating whether
any Default exists on the date of such certificate and, if any Default then
exists, setting forth the details thereof and the action which the Loan Parties
are taking or propose to take with respect thereto;

 

(d)           [Intentionally omitted.];

 

(e)           within 5 Domestic Business Days after the Borrower becomes aware
of the occurrence of any Default, a certificate of the chief financial officer
or other authorized officer of the Borrower setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

(g)           if and when the Borrower or any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA, a copy of such
notice; or (iii) receives notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, a copy of such
notice;

 

(h)           promptly after the Borrower knows of the commencement thereof,
notice of any litigation, dispute or proceeding (and any material development in
respect of such

 

67

--------------------------------------------------------------------------------


 

proceedings) involving a claim against a Loan Party and/or any Subsidiary of a
Loan Party for $1,000,000 or more in excess of amounts covered in full by
applicable insurance (subject to customary deductibles);

 

(i)            a Borrowing Base Certification Report, substantially in the form
of Exhibit E and otherwise in form and content reasonably satisfactory to the
Administrative Agent, which report is certified as to truth and accuracy by the
Chief Financial Officer or other authorized officer of the Borrower and which
report shall be delivered (A) while any Advances or other amounts are
outstanding, by the 5th  Domestic Business Day following the last day of each
month and (B) otherwise, by the 10th Domestic Business Day following the last
day of each Fiscal Quarter.

 

(j)            promptly at the request of the Administrative Agent, (i) copies
of the Investment Documents with respect to any Portfolio Investment and (ii) to
the extent not subject to a nondisclosure provision, the most recent valuation
report of the Borrower’s and its Subsidiaries’ loan and investment portfolio,
conducted by Deloitte Financial Advisory Services LLP or such other third party
appraiser reasonably acceptable to the Administrative Agent; provided that, the
Borrower shall use its best efforts to obtain the consent of Deloitte Financial
Advisory Services LLP or such other appraiser to release such report to the
Administrative Agent;

 

(k)           as soon as possible and in any event within 10 days of filing
thereof, copies of all tax returns filed by any Loan Party with the U.S.
Internal Revenue Service;

 

(l)            promptly upon the occurrence of any Internal Control Event which
is required to be publicly disclosed of which a Responsible Officer (other than
a Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge; and

 

(m)          from time to time such additional information regarding the
financial position or business of the Borrower, its Subsidiaries, and each Loan
Party as the Administrative Agent, at the request of any Lender, may reasonably
request.

 

For purposes of clauses (a), (b) and (f) of this Section 5.01, all financial
statements and other information contained therein filed with the Securities and
Exchange Commission shall be deemed delivered hereunder; provided, however, that
nothing in the foregoing shall be deemed to relieve the Borrower of its
obligation to deliver a Compliance Certificate pursuant to clause (c).

 

SECTION 5.02.               Inspection of Property, Books and Records.  The
Borrower will (i) keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities; (ii) permit, and will cause each Subsidiary of
the Borrower and each Loan Party to permit, with at least five (5) Domestic
Business Days’ prior notice (or such lesser time period agreed upon by the
Administrative Agent and the Borrower), which notice shall not be required in
the case of an emergency, the Administrative Agent or its designee, at the
expense of the Borrower and Loan Parties, to

 

68

--------------------------------------------------------------------------------


 

perform periodic field audits and investigations of the Borrower, the Loan
Parties and the Collateral, from time to time; and (iii) permit, and will cause
each Subsidiary to permit, with at least five (5) Domestic Business Days’ prior
notice (or such lesser time period agreed upon by the Administrative Agent and
the Borrower), the Administrative Agent or its designee, at the expense of the
Borrower and the Loan Parties, to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants;
provided that the Borrower shall only be required to reimburse the
Administrative Agent for only one such inspection each Fiscal Quarter unless a
Default shall have occurred and be continuing.  The Loan Parties agree to
cooperate and assist in such visits and inspections, in each case at such
reasonable times and as often as may reasonably be desired.

 

SECTION 5.03.               Maintenance of RIC Status and Business Development
Company.  The Borrower will maintain its status as an RIC under the Code and as
a “business development company” under the Investment Company Act.

 

SECTION 5.04.               Minimum Liquidity.  The Borrower will maintain, at
any time when the aggregate Revolver Advances exceed 80% of the Borrowing Base,
Liquidity of not less than 10% of the aggregate outstanding principal amount of
the sum of all Revolver Advances as of the date of determination (the “Minimum
Liquidity Requirement”).

 

SECTION 5.05.               Capital Expenditures.  Capital Expenditures will not
exceed in the aggregate in any Fiscal Year the sum of $1,000,000; provided that
after giving effect to the incurrence of any Capital Expenditures permitted by
this Section, no Default shall have occurred and be continuing (with the effect
that amounts not incurred in any Fiscal Year may not be carried forward to a
subsequent period).

 

SECTION 5.06.               Sale/Leasebacks.  The Loan Parties shall not, nor
shall they permit any Subsidiary to, enter into any Sale/Leaseback Transaction

 

SECTION 5.07.               Minimum Consolidated Tangible Net Worth. 
Consolidated Tangible Net Worth shall not be less than the sum of (i) 80.0% of
the Consolidated Tangible Net Worth on the Closing Date plus (ii) 80.0% of the
cumulative Net Proceeds of Capital Securities/Conversion of Debt received after
the Closing Date, calculated quarterly at the end of each Fiscal Quarter.

 

SECTION 5.08.               Acquisitions.  No Loan Party nor any Subsidiary of a
Loan Party shall make any Acquisition, or take any action to solicit the tender
of securities or proxies in respect thereof in order to effect any Acquisition.

 

SECTION 5.09.               Interest Coverage Ratio.  The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending [December 31], 2010, an Interest Coverage Ratio of not less than
2.00:1.00, determined for the period of the four consecutive preceding Fiscal
Quarters ending on the date of determination.

 

69

--------------------------------------------------------------------------------


 

SECTION 5.10.               Asset Coverage Ratio.  The Borrower will maintain,
as of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
[December 31], 2010, an Asset Coverage Ratio of not less than 2.50:1.00.

 

SECTION 5.11.               Loans or Advances.  No Loan Party nor any Subsidiary
of a Loan Party shall make loans or advances to any Person except: (i) solely to
the extent not prohibited by Applicable Laws, employee loans or advances that do
not exceed Five Hundred Thousand Dollars ($500,000) in the aggregate at any one
time outstanding made on an arms’-length basis in the ordinary course of
business and consistently with practices existing on June 30, 2010 and described
in the Borrower’s Form 10-Q for the quarter ended June 30, 2010 filed with the
Securities and Exchange Commission; (ii) deposits required by government
agencies or public utilities; (iii) loans or advances to the Borrower or any
Guarantor that is a Consolidated Subsidiary; (iv) loans and advances by SBIC
Entities in the ordinary course of business, (v) loans or advances consisting of
Portfolio Investments and (vi) loans and advances outstanding on the Closing
Date and set forth on Schedule 5.11; provided that after giving effect to the
making of any loans, advances or deposits permitted by this Section 5.11, no
Default shall have occurred and be continuing.  All loans or advances permitted
under this Section 5.11 (excluding Senior Bank Loan Investments that are
Noteless Loans) shall be evidenced by written promissory notes.  Except as
approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.

 

SECTION 5.12.               Restricted Payments.  The Loan Parties will not
declare or make any Restricted Payment during any Fiscal Year, except that:

 

(a)           any Subsidiary of the Borrower may pay Restricted Payments to the
Borrower, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other Wholly Owned
Subsidiaries; and

 

(b)           the Borrower may declare or make Restricted Payments from time to
time in accordance with Applicable Law to owners of its Capital Securities so
long as (i) at the time when any such Restricted Payment is to be made, no
Default or Event of Default has occurred and is continuing or would result
therefrom; (ii) after giving effect to the making of such Restricted Payment,
Consolidated Tangible Net Worth, on a pro forma basis, determined as of the last
day of the last Fiscal Quarter of Borrower for which the Borrower has provided
financial statements and the corresponding Compliance Certificate to the
Administrative Agent and Lenders as if such Restricted Payment had been paid
during such Fiscal Quarter, shall not be less than the sum of (x) 87.5% of the
Consolidated Tangible Net Worth on the Closing Date plus (y) 87.5% of the
cumulative Net Proceeds of Capital Securities/Conversion of Debt received after
the Closing Date; and (iii) the chief executive officer, chief financial officer
or other authorized officer of the Borrower shall have certified to the
Administrative Agent and Lenders as to compliance with the preceding
clauses (i) and (ii) in a certificate attaching calculations; provided, however,
that notwithstanding the existence of a Default or an Event of Default (other
than an Event of Default specified in Sections 6.01(g) or (h)), the Borrower may
pay dividends in an amount equal to its investment company taxable income, net
tax-

 

70

--------------------------------------------------------------------------------


 

exempt interest and net capital gains that is required to be distributed to its
shareholders in order to maintain its status as an RIC and to avoid excise taxes
imposed on RICs.

 

SECTION 5.13.               Investments.  No Loan Party nor any Subsidiary of a
Loan Party shall make Investments in any Person except as permitted by
Sections 5.08 and 5.11(i) through (iv) and except Investments in (i) Cash and
Cash Equivalents, (ii) Investments not constituting loans or advances in the
Capital Securities of their respective Subsidiaries and equity investments as
set forth on Schedule 4.24 and (iii)  Investments in Portfolio Investments made
in the ordinary course of business and consistently with the Investment
Policies.

 

SECTION 5.14.               Negative Pledge.  No Loan Party nor any Subsidiary
of a Loan Party will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

 

(a)           Liens existing on the date of this Agreement encumbering assets
(other than Collateral) securing Debt outstanding on the date of this Agreement,
in each case as described and in the principal amounts set forth on Schedule
5.14;

 

(b)           Liens for taxes, assessments or similar charges, incurred in the
ordinary course of business that are not yet due and payable or that are being
contested in good faith and with due diligence by appropriate proceedings;

 

(c)           pledges or deposits made in the ordinary course of business to
secure payment of workers’ compensation, or to participate in any fund in
connection with workers’ compensation, unemployment insurance, old-age pensions
or other social security programs which in no event shall become a Lien prior to
any Collateral Documents;

 

(d)           Liens of mechanics, materialmen, warehousemen, carriers or other
like liens, securing obligations incurred in the ordinary course of business
that:  (1) are not yet due and payable and which in no event shall become a Lien
prior to any Collateral Documents; or (2) are being contested diligently in good
faith pursuant to appropriate proceedings and with respect to which the Loan
Party has established reserves reasonably satisfactory to the Administrative
Agent and Required Lenders and which in no event shall become a Lien prior to
any Collateral Documents;

 

(e)           good faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of ten percent (10%) of
the aggregate amount due thereunder, or to secure statutory obligations, or
surety, appeal, indemnity, performance or other similar bonds required in the
ordinary course of business which in no event shall become a Lien prior to any
Collateral Document;

 

(f)            any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased;

 

71

--------------------------------------------------------------------------------


 

(g)           encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;

 

(h)           any Lien on Margin Stock;

 

(i)            any Lien imposed as a result of a taking under the exercise of
the power of eminent domain by any governmental body or by any Person acting
under governmental authority;

 

(j)            Liens securing reasonable and customary fees of banks and other
depository institutions on Cash and Cash Equivalents held on deposit with such
banks and institutions; provided that such Liens are subordinated to the Liens
described in Section 5.14(l);

 

(k)           Liens restricting the ability of any SBIC Entity to encumber its
assets pursuant to (i) Applicable Law, (ii) agreements with the Small Business
Administration entered into in the ordinary course of business or (iii) Debt
obligations of the SBIC Entities permitted under Section 5.31;

 

(l)            Liens securing the Administrative Agent and the Secured Parties
created or arising under the Loan Documents; and

 

(m)          Liens securing Debt permitted under Section 5.31(d), provided that
(i) such Liens do not at any time encumber any property other than property
financed by such Debt, (ii) the Debt secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (iii) such Liens attach to such property concurrently
with or within ninety (90) days after the acquisition thereof.

 

Notwithstanding anything contained in this Section 5.14 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except the Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances.

 

SECTION 5.15.               Maintenance of Existence, etc.  Each Loan Party
shall, and shall cause each Subsidiary of a Loan Party to, maintain its
organizational existence and carry on its business in substantially the same
manner and in substantially the same line or lines of business or line or lines
of business reasonably related to the business now carried on and maintained. 
Any Subsidiary pledging Collateral hereunder shall be organized as a
corporation, limited liability company, limited partnership or other legal
entity.

 

SECTION 5.16.               Dissolution.  No Loan Party nor any Subsidiary of a
Loan Party shall suffer or permit dissolution or liquidation either in whole or
in part or redeem or retire any shares of its own Capital Securities or that of
any Subsidiary of a Loan Party, except: (1) 

 

72

--------------------------------------------------------------------------------


 

through corporate or company reorganization to the extent permitted by
Section 5.17; and (2) Restricted Payments permitted by Section 5.12.

 

SECTION 5.17.               Consolidations, Mergers and Sales of Assets.  No
Loan Party will, nor will it permit any Subsidiary of a Loan Party to,
consolidate or merge with or into, or sell, lease or otherwise transfer all or
any substantial part of its assets to, any other Person, or discontinue or
eliminate any business line or segment, provided that (a) pursuant to the
consummation of an Acquisition permitted under Section 5.08 (but not otherwise)
a Loan Party may merge with another Person if (i) such Person was organized
under the laws of the United States of America or one of its states, (ii) the
Loan Party is the Person surviving such merger, (iii) immediately after giving
effect to such merger, no Default shall have occurred and be continuing, and
(iv) if the Borrower merges with another Loan Party, the Borrower is the Person
surviving such merger; (b) Subsidiaries of a Loan Party (excluding Loan Parties)
may merge with one another; and (c) the foregoing limitation on the sale, lease
or other transfer of assets and on the discontinuation or elimination of a
business line or segment shall not prohibit (1) a transfer of assets or the
discontinuance or elimination of a business line or segment (in a single
transaction or in a series of related transactions) in the ordinary course of
business if, after giving effect thereto the Borrower and its Subsidiaries shall
be in compliance on a pro forma basis, after giving effect to such transfer,
discontinuation or elimination, with the terms and conditions of this Agreement
and (2) divestitures of Portfolio Investments in the ordinary course of business
if, after giving effect thereto the Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to any such divestiture,
with the terms and conditions of this Agreement; provided, however, that upon
the occurrence and during the continuance of a Default or an Event of Default,
the Borrower shall not sell, transfer or otherwise dispose of any asset
(including without limitation any Portfolio Investment) without the prior
written consent of the Administrative Agent.

 

SECTION 5.18.               Use of Proceeds.  No portion of the proceeds of any
Advance will be used by the Borrower or any Subsidiary (i) in connection with,
either directly or indirectly, any tender offer for stock of any corporation
with a view towards obtaining control of such other corporation (other than a
Portfolio Investment; provided that the board of directors or comparable
governing body of the Obligor in which such Investment is made has approved such
offer and change of control), (ii) directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any Margin
Stock, or (iii) for any purpose in violation of any applicable law or
regulation.  Except as otherwise provided herein, the proceeds of the Advances
shall be used:  (i) to refinance the Borrower’s existing debt pursuant to that
certain Credit Agreement dated as of October 24, 2008, among Borrower, the
Administrative Agent, the Initial Guarantors listed therein and the lenders
party thereto, as amended, (ii) for working capital and other lawful corporate
purposes, (iii) to pay fees and expenses incurred in connection with this
Agreement and (iv) for investments in Portfolio Investments.  No part of the
proceeds of any Advance will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.

 

SECTION 5.19.               Compliance with Laws; Payment of Taxes.  Each Loan
Party will, and will cause each Subsidiary of a Loan Party and each member of
the Controlled

 

73

--------------------------------------------------------------------------------


 

Group to, comply in all material respects with applicable laws (including but
not limited to ERISA and the Patriot Act), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued.  Each Loan Party will, and will
cause each Subsidiary of a Loan Party to, pay promptly when due all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations which, if unpaid, might become a lien against the property of a Loan
Party or any Subsidiary of a Loan Party, except liabilities being contested in
good faith by appropriate proceedings diligently pursued and against which, if
requested by the Administrative Agent, the Borrower shall have set up reserves
in accordance with GAAP.

 

SECTION 5.20.               Insurance.  Each Loan Party will maintain, and will
cause each Subsidiary of a Loan Party to maintain (either in the name of such
Loan Party or in such Subsidiary’s own name), with financially sound and
reputable insurance companies, insurance on all its Property in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies of established repute engaged in the same or
similar business.  Upon request, the Loan Parties shall promptly furnish the
Administrative Agent copies of all such insurance policies or certificates
evidencing such insurance and such other documents and evidence of insurance as
the Administrative Agent shall request.

 

SECTION 5.21.               Change in Fiscal Year.  No Loan Party will make any
significant change in accounting treatment or reporting practices, except as
required or permitted by GAAP, or change its Fiscal Year (except to conform with
the Fiscal Year of the Borrower) without the consent of the Required Lenders.

 

SECTION 5.22.               Maintenance of Property.  Each Loan Party shall, and
shall cause each Subsidiary of a Loan Party to, maintain all of its properties
and assets in good condition, repair and working order, ordinary wear and tear
excepted.

 

SECTION 5.23.               Environmental Notices.  Each Loan Party shall
furnish to the Lenders and the Administrative Agent prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any way affecting in any material
respects the Properties or any adjacent property, and all facts, events, or
conditions that could lead to any of the foregoing.

 

SECTION 5.24.               Environmental Matters.  No Loan Party or any
Subsidiary of a Loan Party will, nor will any Loan Party permit any Third Party
to, use, produce, manufacture, process, treat, recycle, generate, store, dispose
of, manage at, or otherwise handle or ship or transport to or from the
Properties any Hazardous Materials except for Hazardous Materials such as
cleaning solvents, pesticides and other similar materials used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed, managed
or otherwise handled in minimal amounts in the ordinary course of business in
compliance with all applicable Environmental Requirements.

 

74

--------------------------------------------------------------------------------


 

SECTION 5.25.               Environmental Release.  Each Loan Party agrees that
upon the occurrence of an Environmental Release at, under or on any of the
Properties it will act immediately to investigate the extent of, and to take
appropriate remedial action to eliminate, such Environmental Release, whether or
not ordered or otherwise directed to do so by any Environmental Authority.

 

SECTION 5.26.               [Intentionally omitted.]

 

SECTION 5.27.               Transactions with Affiliates.  No Loan Party nor any
Subsidiary of a Loan Party shall enter into, or be a party to, any transaction
with any Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a
Loan Party or a Subsidiary of a Loan Party), except as permitted by law and in
the ordinary course of business and pursuant to reasonable terms which are no
less favorable to the Loan Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.

 

SECTION 5.28.               Joinder of Subsidiaries.

 

(a)           The Loan Parties shall cause any Person which becomes a Domestic
Subsidiary of a Loan Party (other than a Foreclosed Subsidiary or, subject to
clause (d), any SBIC Entity) after the Closing Date to become a party to, and
agree to be bound by the terms of, this Agreement and the other Loan Documents
pursuant to a Joinder Agreement in the form attached hereto as Exhibit L and
otherwise satisfactory to the Administrative Agent in all respects and executed
and delivered to the Administrative Agent within ten (10) Domestic Business Days
after the day on which such Person became a Domestic Subsidiary.  The Loan
Parties shall also cause the items specified in Section 3.01(c), (e), (g) and
(h) to be delivered to the Administrative Agent concurrently with the instrument
referred to above, modified appropriately to refer to such instrument and such
Subsidiary.

 

(b)           The Loan Parties shall, or shall cause any Subsidiary (other than,
subject to clause (d), any SBIC Entity) (the “Pledgor Subsidiary”) to pledge: 
(a) the lesser of 65% or the entire interest owned by the Loan Parties and such
Pledgor Subsidiary, of the Capital Securities or equivalent equity interests in
any Person which becomes a Foreign Subsidiary after the Closing Date; and
(b) the entire interest owned by the Loan Parties and such Pledgor Subsidiary,
of the Capital Securities or equivalent equity interest in any Person which
becomes a Domestic Subsidiary after the Closing Date, all pursuant to a Pledge
Agreement executed and delivered by the Loan Parties or such Pledgor Subsidiary
to the Administrative Agent within ten (10) Domestic Business Days after the day
on which such Person became a Domestic Subsidiary and shall deliver to the
Collateral Custodian, as bailee for the Administrative Agent, such shares of
capital stock together with stock powers executed in blank.  The Loan Parties
shall also cause the items specified in Section 3.01(c), (e), (g) and (h) to be
delivered to the Administrative Agent concurrently with the pledge agreement
referred to above, modified appropriately to refer to such pledge agreement, the
pledgor and such Subsidiary.

 

75

--------------------------------------------------------------------------------

 

 


 

(c)           Once any Subsidiary becomes a party to this Agreement in
accordance with Section 5.28(a) or any Capital Securities (or equivalent equity
interests) of a Subsidiary are pledged to the Administrative Agent in accordance
with Section 5.28(b), such Subsidiary (including, without limitation, all
Initial Guarantors) thereafter shall remain a party to this Agreement and the
Capital Securities (or equivalent equity interests) in such Subsidiary
(including, without limitation, all initial Subsidiaries) shall remain subject
to the pledge to the Administrative Agent, as the case may be, even if such
Subsidiary ceases to be a Subsidiary; provided that if a Subsidiary ceases to be
a Subsidiary of the Borrower as a result of the Borrower’s transfer or sale of
all of the Capital Securities of such Subsidiary owned by Borrower in accordance
with and to the extent permitted by the terms of Section 5.17, the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement and release the Capital Securities of such Subsidiary from the Pledge
Agreement.

 

(d)           The Loan Parties acknowledge that the SBIC Entities are not Loan
Parties because the Loan Parties have advised the Administrative Agent and
Lenders that the SBIC Entities are restricted by the terms of certain
agreements, regulations and other restrictions that prohibit the SBIC Entities
from being Guarantors, from granting any security interest in their property to
secure the Obligations and from having their respective issued equity interests
subject to a pledge to secure the Obligations (the “Restrictive Provisions”). 
The Loan Parties shall immediately notify the Administrative Agent if either
there is:  (1) a modification, expiration or termination of the Restrictive
Provisions the result of which will permit any SBIC Entity to be a Guarantor, to
grant a security interest in its property to secure the Obligations or to have
its issued equity interests pledged to secure the Obligations; or (2) the
Restrictive Provisions are waived for any other transaction in which any SBIC
Entity guarantees or becomes a co-borrower of, grants a security interest in any
of its property to secure, or the equity interests it has issued are pledged to
secure, the indebtedness, liabilities and obligations of, any one or more of the
Loan Parties.  In either of such events, the Loan Parties shall cause the SBIC
Entities, as applicable, to become a party to, and agree to be bound by the
terms of, this Agreement and the other Loan Documents pursuant to a Joinder
Agreement, in the form attached hereto as Exhibit L satisfactory to the
Administrative Agent in all respects and executed and delivered to the
Administrative Agent within ten (10) Domestic Business Days after the occurrence
of such event.  The Loan Parties shall also cause the items specified in
Section 3.01(c), (e), (g) and (h) to be delivered to the Administrative Agent
concurrently with the instrument referred to above, modified appropriately to
refer to such instrument, and the new Loan Party (the SBIC Entities, as
applicable) and shall take all such further actions and execute all such further
documents and instruments as may be necessary or, in the opinion of
Administrative Agent, desirable, to effect the transactions described herein. 
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated EBITDA,
Consolidated Interest Expense, Consolidated Net Investment Income, Consolidated
Tangible Net Worth and Depreciation and Amortization.

 

SECTION 5.29.               No Restrictive Agreement.  No Loan Party will, nor
will any Loan Party permit any of its Subsidiaries to, enter into, after the
date of this Agreement, any

 

76

--------------------------------------------------------------------------------


 

indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, any of the following
by the Loan Party or any such Subsidiary:  (i) the incurrence or payment of
Debt, (ii) the granting of Liens (other than normal and customary restrictions
on the granting of Liens on Capital Securities issued by a Person other than a
Subsidiary in respect of any Portfolio Investment made in the ordinary course of
business) or (iii) the making of loans, advances or Investments or the sale,
assignment, transfer or other disposition of property, real, personal or mixed,
tangible; except in each case for prohibitions and restraints on SBIC Entities
arising in the ordinary course of business as a result of Applicable Law.  No
Loan Party will, nor will any Loan Party permit any of its Subsidiaries to,
enter into, after the date of this Agreement, any indenture, agreement,
instrument or other arrangement that, directly or indirectly, prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the ability of the Loan Party or any of its
Subsidiaries to declare or pay Restricted Payments or other distributions in
respect of Capital Securities of the Loan Party or any Subsidiary.

 

SECTION 5.30.               Partnerships and Joint Ventures.  No Loan Party
shall become a general partner in any general or limited partnership or a joint
venturer in any joint venture.

 

SECTION 5.31.               Additional Debt.  No Loan Party or Subsidiary of a
Loan Party shall directly or indirectly issue, assume, create, incur or suffer
to exist any Debt or the equivalent (including obligations under capital
leases), except for:  (a) the Debt owed to the Lenders and Hedge Counterparties
under the Loan Documents; (b) Debt of SBIC Entities incurred in the ordinary
course of business; (c) the Debt existing and outstanding on the Closing Date
described on Schedule 5.31; and (d) purchase money Debt hereafter incurred by
the Borrower or any of its Subsidiaries to finance the purchase of equipment so
long as (i) such Debt when incurred shall not exceed the purchase price of the
asset(s) financed, and (ii) the aggregate outstanding principal amount of all
Debt permitted under this clause (d) shall not at any time exceed $3,000,000.00.

 

SECTION 5.32.               [Intentionally omitted].

 

SECTION 5.33.               Modifications of Organizational Documents.  The
Borrower shall not, and shall not permit any Loan Party or other Subsidiary to,
amend, supplement, restate or otherwise modify its Organizational Documents or
Operating Documents or other applicable document if such amendment, supplement,
restatement or other modification has or would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.34.               ERISA Exemptions.  The Loan Parties shall not permit
any of their respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Code and the respective regulations promulgated
thereunder.

 

SECTION 5.35.               Hedge Transactions.  The Loan Parties will not, and
will not permit any of their Subsidiaries to, enter into any Hedge Transaction,
other than Hedge Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which

 

77

--------------------------------------------------------------------------------


 

the Loan Parties are exposed in the conduct of their business or the management
of their liabilities.  Solely for the avoidance of doubt, the Borrower
acknowledges that a Hedge Transaction entered into for speculative purposes or
of a speculative nature (which shall be deemed to include any Hedge Transaction
under which any Loan Party is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any common stock or any Debt
or (ii) as a result of changes in the market value of any common stock or any
Debt) is not a Hedge Transaction entered into in the ordinary course of business
to hedge or mitigate risks.

 

SECTION 5.36.               Performance of Loan Documents.  Each Loan Party will
at its own expense duly fulfill and comply with all obligations on its part to
be fulfilled or complied with under or in connection with the Collateral and all
documents related thereto and will do nothing to impair the rights of any Loan
Party or the Administrative Agent, as agent for the Secured Parties, or of the
Secured Parties in, to and under the Collateral.  Each Loan Party shall clearly
and unambiguously set forth, in a manner reasonably satisfactory to the
Administrative Agent, in its financial statements filed with the Securities and
Exchange Commission that the Administrative Agent, as agent for the Secured
Parties has the interest therein granted by the Loan Parties pursuant to the
Loan Documents.

 

SECTION 5.37.               Operating Leases.  No Loan Party nor any Subsidiary
of a Loan Party shall create, assume or suffer to exist any operating lease
except operating leases which:  (A) (1) are entered into in the ordinary course
of business, and (2) the aggregate indebtedness, liabilities and obligations of
the Loan Parties under all such operating leases during any period of four
(4) consecutive Fiscal Quarters shall at no time exceed $3,000,000; (B) are
between a Borrower or Guarantor, as landlord and a Borrower or Guarantor as
tenant; or (C) are set forth on Schedule 5.37.

 

SECTION 5.38.               [Intentionally omitted].

 

SECTION 5.39.               Compliance with Investment Policies and Investment
Documents.  The Borrower shall, and shall cause its Subsidiaries to, comply at
all times with its Investment Policies in all material respects and, at their
own expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by each of them under the
Portfolio Investments and the related Investment Documents.  The Borrower shall
furnish to the Administrative Agent, prior to its effective date, prompt notice
of any changes in the Investment Policies and shall not agree or otherwise
permit to occur any modification of the Investment Policies in any manner that
would or would reasonably be expected to adversely affect the interests or
remedies of the Administrative Agent or the Secured Parties under this Agreement
or any Loan Document or impair the collectability of any Portfolio Investment
without the prior written consent of the Administrative Agent (in its sole
discretion).

 

SECTION 5.40.               Delivery of Collateral to Collateral Custodian.  The
Borrower shall deliver possession of all “instruments” (within the meaning of
Article 9 of the UCC) not constituting part of “chattel paper” (within the
meaning of Article 9 of the UCC) that evidence any Investment, including all
original promissory notes, and certificated securities to the Administrative
Agent for the benefit of the Secured Parties, or to a Collateral Custodian on

 

78

--------------------------------------------------------------------------------


 

its behalf, indorsed in blank without recourse and transfer powers executed in
blank, as applicable; provided, however, that notwithstanding the foregoing,
with respect to any Pre-Positioned Investment, the Borrower shall (i) have a
copy of the executed note, if any, evidencing such Pre-Positioned Investment and
any certificates representing Capital Securities pledged in connection with such
Pre-Positioned Investment faxed to a Collateral Custodian on the applicable date
of Borrowing with the original to be received by such Collateral Custodian
within five (5) Domestic Business Days after such date of Borrowing; provided
that, prior to delivery thereof, such original and indorsement are held in the
custody of a bailee that has delivered a valid, binding and effective Bailee
Agreement to the Administrative Agent.

 

SECTION 5.41.               Custody Agreements.  No Loan Party shall enter into
any custody agreement or equivalent arrangement with any person to hold
securities, cash or other assets of any Loan Party unless the Person acting as
custodian shall have delivered a Custodial Agreement and, if requested by the
Administrative Agent, a control agreement, to the Administrative Agent (in each
case in form and substance satisfactory to the Administrative Agent).

 

ARTICLE VI
DEFAULTS

 

SECTION 6.01.               Events of Default.  If one or more of the following
events (“Events of Default”) shall have occurred and be continuing:

 

(a)           the Borrower shall fail to pay when due any principal of any
Advance (including, without limitation, any Advance or portion thereof to be
repaid pursuant to Section 2.11) or shall fail to pay any interest on any
Advance within three Domestic Business Days after such interest shall become
due, or any Loan Party shall fail to pay any fee or other amount payable
hereunder within three Domestic Business Days after such fee or other amount
becomes due; or

 

(b)           any Loan Party shall fail to observe or perform any covenant
contained in Section 5.01(e) and (i), 5.02 (ii) and (iii), 5.03, 5.04, 5.05,
5.06, 5.07, 5.08, 5.09, 5.10, 5.12, 5.13, 5.14, 5.15, 5.16, 5.17, 5.18, 5.21,
5.28, 5.29, 5.31, 5.33, 5.34, and 5.41; or

 

(c)           any Loan Party shall fail to observe or perform any covenant or
agreement contained or incorporated by reference in this Agreement (other than
those covered by clause (a) or (b) above or clauses (n) or (q) below) or any
other Loan Document; provided that such failure continues for (1) ten (10) days
in the case of Section 5.01, Section 5.11 or 5.27 or (2) otherwise, thirty days,
in each case after the earlier of (A) the first day on which any Loan Party has
knowledge of such failure or (B) written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender; or

 

(d)           any representation, warranty, certification or statement made or
deemed made by the Loan Parties in Article IV of this Agreement, any other Loan
Document or in any financial statement, material certificate or other material
document or report delivered pursuant to any Loan Document shall prove to have
been untrue or misleading in any material respect when made (or deemed made); or

 

79

--------------------------------------------------------------------------------


 

(e)           any Loan Party or any Subsidiary of a Loan Party shall fail to
make any payment in respect of Debt (other than the Notes) having an aggregate
principal amount in excess of $1,000,000.00 after expiration of any applicable
cure or grace period; or

 

(f)            any event or condition shall occur which results in the
acceleration of the maturity of Debt outstanding of any Loan Party or any
Subsidiary of a Loan Party in an aggregate principal amount in excess of
$1,000,000.00 or the mandatory prepayment or purchase of such Debt by any Loan
Party (or its designee) or such Subsidiary of a Loan Party (or its designee)
prior to the scheduled maturity thereof, or enables (or, with the giving of
notice or lapse of time or both, would enable) the holders of such Debt or
commitment to provide such Debt or any Person acting on such holders’ behalf to
accelerate the maturity thereof, terminate any such commitment or require the
mandatory prepayment or purchase thereof prior to the scheduled maturity
thereof, without regard to whether such holders or other Person shall have
exercised or waived their right to do so; or

 

(g)           any Loan Party or any Subsidiary of a Loan Party shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or

 

(h)           an involuntary case or other proceeding shall be commenced against
any Loan Party or any Subsidiary of a Loan Party seeking liquidation,
reorganization or other relief with respect to it or its debts under any
Bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, administrator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 60 days; or an order for relief shall be entered
against any Loan Party or any Subsidiary of a Loan Party under the federal
Bankruptcy laws as now or hereafter in effect; or

 

(i)            any Loan Party or any member of the Controlled Group shall fail
to pay when due any material amount which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans shall be filed under Title IV of ERISA by any Loan Party, any
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by

 

80

--------------------------------------------------------------------------------


 

reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

 

(j)            one or more judgments or orders for the payment of money in an
aggregate amount in excess of $1,000,000.00 (after taking into account the
application of insurance proceeds) shall be rendered against any Loan Party or
any Subsidiary of a Loan Party and such judgment or order shall continue
unsatisfied and unstayed for a period of 30 days; or

 

(k)           a federal tax lien shall be filed against any Loan Party or any
Subsidiary of a Loan Party under Section 6323 of the Code or a lien of the PBGC
shall be filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 30 days after the date of filing; or

 

(l)            a Change in Control shall occur; or

 

(m)          the Administrative Agent, as agent for the Secured Parties, shall
fail for any reason to have a valid first priority security interest in any of
the Collateral (other than by reason of any act or omission solely on behalf of
the Administrative Agent); or

 

(n)           a default or event of default shall occur and be continuing under
any of the Collateral Documents or any Loan Party shall fail to observe or
perform any obligation to be observed or performed by it under any Collateral
Document, and such default, event of default or failure to perform or observe
any obligation continues beyond any applicable cure or grace period provided in
such Collateral Document; or

 

(o)           a default or event of default shall occur and be continuing under
any of the Material Contracts that would reasonably be likely to have a Material
Adverse Effect or any Loan Party shall fail to observe or perform any material
provision or any payment obligation to be observed or performed by it under any
Material Contract, and such default, event of default or failure to perform or
observe any such provision or obligation continues beyond any applicable cure or
grace period provided in such Material Contract; or

 

(p)           Vincent D. Foster shall cease to hold the office of Chief
Executive Officer of the Borrower and the Todd A. Reppert shall cease to hold
the offices of President and Chief Financial Officer of the Borrower and in each
case such individual is not replaced as such officer(s) by an individual
satisfactory to the Administrative Agent and Required Lenders within 90 days
after the date on which such individual ceases to be such officer; or

 

(q)           (i) any of the Guarantors shall fail to pay when due any
Guaranteed Obligations (after giving effect to any applicable grace period) or
shall fail to pay any fee or other amount payable hereunder when due; or
(ii) any Guarantor shall disaffirm, contest or deny its obligations under
Article X; or

 

81

--------------------------------------------------------------------------------


 

(r)            if the Borrower at any time fails to own (directly or indirectly,
through Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting
stock, voting membership interests or equivalent equity interests of each
Guarantor; or

 

(s)            any Loan Party shall (or shall attempt to) disaffirm, contest or
deny its obligations under any Loan Document or any material provision of any
Loan Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms; or

 

(t)            a Collateral Custodian that is in the possession of any
Collateral (1) shall (or shall attempt to) disaffirm, contest or deny its
obligations under, or terminates or attempts to terminate, or is in default of
its obligations under, a Custodial Agreement or (2) ceases in any respect to be
acceptable to the Administrative Agent in its reasonable discretion and, in each
case, such Collateral Custodian is not replaced by, and any Collateral held by
such Collateral Custodian is not delivered to, a replacement Collateral
Custodian satisfactory to the Administrative Agent within 10 days after (A) the
first date of such occurrence, in the case of clause (1) or (B) the date written
notice thereof has been given to the Borrower by the Administrative Agent, in
the case of clause (2); or

 

(u)           any SBIC Entity becomes the subject of an enforcement action and
is transferred into liquidation status by the U.S. Small Business
Administration; or

 

(v)           the Borrower agrees or consents to, or otherwise permits any
amendment, modification, change, supplement or rescission of or to the
Investment Policies in whole or in part that has or would reasonably be expected
to adversely affect the interests or remedies of the Administrative Agent or the
Secured Parties under this Agreement or any Loan Document or impair the
collectability of any Portfolio Investment without the prior written consent of
the Administrative Agent; or

 

(w)          the occurrence of any event, act or condition which the Required
Lenders determine either does or has a reasonable probability of causing a
Material Adverse Effect,

 

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Borrower terminate the Revolver
Commitments and they shall thereupon terminate and (ii) if requested by the
Required Lenders, by notice to the Borrower declare the Notes (together with
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents to be, and the Notes (together with all accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; provided that if any Event of Default
specified in clause (g) or (h) above occurs with respect to any Loan Party or
any Subsidiary of a Loan Party, without any notice to any Loan Party or any
other act by the Administrative Agent or the Lenders, the Revolver Commitments
shall thereupon automatically terminate and the Notes (together with accrued
interest thereon) and all other amounts payable hereunder and under the other
Loan Documents shall automatically become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby

 

82

--------------------------------------------------------------------------------


 

waived by the Loan Parties.  Notwithstanding the foregoing, the Administrative
Agent shall have available to it all rights and remedies provided under the Loan
Documents (including, without limitation, the rights of a secured party pursuant
to the Collateral Documents) and in addition thereto, all other rights and
remedies at law or equity, and the Administrative Agent shall exercise any one
or all of them at the request of the Required Lenders.

 

SECTION 6.02.               Notice of Default.  The Administrative Agent shall
give notice to the Borrower of any Default under Section 6.01(c) promptly upon
being requested to do so by any Lender and shall thereupon notify all the
Lenders thereof.

 

SECTION 6.03.               [Intentionally omitted.]

 

SECTION 6.04.               Allocation of Proceeds.  If an Event of Default has
occurred and not been waived, and the maturity of the Notes has been accelerated
pursuant to Article VI hereof, all payments received by the Administrative Agent
hereunder or under the other Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower or any
other Loan Party hereunder or under the other Loan Documents, shall be applied
by the Administrative Agent in the following order:

 

(a)           To payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article VIII and Section 2.12) payable to the Administrative Agent in its
capacity as such; and then

 

(b)           To payment of that portion of the Obligations constituting
indemnities, Credit Party Expenses and other amounts (other than principal,
interest and fees) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders and amounts payable under
Article VIII and Section 2.12), ratably among them in proportion to the amounts
described in this clause payable to them; and then

 

(c)           To payment of that portion of the Obligations constituting accrued
and unpaid interest on the Advances and other Obligations, and fees (including
unused commitment fees), ratably among the Lenders in proportion to the
respective amounts described in this clause payable to them; and then

 

(d)           To payment of that portion of the Obligations constituting unpaid
principal of the Advances, ratably among the Lenders in proportion to the
respective amounts described in this clause held by them; and then

 

(e)           To payment of all other Obligations (excluding any Obligations
arising from Cash Management Services and Bank Products), ratably among the
Secured Parties in proportion to the respective amounts described in this clause
held by them; and then

 

(f)            To payment of all other Obligations arising from Bank Products
and Cash Management Services to the extent secured under the Collateral
Documents, ratably

 

83

--------------------------------------------------------------------------------


 

among the Secured Parties in proportion to the respective amounts described in
this clause held by them; and then

 

(g)           The balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by law.

 

ARTICLE VII
THE ADMINISTRATIVE AGENT

 

SECTION 7.01.               Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints Branch Banking and Trust Company to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

SECTION 7.02.               Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders

 

SECTION 7.03.               Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose,

 

84

--------------------------------------------------------------------------------


 

any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 7.04.               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of an Advance, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Advance.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 7.05.               Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities

 

85

--------------------------------------------------------------------------------


 

in connection with the syndication of the credit facilities provided for herein
as well as activities as Administrative Agent.

 

SECTION 7.06.               Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States
of America, or an Affiliate of any such bank with an office in the United States
of America.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

SECTION 7.07.               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

86

--------------------------------------------------------------------------------

 

 


 

SECTION 7.08.               No Other Duties, etc.  Anything herein to the
contrary notwithstanding, none of the Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

SECTION 7.09.               Other Agents.  The Borrower and each Lender hereby
acknowledges that any Lender designated as an “Agent” on the signature
pages hereof (other than the Administrative Agent) shall not have any
obligations, duties or liabilities hereunder other than in its capacity as a
Lender.

 

SECTION 7.10.               Hedging Agreements, Cash Management Services and
Bank Products.  Except as otherwise expressly set forth herein or in any
Collateral Document, no Bank Product Bank, Cash Management Bank or Hedge
Counterparty that obtains the guarantees hereunder or any Collateral by virtue
of the provisions hereof or of any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) or any Guaranty
(including the release or impairment of any Guaranty) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article VII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under or related to Cash Management Services, Bank Products
and Hedge Agreements unless the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank, Bank
Product Bank or Hedge Counterparty, as the case may be.

 

ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION

 

SECTION 8.01.               Basis for Determining Interest Rate Inadequate or
Unfair.  If on or prior to the first day of any Interest Period:

 

(a)           the Administrative Agent determines that deposits in Dollars (in
the applicable amounts) are not being offered in the relevant market for such
Interest Period, or

 

(b)           the Required Lenders advise the Administrative Agent that the
London InterBank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding the
Euro-Dollar Advances for such Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Euro-Dollar Advances specified in such
notice, or to permit continuations or conversions into Euro-Dollar Advances,
shall be suspended.  Unless the Borrower notifies the Administrative Agent at
least two (2) Euro-Dollar Business Days before the date of any Borrowing of
Euro-Dollar Advances

 

87

--------------------------------------------------------------------------------


 

for which a Notice of Borrowing has previously been given, or continuation or
conversion into such Euro-Dollar Advances for which a Notice of Continuation or
Conversion has previously been given, that it elects not to borrow or so
continue or convert on such date, such Borrowing shall instead be made as a Base
Rate Borrowing, or such Euro-Dollar Advance shall be converted to a Base Rate
Advance.

 

SECTION 8.02.               Illegality.  If, after the date hereof, the adoption
of any applicable law, rule, treaty or regulation, or any change in any existing
or future law, rule, treaty or regulation, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof (any
such authority, bank or agency being referred to as an “Authority” and any such
event being referred to as a “Change in Law”), or compliance by any Lender (or
its Lending Office) with any request or directive (whether or not having the
force of law) of any Authority shall make it unlawful or impossible for any
Lender (or its Lending Office) to make, maintain or fund its Euro-Dollar
Advances and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower, whereupon until such Lender notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make or permit continuations or
conversions of Euro-Dollar Advances shall be suspended.  Before giving any
notice to the Administrative Agent pursuant to this Section, such Lender shall
designate a different Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its portion of the outstanding
Euro-Dollar Advances to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of the Euro-Dollar Advances of such Lender, together with accrued interest
thereon and any amount due such Lender pursuant to Section 8.05.  Concurrently
with prepaying such Euro-Dollar Advances, the Borrower shall borrow a Base Rate
Advance in an equal principal amount from such Lender (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and such Lender shall make such a Base Rate
Advance.

 

SECTION 8.03.               Increased Cost and Reduced Return.

 

(a)           If after the date hereof, a Change in Law or compliance by any
Lender (or its Lending Office) with any request or directive (whether or not
having the force of law) of any Authority shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement  against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the applicable
Euro-Dollar Reserve Percentage); or

 

(ii)            subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Euro-Dollar Advances made by it, or change the
basis of

 

88

--------------------------------------------------------------------------------


 

taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.08(e) and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Euro-Dollar Advances by
such Lender or participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Euro-Dollar Advance (or of maintaining its obligation
to make any such Advance), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)           If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Revolver
Commitments of such Lender or the Advances made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

SECTION 8.04.               Base Rate Advances Substituted for Affected
Euro-Dollar Advances.  If (i) the obligation of any Lender to make or maintain a
Euro-Dollar Advance has been suspended pursuant to Section 8.02 or (ii) any
Lender has demanded compensation under

 

89

--------------------------------------------------------------------------------


 

Section 8.03, and the Borrower shall, by at least five (5) Euro-Dollar Business
Days’ prior notice to such Lender through the Administrative Agent, have elected
that the provisions of this Section shall apply to such Lender, then, unless and
until such Lender notifies the Borrower that the circumstances giving rise to
such suspension or demand for compensation no longer apply:

 

(a)           all Advances which would otherwise be made by such Lender as or
permitted to be continued as or converted into Euro-Dollar Advances shall
instead be made as or converted into Base Rate Advances, (in all cases interest
and principal on such Advances shall be payable contemporaneously with the
related Euro-Dollar Advances of the other Lenders), and

 

(b)           after its portion of the Euro-Dollar Advance has been repaid, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Advance shall be applied to repay its Base Rate Advance instead.

 

In the event that the Borrower shall elect that the provisions of this
Section shall apply to any Lender, the Borrower shall remain liable for, and
shall pay to such Lender as provided herein, all amounts due such Lender under
Section 8.03 in respect of the period preceding the date of conversion of such
Lender’s portion of any Advance resulting from the Borrower’s election.

 

SECTION 8.05.               Compensation.  Upon the request of any Lender,
delivered to the Borrower and the Administrative Agent, the Borrower shall pay
to such Lender such amount or amounts as shall compensate such Lender for any
loss, cost or expense incurred by such Lender as a result of:

 

(a)           any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01,
8.02 or otherwise) of a Euro-Dollar Advance on a date other than the last day of
an Interest Period for such Advance; or

 

(b)           any failure by the Borrower to prepay a Euro-Dollar Advance on the
date for such prepayment specified in the relevant notice of prepayment
hereunder; or

 

(c)           any failure by the Borrower to borrow a Euro-Dollar Advance on the
date for the Borrowing of which such Euro-Dollar Advance is a part specified on
the Closing Date;

 

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount of interest (as reasonably determined by such Lender) such
Lender would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading lenders in the London
interbank market (if such Advance is a Euro-Dollar Advance).

 

90

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01.               Notices Generally.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

 

(i)             if to the Borrower or any other Loan Party, to it at 1300 Post
Oak Boulevard, Suite 800, Houston, TX 77056, Attention of Rodger Stout
(Telecopier No. (713) 350-6042; Telephone No. (713) 350-6000;

 

(ii)            if to the Administrative Agent, to Branch Banking and Trust
Company at 200 West Second Street, 16th Floor, Winston-Salem, NC 27101,
Attention of Gregory Drabik (Telecopier No. (336) 733-2740; Telephone No. (336)
733-2730;

 

(iii)           if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal

 

91

--------------------------------------------------------------------------------


 

business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

SECTION 9.02.               No Waivers.  No failure or delay by the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any Note or other Loan Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.04, or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under the Bankruptcy Code or
any other applicable debtor relief law.

 

SECTION 9.03.               Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Loan Parties shall, jointly and
severally, pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii)  all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in

 

92

--------------------------------------------------------------------------------


 

connection with the Advances made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Advances.

 

(b)           Indemnification by the Loan Parties.  The Loan Parties shall,
jointly and severally, indemnify the Administrative Agent (and any sub-agent
thereof) and each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any
Advance or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or Environmental Releases on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that a Loan Party for any
reason fails to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this paragraph (c) are subject
to the provisions of Sections 9.10 and 9.13.

 

93

--------------------------------------------------------------------------------


 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.

 

SECTION 9.04.               Setoffs; Sharing of Set-Offs; Application of
Payments.

 

(a)           If an Event of Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Advances or other Obligations (excluding any Obligations
arising under or related to Cash Management Services, Bank Products and Hedging
Agreements) hereunder or under any other Loan Document resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its
Advances and accrued interest thereon or other such Obligations (excluding any
Obligations arising under or related to Cash Management Services, Bank Products
and Hedging Agreements) greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations

 

94

--------------------------------------------------------------------------------


 

in the Advances and such other Obligations (excluding any Obligations arising
under or related to Cash Management Services, Bank Products and Hedging
Agreements) of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them,
provided that:

 

(i)             if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)            the provisions of this paragraph shall not be construed to apply
to (x) any payment made by a Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

SECTION 9.05.               Amendments and Waivers.

 

(a)           Any provision of this Agreement, the Notes or any other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided that no such amendment or waiver shall, unless
signed by all the Lenders, (i) increase the Revolver Commitment of any Lender or
subject any Lender to any additional obligation (it being understood and agreed
that a waiver of any condition precedent set forth in Section 3.02 or of any
Default or Event of Default is not considered an increase in Revolver
Commitments of any Lender or any Lender’s obligation to fund), (ii) reduce the
principal of or decrease the rate of interest on any Advance or decrease any
fees hereunder, (iii) defer the date fixed for any payment of principal of
(including any extension of the Termination Date but excluding mandatory
prepayments) or interest on any Advance or any fees hereunder; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate, (iv) reduce the amount of
principal, decrease the amount of interest or decrease the amount of fees due on
any date fixed for the payment thereof; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate, (v) change the

 

95

--------------------------------------------------------------------------------


 

percentage of the Revolver Commitments or of the aggregate unpaid principal
amount of the Notes, or the percentage of Lenders, which shall be required for
the Lenders or any of them to take any action under this Section or any other
provision of this Agreement, (vi) change the application of any payments made
under this Agreement or the other Loan Documents in a manner that would alter
any pro rata sharing requirements, (vii) release, share or substitute all or
substantially all of the Collateral held as security for the Obligations,
(viii) change or modify the definition of “Required Lenders,” or this
Section 9.05, or (ix) change the definition of the term “Borrowing Base”,
“Eligible Portfolio Investment”, “Unrestricted Cash and Cash Equivalents” or any
component definition of any of them if as a result thereof the amounts available
to be borrowed by the Borrower would be increased without the consent of each
Lender, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any reserves or to make
determinations with respect to the eligibility or value of any Investment,
(x) release any guaranty given to support payment of the Guaranteed Obligations,
or (xi) amend or waive any provision of the Loan Documents in any manner that
permits a Defaulting Lender to cure its status as a Defaulting Lender without
requiring such Defaulting Lender to pay in full its unfunded obligations. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver, or consent hereunder
(and any amendment, waiver, or consent which by its terms requires the consent
of all Lenders may be effected with the consent of all Lenders other than
Defaulting Lenders) provided that, without in any way limiting Section 9.08, any
such amendment, waiver, or consent that would increase or extend the term of the
Revolver Commitment or Revolver Advances of such Defaulting Lender, extend the
date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.  Notwithstanding the foregoing, (1) the Hedging
Agreements, the Administrative Agent’s Letter Agreement and the agreements
evidencing the Bank Products and Cash Management Services may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (2) any Commitment Increase meeting the conditions set forth
in Section 2.14 shall not require the consent of any Lender other than (i) the
Required Lenders and (ii) those Lenders, if any, which have agreed to increase
their Revolver Commitment in connection with the proposed Commitment Increase.

 

(b)           Notwithstanding anything in clause (a), (i) unless also signed by
the Administrative Agent, no amendment, waiver or consent shall affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document, and (ii) the Administrative Agent’s Letter Agreement may be
amended, or rights or privileges thereunder waived, only by means of a written
agreement executed by all of the parties thereto. Additionally, notwithstanding
anything to the contrary herein, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Advances, and
each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein and the Required Lenders shall determine whether or not to
allow a Loan

 

96

--------------------------------------------------------------------------------


 

Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

SECTION 9.06.               Margin Stock Collateral.  Each of the Lenders
represents to the Administrative Agent and each of the other Lenders that it in
good faith is not, directly or indirectly (by negative pledge or otherwise),
relying upon any Margin Stock as collateral in the extension or maintenance of
the credit provided for in this Agreement.

 

SECTION 9.07.               Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolver Commitment and the
Revolver Advances at the time owing to it); provided that

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolver Commitment and the Revolver Advances
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Revolver Commitment (which for this purpose includes
Revolver Advances outstanding thereunder) or, if the applicable Revolver
Commitment is not then in effect, the principal outstanding balance of the
Revolver Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $10,000,000, unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consent (each
such consent not to be unreasonably withheld or delayed);

 

97

--------------------------------------------------------------------------------


 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolver Advances or the
Revolver Commitment assigned;

 

(iii)                               no assignment shall be made to any
Defaulting Lender or its Subsidiaries or Affiliates;

 

(iv)                              any assignment of a Revolver Commitment must
be approved by the Administrative Agent unless the Person that is the proposed
assignee is itself a Lender with a Revolver Commitment (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and

 

(v)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Winston-Salem, North Carolina a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolver Commitments of, and principal amounts
of the Revolver Advances owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  In addition, the Administrative Agent shall
maintain on the Register the designation, and the revocation of designation, of
any Lender as a Defaulting Lender of which it has received notice.  The entries
in the Register shall be conclusive, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice

 

98

--------------------------------------------------------------------------------


 

to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolver Commitment and/or the Revolver
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in 
Section 9.05(a) (i) through (x) (inclusive) that affects such Participant. 
Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 8.01 through 8.05
inclusive to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.04 as though it were a Lender, provided such Participant agrees to be
subject to Section 9.04 as though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 8.03 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.12 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.12 as though it were a
Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

99

--------------------------------------------------------------------------------


 

SECTION 9.08.                                                   Defaulting
Lenders.  Notwithstanding anything contained in this Agreement, if any Lender
becomes a Defaulting Lender, then, to the extent permitted by Applicable Laws:

 

(a)                                  during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 9.05(a);

 

(b)                                 until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero:

 

except as otherwise provided in this Section 9.08, any payment of principal,
interest, fees, or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 9.08),
shall be deemed paid to and redirected by such Defaulting Lender to be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Revolver Advances under this Agreement; third, as the Borrower
may request, so long as no Default exists and is continuing, to the funding of
any Revolver Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;  fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default exists and is continuing, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolver Advance in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolver Advance was made at
a time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Revolver Advance of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolver Advance of that Defaulting Lender;

 

(c)                                  until such time as all Defaulted Payments
with respect to such Defaulting Lender shall have been paid, the Administrative
Agent may (in its discretion) apply any amounts thereafter received by the
Administrative Agent for the account of such

 

100

--------------------------------------------------------------------------------


 

Defaulting Lender to satisfy such Defaulting Lender’s obligations to make such
Defaulted Payments until such Defaulted Payments have been fully paid; and

 

(d)                                 no assignments otherwise permitted by
Section 9.07 shall be made to a Defaulting Lender or any of its Subsidiaries or
Affiliates that are Distressed Persons.

 

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) as provided in the above Section 9.08(b) to
pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

 

SECTION 9.09.                                                  
Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Parties or their
Affiliates.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.10.                                                   Representation
by Lenders.  Each Lender hereby represents that it is a commercial lender or
financial institution which makes loans in the ordinary course of its business
and that it will make its Advances hereunder for its own account in the

 

101

--------------------------------------------------------------------------------


 

ordinary course of such business; provided, however, that, subject to
Section 9.07, the disposition of the Note or Notes held by that Lender shall at
all times be within its exclusive control.

 

SECTION 9.11.                                                   Obligations
Several.  The obligations of each Lender hereunder are several, and no Lender
shall be responsible for the obligations or commitment of any other Lender
hereunder.  Nothing contained in this Agreement and no action taken by the
Lenders pursuant hereto shall be deemed to constitute the Lenders to be a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement or any other Loan Document and it shall not
be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

SECTION 9.12.                                                   Survival of
Certain Obligations.  Sections 8.03(a), 8.03(b), 8.05, 9.03 and 9.09, and the
obligations of the Loan Parties thereunder, shall survive, and shall continue to
be enforceable notwithstanding, the termination of this Agreement, and the
Revolver Commitments and the payment in full of the principal of and interest on
all Advances.

 

SECTION 9.13.                                                   North Carolina
Law.  This Agreement and each Note shall be construed in accordance with and
governed by the law of the State of North Carolina.

 

SECTION 9.14.                                                   Severability. 
In case any one or more of the provisions contained in this Agreement, the Notes
or any of the other Loan Documents should be invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby and shall be enforced to the greatest extent permitted by law.

 

SECTION 9.15.                                                   Interest.  In no
event shall the amount of interest due or payable hereunder or under the Notes
exceed the maximum rate of interest allowed by applicable law, and in the event
any such payment is inadvertently made to any Lender by the Borrower or
inadvertently received by any Lender, then such excess sum shall be credited as
a payment of principal, unless the Borrower shall notify such Lender in writing
that it elects to have such excess sum returned forthwith.  It is the express
intent hereof that the Borrower not pay and the Lenders not receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrower under applicable law.

 

SECTION 9.16.                                                   Interpretation. 
No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.

 

SECTION 9.17.                                                   Counterparts;
Integration; Effectiveness; Electronic Execution.

 

(a)                                  Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute

 

102

--------------------------------------------------------------------------------


 

a single contract.  This Agreement and the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 9.18.                                                   Jurisdiction;
Waiver of Venue; Service of Process; Waiver of Jury Trial.

 

(a)                                  Submission to Jurisdiction.  Each Loan
Party irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of North Carolina
sitting in Forsyth County and of the United States District Court of the Middle
District of North Carolina, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
North Carolina State court or, to the fullest extent permitted by applicable
law, in such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(b)                                 Waiver of Venue.  The Borrower irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent

 

103

--------------------------------------------------------------------------------


 

permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)                                  Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

(d)                                 Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.19.                                                   Independence of
Covenants.  All covenants under this Agreement and the other Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any such covenant, the fact that it would be permitted by an
exception to, or would be otherwise allowed by, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

 

SECTION 9.20.                                                   Concerning
Certificates.  All certificates required hereunder to be delivered by the
Borrower, any Guarantor or any Subsidiary and that are required to be executed
or certified by the Chief Financial Officer or any other authorized officer of
the Borrower, any Guarantor or any Subsidiary shall be executed or certified by
such officer in such capacity solely on behalf of the entity for whom he is
acting, and not in any individual capacity; provided that nothing in the
foregoing shall be deemed as a limitation on liability of any officer for any
acts of willful misconduct, fraud, intentional misrepresentation or dishonesty
in connection with such execution or certification.

 

SECTION 9.21.                                                   Amendment and
Restatement.  This Agreement amends and restates in its entirety that certain
Credit Agreement dated as of October 24, 2008 among the Borrower, the Initial
Guarantors, the lenders party thereto, and Branch Banking and Trust Company, as
Administrative Agent.

 

104

--------------------------------------------------------------------------------


 

ARTICLE X
GUARANTY

 

SECTION 10.01.                                             Unconditional
Guaranty.  Each Guarantor hereby irrevocably, unconditionally and jointly and
severally guarantees, each as a primary obligor and not merely as a surety, to
the Administrative Agent, the Lenders and the other Secured Parties the due and
punctual payment of the principal of and the premium, if any, and interest on
the Guaranteed Obligations and any and all other amounts due under or pursuant
to the Loan Documents, when and as the same shall become due and payable
(whether at stated maturity or by optional or mandatory prepayment or by
declaration, redemption or otherwise) in accordance with the terms of the Loan
Documents.  The Guarantors’ guaranty under this Section is an absolute, present
and continuing guarantee of payment and not of collectability, and is in no way
conditional or contingent upon any attempt to collect from the Borrower, any of
the Guarantors or any other guarantor of the Guaranteed Obligations (or any
portion thereof) or upon any other action, occurrence or circumstances
whatsoever.  In the event that the Borrower or any Guarantor shall fail so to
pay any such principal, premium, interest or other amount to the Administrative
Agent, a Lender or any other Secured Party, the Guarantors will pay the same
forthwith, without demand, presentment, protest or notice of any kind (all of
which are waived by the Guarantors to the fullest extent permitted by law), in
lawful money of the United States, at the place for payment specified in the
Loan Documents or specified by such Administrative Agent in writing, to such
Administrative Agent.  The Guarantors further agree, promptly after demand, to
pay to the Administrative Agent, the Lenders and the other Secured Parties the
costs and expenses incurred by such Administrative Agent, Lender or other
Secured Party in connection with enforcing the rights of such Administrative
Agent, Lenders and the other Secured Parties against the Borrower and any or all
of the Guarantors (whether in a Bankruptcy proceeding or otherwise) following
any default in payment of any of the Guaranteed Obligations or the obligations
of the Guarantors hereunder, including, without limitation, the fees and
expenses of counsel to the Administrative Agent, such Lenders and the other
Secured Parties.

 

SECTION 10.02.                                             Obligations
Absolute.  The obligations of the Guarantors hereunder are and shall be absolute
and unconditional, irrespective of the validity, regularity or enforceability of
this Agreement, any of the Guaranteed Obligations or any of the Loan Documents,
shall not be subject to any counterclaim, set-off, deduction or defense based
upon any claim any of the Guarantors may have against the Borrower, any other
Guarantor or the Administrative Agent, any Lender or any other Secured Party,
hereunder or otherwise, and shall remain in full force and effect without regard
to, and shall not be released, discharged or in any way affected by, to the
fullest extent permitted by law, any circumstance or condition whatsoever
(whether or not any of the Guarantors shall have any knowledge or notice
thereof), including, without limitation:

 

(a)                                  any amendment or modification of or
supplement to any of the Loan Documents or any other instrument referred to
herein or therein, or any assignment or transfer of any thereof or of any
interest therein, or any furnishing or acceptance of additional security for any
of the Guaranteed Obligations;

 

105

--------------------------------------------------------------------------------


 

(b)                                 any waiver, consent or extension under any
Loan Document or any such other instrument, or any indulgence or other action or
inaction under or in respect of, or any extensions or renewals of, any Loan
Document, any such other instrument or any Guaranteed Obligation;

 

(c)                                  any failure, omission or delay on the part
of the Administrative Agent to enforce, assert or exercise any right, power or
remedy conferred on or available to the Administrative Agent or any Lender
against the Borrower or any Guarantor, any Subsidiary of the Borrower or any
Subsidiary of any Guarantor;

 

(d)                                 any Bankruptcy, insolvency, readjustment,
composition, liquidation or similar proceeding with respect to the Borrower, any
Guarantor, any Subsidiary of the Borrower or any Subsidiary of any Guarantor or
any property of the Borrower, any Guarantor or any such Subsidiary or any
unavailability of assets against which the Guaranteed Obligations, or any of
them, may be enforced;

 

(e)                                  any merger or consolidation of the
Borrower, any Subsidiary of the Borrower or any Guarantor or any of the
Guarantors into or with any other Person or any sale, lease or transfer of any
or all of the assets of any of the Guarantors, the Borrower or any Subsidiary of
the Borrower or any Guarantor to any Person;

 

(f)                                    any failure on the part of the Borrower,
any Guarantor or any Subsidiary of the Borrower or any Guarantor for any reason
to comply with or perform any of the terms of any agreement with any of the
Guarantors;

 

(g)                                 any exercise or non-exercise by the
Administrative Agent, any Lender or any other Secured Party, of any right,
remedy, power or privilege under or in respect of any of the Loan Documents or
the Guaranteed Obligations, including, without limitation, under this Section;

 

(h)                                 any default, failure or delay, willful or
otherwise, in the performance or payment of any of the Guaranteed Obligations;

 

(i)                                     any furnishing or acceptance of
security, or any release, substitution or exchange thereof, for any of the
Guaranteed Obligations;

 

(j)                                     any failure to give notice to any of the
Guarantors of the occurrence of any breach or violation of, or any event of
default or any default under or with respect to, any of the Loan Documents or
the Guaranteed Obligations;

 

(k)                                  any partial prepayment, or any assignment
or transfer, of any of the Guaranteed Obligations; or

 

(l)                                     any other circumstance (other than
payment in full) which might otherwise constitute a legal or equitable discharge
or defense of a guarantor or which might in any manner or to any extent vary the
risk of such Guarantor.

 

106

--------------------------------------------------------------------------------


 

The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final payment in full of the
Guaranteed Obligations.  The Guarantors unconditionally waive, to the fullest
extent permitted by law (A) notice of any of the matters referred to in this
Section, (B) any and all rights which any of the Guarantors may now or hereafter
have arising under, and any right to claim a discharge of the Guarantor’s
obligations hereunder by reason of the failure or refusal by the Administrative
Agent, any Lender or any other Secured Party to take any action pursuant to any
statute permitting a Guarantor to request that the Administrative Agent or any
Lender attempt to collect the Guaranteed Obligations from the Borrower, any of
the Guarantors or any other guarantor (including without limitation any rights
under Sections 26-7, 26-8 or 26-9 of the North Carolina General Statutes,
O.C.G.A. § 10-7-24, or any similar or successor provisions), (C) all notices
which may be required by statute, rule of law or otherwise to preserve any of
the rights of the Administrative Agent, any Lender or any other Secured Party
against the Guarantors, including, without limitation, presentment to or demand
of payment from the Borrower, any of the Subsidiaries of the Borrower or any
Guarantor, or any of the other Guarantors with respect to any Loan Document or
this agreement, notice of acceptance of the Guarantors’ guarantee hereunder
and/or notice to the Borrower, any of the Subsidiaries of the Borrower or any
Guarantor, or any Guarantor of default or protest for nonpayment or dishonor,
(D) any diligence in collection from or protection of or realization upon all or
any portion of the Guaranteed Obligations or any security therefor, any
liability hereunder, or any party primarily or secondarily liable for all or any
portion of the Guaranteed Obligations, and (E) any duty or obligation of the
Administrative Agent, any Lender or any other Secured Party to proceed to
collect all or any portion of the Guaranteed Obligations from, or to commence an
action against, the Borrower, any Guarantor or any other Person, or to resort to
any security or to any balance of any deposit account or credit on the books of
the Administrative Agent, any Lender or any other Secured Party in favor of the
Borrower, any Guarantor or any other Person, despite any notice or request of
any of the Guarantors to do so.

 

SECTION 10.03.                                             Continuing
Obligations; Reinstatement.  The obligations of the Guarantors under this
Article X are continuing obligations and shall continue in full force and effect
until such time as all of the Guaranteed Obligations (and any renewals and
extensions thereof) shall have been finally paid and satisfied in full.  The
obligations of the Guarantors under this Article X shall continue to be
effective or be automatically reinstated, as the case may be, if any payment
made by the Borrower, any Guarantor or any Subsidiary of the Borrower or any
Guarantor on, under or in respect of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by the recipient upon the
insolvency, Bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any Guarantor or any such Subsidiary, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Borrower, any Guarantor or any such Subsidiary or any
substantial part of the property of the Borrower, any Guarantor or any such
Subsidiary, or otherwise, all as though such payment had not been made.  If an
event permitting the acceleration of all or any portion of the Guaranteed
Obligations shall at any time have occurred and be continuing, and such
acceleration shall at such time be stayed, enjoined or otherwise prevented for
any reason, including without limitation because of the pendency of a case or
proceeding relating to the Borrower, any Guarantor or any Subsidiary of the
Borrower or any Guarantor under any Bankruptcy or insolvency law, for purposes
of this Article X and the obligations of the Guarantors hereunder,

 

107

--------------------------------------------------------------------------------


 

such Guaranteed Obligations shall be deemed to have been accelerated with the
same effect as if such Guaranteed Obligations had been accelerated in accordance
with the terms of the applicable Loan Documents or of this Agreement.

 

SECTION 10.04.                                             Additional
Security, Etc.  The Guarantors authorize the Administrative Agent on behalf of
the Lenders without notice to or demand on the Guarantors and without affecting
their liability hereunder, from time to time (a) to obtain additional or
substitute endorsers or guarantors; (b) to exercise or refrain from exercising
any rights against, and grant indulgences to, the Borrower, any Subsidiary of
the Borrower or any Guarantor, any other Guarantor or others; and (c) to apply
any sums, by whomsoever paid or however realized, to the payment of the
principal of, premium, if any, and interest on, and other obligations consisting
of, the Guaranteed Obligations.  The Guarantors waive any right to require the
Administrative Agent, any Lender or any other Secured Party to proceed against
any additional or substitute endorsers or guarantors or the Borrower or any of
their Subsidiaries or any other Person or to pursue any other remedy available
to the Administrative Agent, any such Lender or any such other Secured Party.

 

SECTION 10.05.                                             Information
Concerning the Borrower.  The Guarantors assume all responsibility for being and
keeping themselves informed of the financial condition and assets of the
Borrower, the other Guarantors and their respective Subsidiaries, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which the Guarantors
assume and insure hereunder, and agree that neither the Administrative Agent,
any Lender nor any other Secured Party shall have any duty to advise the
Guarantors of information known to the Administrative Agent, any such Lender or
any such other Secured Party regarding or in any manner relevant to any of such
circumstances or risks.

 

SECTION 10.06.                                             Guarantors’
Subordination.  The Guarantors hereby absolutely subordinate, both in right of
payment and in time of payment, any present and future indebtedness of the
Borrower or any Subsidiary of the Borrower or any Guarantor to any or all of the
Guarantors to the indebtedness of the Borrower or any such Subsidiary or to the
Administrative Agent, Lenders and the other Secured Parties (or any of them),
provided that the Guarantors may receive scheduled payments of principal,
premium (if any) and interest in respect of such present or future indebtedness
so long as there is no Event of Default then in existence.

 

SECTION 10.07.                                             Waiver of
Subrogation.  Notwithstanding anything herein to the contrary, until the payment
in full of the Guaranteed Obligations, the Guarantors hereby waive any right of
subrogation (under contract, Section 509 of the Bankruptcy Code or otherwise) or
any other right of indemnity, reimbursement or contribution and hereby waive any
right to enforce any remedy that the Administrative Agent, any Lender or any
other Secured Party now has or may hereafter have against the Borrower, any
Guarantor or any endorser or any other guarantor of all or any part of the
Guaranteed Obligations, and the Guarantors hereby waive any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent, any Lender or any other Secured Party to secure payment or performance of
the Guaranteed Obligations or any other liability of the Borrower to the
Administrative Agent, any Lender or any other Secured Party.  The waiver
contained in this Section shall continue and

 

108

--------------------------------------------------------------------------------


 

survive the termination of this Agreement and the final payment in full of the
Guaranteed Obligations.

 

SECTION 10.08.                                             Enforcement.  In the
event that the Guarantors shall fail forthwith to pay upon demand of the
Administrative Agent, any Lender or any other Secured Party any amounts due
pursuant to this Article X or to perform or comply with or to cause performance
or compliance with any other obligation of the Guarantors under this Agreement
the Administrative Agent, any Lender and any other Secured Party shall be
entitled and empowered to institute any action or proceeding at law or in equity
for the collection of the sums so due and unpaid or for the performance of or
compliance with such terms, and may prosecute any such action or proceeding to
judgment or final decree and may enforce such judgment or final decree against
the Guarantors and collect in the manner provided by law out of the property of
the Guarantors, wherever situated, any monies adjudged or decreed to be
payable.  The obligations of the Guarantors under this Agreement are continuing
obligations and a fresh cause of action shall arise in respect of each default
hereunder.

 

SECTION 10.09.                                             Miscellaneous. 
Except as may otherwise be expressly agreed upon in writing, the liability of
the Guarantors under this Article X shall neither affect nor be affected by any
prior or subsequent guaranty by the Guarantors of any other indebtedness to the
Administrative Agent, the Lenders or any other Secured Party.  Notwithstanding
anything in this Article X to the contrary, the maximum liability of each
Guarantor hereunder shall in no event exceed the maximum amount which could be
paid out by such Guarantor without rendering such Guarantor’s obligations under
this Article X, in whole or in part, void or voidable under applicable law,
including, without limitation, (i) the Bankruptcy Code of 1978, as amended, and
(ii) any applicable state or federal law relative to fraudulent conveyances.

 

109

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Todd A. Reppert

 

Name:

Todd A. Reppert

 

Title:

President and Chief Financial Officer

 

110

--------------------------------------------------------------------------------


 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name:

Rodger Stout

 

Title:

Chief Financial & Administrative Officer

 

111

--------------------------------------------------------------------------------


 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name:

Rodger Stout

 

Title:

Vice President, Treasurer and Assistant Secretary

 

112

--------------------------------------------------------------------------------


 

COMMITMENTS

 

BRANCH BANKING AND TRUST COMPANY,

 

 

as Administrative Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Gregory Drabik

(SEAL)

 

 

Name:

Gregory Drabik

 

 

 

Title:

Senior Vice President

 

Revolver

 

 

Commitment:

 

 

$30,000,000

 

 

 

 

 

 

 

 

 

 

Lending Office

 

 

Branch Banking and Trust Company

 

 

200 West Second Street, 16th Floor

 

 

Winston-Salem, NC 27101

 

 

Attention: Gregory Drabik, Senior Vice President

 

 

Telecopy number: (336) 733-2740

 

 

Telephone number: (336) 733-2709

 

 

 

 

 

And a copy to:

 

 

 

 

 

Jacqueline E. Camp, Esq.

 

 

Womble Carlyle Sandridge & Rice, PLLC

 

 

300 North Greene Street

 

 

Suite 1900

 

 

Greensboro, NC 27401

 

 

Telecopy number: (336) 574-4547

 

 

Telephone number: (336) 574-8069

 

113

--------------------------------------------------------------------------------


 

COMMITMENTS

 

COMPASS BANK

 

 

 

 

 

 

 

 

By:

/s/ Tom Brosig

(SEAL)

 

 

Name:

Tom Brosig

 

 

 

Title:

Senior Vice President

 

Revolver

 

 

Commitment:

 

 

$15,000,000

 

 

 

 

 

 

 

 

 

 

Lending Office

 

 

Compass Bank

 

 

24 Greenway Plaza, Suite 1601

 

 

Houston, TX 77046

 

 

Attn: Tom Brosig, Senior Vice President

 

 

Telecopy number: (713) 966-2388

 

 

Telephone number: (713) 968-8264

 

114

--------------------------------------------------------------------------------


 

COMMITMENTS

 

REGIONS BANK

 

 

 

 

 

 

 

 

By:

/s/ William Bobbora

(SEAL)

 

 

Name:

William Bobbora

 

 

 

Title:

Vice President

 

Revolver

 

 

Commitment:

 

 

$20,000,000

 

 

 

 

 

 

 

 

 

 

Lending Office

 

 

Regions Bank

 

 

5005 Woodway, Suite 110

 

 

Houston, TX 77056

 

 

Attn: William Bobbora, Vice President

 

 

Telecopy number: (713) 426-7180

 

 

Telephone number: (713) 426-7110

 

115

--------------------------------------------------------------------------------


 

COMMITMENTS

 

THE FROST NATIONAL BANK

 

 

 

 

 

 

 

 

By:

/s/ Larry C. Stephens

(SEAL)

 

 

Name:

Larry C. Stephens

 

 

 

Title:

Vice President

 

Revolver

 

 

Commitment:

 

 

$10,000,000

 

 

 

 

 

 

 

 

 

 

Lending Office

 

 

The Frost National Bank

 

 

1234 Clear Lake City Blvd.

 

 

Houston, TX 77062

 

 

Attn: Larry C. Stephens, Vice President

 

 

Telecopy number: (713) 388-1100

 

 

Telephone number: (713) 388-1058

 

116

--------------------------------------------------------------------------------


 

COMMITMENTS

 

TEXAS CAPITAL BANK

 

 

 

 

 

 

 

 

By:

/s/ Eric Luttrell

(SEAL)

 

 

Name:

Eric Luttrell

 

 

 

Title:

Senior Vice President

 

Revolver

 

 

Commitment:

 

 

$10,000,000

 

 

 

 

 

 

 

 

 

 

Lending Office

 

 

Texas Capital Bank

 

 

One Riverway, Floor 21

 

 

Houston, TX 77051

 

 

Attn: Eric Luttrell, Senior Vice President

 

 

Telecopy number: (832) 308-7019

 

 

Telephone number: (832) 308-7018

 

117

--------------------------------------------------------------------------------